









SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of February 12, 2013
 
 
by and among
 
 
LEXINGTON REALTY TRUST,
 
 
LEPERCQ CORPORATE INCOME FUND L.P.,
 
 
AND
 
 
LEPERCQ CORPORATE INCOME FUND II L.P.,
 
 
as Borrowers
 
 
 
 
 
KEYBANC CAPITAL MARKETS
 
 
AND
 
 
WELLS FARGO SECURITIES, LLC
 
 
as Co-Lead Arrangers
 
 
and
 
 
Co- BookRunners,
 
 
KEYBANK NATIONAL ASSOCIATION,
 
 
as Agent,
 
 
WELLS FARGO SECURITIES, LLC
 
 
as Syndication Agent
 
 
and
 
THE FINANCIAL INSTITUTION INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
 
as Lenders
 





 







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I. - DEFINITIONS
2
Section 1.1.
Definitions
2
Section 1.2.
General; References to Times
27
Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries
28
ARTICLE II. - CREDIT FACILITY
29
Section 2.1.
Loans
29
Section 2.2.
Procedures
30
Section 2.3.
Letters of Credit
31
Section 2.4.
Rates and Payment of Interest on Loans
34
Section 2.5.
Number of Interest Periods
35
Section 2.6.
Repayment of Loans
35
Section 2.7.
Prepayments
35
Section 2.8.
Continuation
36
Section 2.9.
Conversion
36
Section 2.10.
Notes
37
Section 2.11.
Voluntary Reduction of the Revolving Loan Commitment
37
Section 2.12.
Extension of Termination Date
38
Section 2.13.
Expiration or Maturity Date of Letters of Credit Past Termination Date
38
Section 2.14.
Amount Limitations
39
Section 2.15.
Increase in Facility Amount
39
Section 2.16.
Joint and Several Liability
41
Section 2.17.
Borrower Representative
42
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
42
Section 3.1.
Payments
42
Section 3.2.
Pro Rata Treatment
42
Section 3.3.
Sharing of Payments, Etc.
43
Section 3.4.
Several Obligations
43
Section 3.5.
Minimum Amounts
44
Section 3.6.
Fees
44
Section 3.7.
Computations
45
Section 3.8.
Usury
46
Section 3.9.
Agreement Regarding Interest and Charges
46
Section 3.10.
Statements of Account
46
Section 3.11.
Defaulting Lenders
46
Section 3.12.
Taxes
49
ARTICLE IV. - YIELD PROTECTION, ETC.
50
Section 4.1.
Additional Costs; Capital Adequacy
50
Section 4.2.
Suspension of LIBOR Loans
51
Section 4.3.
Illegality
51
Section 4.4.
Compensation
51
Section 4.5.
Affected Lenders
52
Section 4.6.
Treatment of Affected Loans
52
Section 4.7.
Change of Lending Office
53
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans
53


- -i -

--------------------------------------------------------------------------------




ARTICLE V. - CONDITIONS PRECEDENT
53
Section 5.1.
Initial Conditions Precedent
53
Section 5.2.
Conditions Precedent to All Loans and Letters of Credit
56
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
56
Section 6.1.
Representations and Warranties
56
Section 6.2.
Survival of Representations and Warranties, Etc.
62
ARTICLE VII. - AFFIRMATIVE COVENANTS
62
Section 7.1.
Preservation of Existence and Similar Matters
62
Section 7.2.
Compliance with Applicable Law and Material Contracts
62
Section 7.3.
Maintenance of Property
62
Section 7.4.
Conduct of Business
62
Section 7.5.
Insurance
62
Section 7.6.
Payment of Taxes and Claims
62
Section 7.7.
Visits and Inspections
63
Section 7.8.
Use of Proceeds; Letters of Credit
63
Section 7.9.
Environmental Matters
63
Section 7.10.
Books and Records
64
Section 7.11.
Further Assurances
64
Section 7.12.
Release of a Guarantor
64
Section 7.13.
REIT Status
64
Section 7.14.
Exchange Listing
64
Section 7.15.
Addition of Borrowing Base Assets
65
Section 7.16.
Removal of Borrowing Base Assets
66
Section 7.17.
Failure of Certain Borrowing Base Assets Representations and Warranties
66
ARTICLE VIII. - INFORMATION
66
Section 8.1.
Quarterly Financial Statements
66
Section 8.2.
Year-End Statements
67
Section 8.3.
Compliance Certificate
67
Section 8.4.
Other Information
67
ARTICLE IX. - NEGATIVE COVENANTS
70
Section 9.1.
Financial Covenants
70
Section 9.2.
Restricted Payments
71
Section 9.3.
Indebtedness
72
Section 9.4.
Certain Permitted Investments
72
Section 9.5.
Investments Generally
73
Section 9.6.
Liens; Negative Pledges; Other Matters
73
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements
74
Section 9.8.
Fiscal Year
75
Section 9.9.
Modifications to Material Contracts
75
Section 9.10.
Modifications of Organizational Documents
75
Section 9.11.
Transactions with Affiliates
75
Section 9.12.
ERISA Exemptions
76
ARTICLE X. - DEFAULT
76
Section 10.1.
Events of Default
76
Section 10.2.
Remedies Upon Event of Default
79


- -ii -

--------------------------------------------------------------------------------




Section 10.3.
Remedies Upon Default
80
Section 10.4.
Allocation of Proceeds
80
Section 10.5.
Performance by Agent
81
Section 10.6.
Rights Cumulative
81
Section 10.7.
Marshaling; Payments Set Aside
81
ARTICLE XI. - THE AGENT
82
Section 11.1.
Authorization and Action
82
Section 11.2.
Agent's Reliance, Etc.
82
Section 11.3.
Notice of Defaults
83
Section 11.4.
KeyBank as Lender
83
Section 11.5.
Approvals of Lenders
84
Section 11.6.
Lender Credit Decision, Etc.
84
Section 11.7.
Indemnification of Agent
85
Section 11.8.
Successor Agent
85
Section 11.9.
Titled Agents
86
ARTICLE XII. - MISCELLANEOUS
87
Section 12.1.
Notices
87
Section 12.2.
Expenses
88
Section 12.3.
Setoff
89
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers
89
Section 12.5.
Successors and Assigns
90
Section 12.6.
Amendments
94
Section 12.7.
Nonliability of Agent and Lenders
96
Section 12.8.
Confidentiality
96
Section 12.9.
Indemnification
97
Section 12.10.
Termination; Survival
99
Section 12.11.
Severability of Provisions
99
Section 12.12.
GOVERNING LAW
99
Section 12.13.
Patriot Act
99
Section 12.14.
Electronic Delivery of Certain Information
100
Section 12.15.
Public/Private Information
100
Section 12.16.
Counterparts
101
Section 12.17.
Obligations with Respect to Loan Parties
101
Section 12.18.
Independence of Covenants
101
Section 12.19.
Limitation of Liability
101
Section 12.20.
Entire Agreement
101
Section 12.21.
Construction
101
Section 12.22.
Time is of the Essence
102
Section 12.23.
Headings
102
Section 12.24.
Collateral/Intercreditor
102
Section 12.25.
Effect on Existing Credit Agreement
102


- -iii -

--------------------------------------------------------------------------------






SCHEDULE 1.1(A)List of Loan Parties
SCHEDULE 6.1.(b)Ownership Structure
SCHEDULE 6.1.(f)Title to Properties; Liens
SCHEDULE 6.1.(g)Indebtedness and Guaranties
SCHEDULE 6.1.(h)Material Contracts
SCHEDULE 6.1.(i)Litigation
SCHEDULE ELC
KeyBank Existing LC's





EXHIBIT AForm of Assignment and Assumption
EXHIBIT BForm of Notice of Borrowing
EXHIBIT CForm of Notice of Continuation
EXHIBIT DForm of Notice of Conversion
EXHIBIT EForm of Note
EXHIBIT FForm of Opinion of Counsel
EXHIBIT GForm of Compliance Certificate
EXHIBIT HForm of Guaranty
EXHIBIT IForm of Borrowing Base Certificate
EXHIBIT JRepresentations and Warranties relating to Borrowing Base Assets
EXHIBIT KInitial Borrowing Base Assets





- -iv -

--------------------------------------------------------------------------------




THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES THAT
CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT DATED JANUARY 13, 2012 (AS SAME
WAS AMENDED FROM TIME TO TIME), ENTERED INTO BETWEEN LEXINGTON REALTY TRUST
AND CERTAIN OF ITS SUBSIDIARIES, AS BORROWER, KEYBANK NATIONAL ASSOCIATION, AS
AGENT, WELLS FARGO SECURITIES, AS SYNDICATION AGENT, AND
KEYBANC CAPITAL MARKETS AND WELLS FARGO SECURITIES,
AS CO-BOOKRUNNERS AND CO-LEAD ARRANGERS, AND
THE VARIOUS LENDERS PARTY THERETO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 12, 2013 by and among LEXINGTON REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), LEPERCQ
CORPORATE INCOME FUND L.P., a limited partnership formed under the laws of the
State of Delaware (“LCIF”), and LEPERCQ CORPORATE INCOME FUND II L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIFII”;
collectively with the Trust and LCIF, the “Borrowers” and each a “Borrower”),
KEYBANC CAPITAL MARKETS and WELLS FARGO SECURITIES, LLC, as Co-Lead Arrangers
and Co-BookRunners (collectively, the “Arrangers”), KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”), WELLS FARGO SECURITIES, LLC, as Syndication
Agent, and each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5.
WHEREAS, on the terms and conditions contained herein, the Agent and the Lenders
desire to make available to the Borrowers a senior term loan in the aggregate
amount of $250,000,000 (the “Term Facility”) and a senior revolving credit
facility in the aggregate amount of $300,000,000, which will include a
$25,000,000 letter of credit sub-facility (the “Revolving Facility”, and
collectively with the Term Facility, the “Facility”), each subject to increase
as provided herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

1

--------------------------------------------------------------------------------




ARTICLE I. - DEFINITIONS
Section 1.1.     Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Addition Notice” has the meaning given that term in Section 7.15(a).
“Additional Costs” has the meaning given that term in Section 4.1.
“Additional Term Loans” has the meaning given that term in Section 2.15.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of any Borrower.
“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means from time to time, (a) subject to clause (b) below,
the percentage rate set forth in the immediately following table corresponding
to the Leverage as set forth in the Compliance Certificate most recently
delivered by the Trust pursuant to Section 8.3. Any adjustment to the Applicable
Margin shall be effective as of the first day of the calendar month immediately
following the month during which the Trust delivers to the Agent the applicable
Compliance Certificate pursuant to Section 8.3. If the Trust fails to deliver a
Compliance Certificate pursuant to Section 8.3., the Applicable Margin shall
equal the percentages corresponding to Level 4

2

--------------------------------------------------------------------------------




until the first day of the calendar month immediately following the month that
the required Compliance Certificate is delivered. Notwithstanding the foregoing,
for the period from the Effective Date through but excluding the date on which
the Agent first determines the Applicable Margin for Loans as provided above,
the Applicable Margin shall be determined based on Level 2.


Level
Leverage
Applicable Margin for Revolving Loans which are LIBOR Loans
Applicable Margin for Revolving Loans which are Base Rate Loans
Applicable Margin for Term Loans which are LIBOR Loans
Applicable Margin for Term Loans which are Base Rate Loans
1
Less than 45%
1.5%
0.5%
1.45%
0.45%
2
Greater than or equal to 45% but less than 50%
1. 75%
. 75%
1.7%
0.7%
3
Greater than or equal to 50% but less than 55%
1.875%
0.875%
1.825%
0.825%
4
Greater than or equal to 55%
2.05%
1.05%
2%
1%



(b)    If the Trust obtains an Investment Grade Rating from at least two Rating
Agencies, the Applicable Margin shall thereafter at all times be determined
based on the applicable rate per annum set forth in the below table
corresponding to the level (each a “Pricing Level”) into which the Trust's Debt
Rating then falls, notwithstanding any failure of the Trust to maintain an
Investment Grade Rating or any failure of Trust to maintain a Debt Rating.


Investment Grade Rating
Applicable Margin for Revolving Loans which are LIBOR Loans
Applicable Margin for Revolving Loans which are Base Rate Loans
Applicable Margin for Term Loans which are LIBOR Loans
Applicable Margin for Term Loans which are Base Rate Loans
Facility Fee
Pricing Level 1
At least A- or A3
0.95%
—%
1.1%
0.1%
0.15%
Pricing Level 2
At least BBB+ or Baa1
1.05%
0.05%
1.2%
0.2%
0.15%
Pricing Level 3
At least BBB or Baa2
1.15%
0.15%
1.35%
0.35%
0.2%
Pricing Level 4
At least BBB- or Baa3
1.4%
0.4%
1.65%
0.65%
0.3%
Pricing Level 5
Below BBB-, Baa3 or unrated
1.725%
0.725%
2.1%
1.1%
0.375%






3

--------------------------------------------------------------------------------




Each change in the Applicable Margin resulting from a change in the Debt Rating
of the Trust shall be effective for the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. Notwithstanding the above, (i) if at any time there is
a split in the Debt Ratings of the Trust between the Rating Agencies, and the
Debt Ratings differ by one level, then the Pricing Level for the higher of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being the
highest and the Debt Rating for Pricing Level 5 being the lowest); (ii) if there
is a split in Debt Ratings of the Trust between the Rating Agencies of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (iii) if the Trust has only one Debt
Rating, such Debt Rating shall apply; and (iv) if the Trust does not have any
Debt Rating, Pricing Level 5 shall apply.
(c)    Prior to the Release Date, the provisions of this definition shall be
subject to Section 2.4.(c).
“Approved Fund" shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means Keybanc Capital Markets and Wells Fargo Securities, LLC, as
co-lead arrangers and co-bookrunners, together with their successors and
permitted assigns.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee, the Agent, and, if applicable, the Borrower
Representative, substantially in the form of Exhibit A.
“Base Rate” means the per annum rate of interest equal to the greatest of (a)
the Prime Rate, (b) the Federal Funds Effective Rate plus one-half of one
percent (0.5%), or (c) the then-applicable Adjusted LIBOR for a one month
interest period plus one percent (1.00%) per annum. Any change in the Base Rate
resulting from a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBOR shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
“Base Rate Loan” means a Revolving Loan or Term Loan (or portion thereof)
bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include a Borrower's successors and permitted assigns.

4

--------------------------------------------------------------------------------




“Borrower Information” has the meaning set forth in Section 2.4(c).
“Borrower Representative” means the Trust.
“Borrowing Base Assets” means Eligible Unencumbered Properties that the
Borrowers have determined to include in the Borrowing Base Assets Pool and have
satisfied the conditions of Section 7.15.
“Borrowing Base Assets Pool” means, collectively at any time, all Borrowing Base
Assets. The initial Borrowing Base Assets Pool is set forth on the schedule of
initial Borrowing Base Assets annexed hereto as Exhibit K.
“Borrowing Base Certificate” means a certificate, identifying the Borrowing Base
Assets and providing other information concerning the Borrowing Base Assets and
the Borrowers, in the form attached hereto as Exhibit I.
“Borrowing Base NOI” means Net Operating Income for the two consecutive fiscal
quarters most recently ended from the Borrowing Base Assets Pool; to the extent
the amount of Net Operating Income attributable to Borrowing Base Assets subject
to Ground Leases with a remaining term of thirty (30) years or less from the
Agreement Date would exceed ten percent (10%) of the Borrowing Base NOI, such
excess shall be excluded from Borrowing Base NOI.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Trust and its Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means 8.00%.
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Capitalized Value” means the sum of all of the following of the Trust and its
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) (i) Adjusted
EBITDA for the two most recent quarters multiplied by (ii) 2 divided by
(iii) the Capitalization Rate, plus (c) the GAAP book value of Properties
acquired

5

--------------------------------------------------------------------------------




during the two most recent quarters, plus (d) Construction-in-Process until the
Property is substantially complete which in no case will go beyond 18 months
from commencement, plus (e) the GAAP book value of Unimproved Land, mortgages
and notes. Borrowers' pro rata share of Unconsolidated Affiliates will be
included in calculations of Capitalized Value consistent with the above
treatment for wholly owned assets. For purposes of determining Capitalized
Value, EBITDA attributable to assets described in any of the immediately
preceding clauses (c) through (e) shall be excluded from Adjusted EBITDA.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody's;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.
“Commitment” means, as to each Lender, the Revolving Loan Commitment and Term
Loan Commitment of such Lender (or either of them, as the context requires).
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) (i) if the Term Loan Commitments have not been fully utilized
or terminated, the amount of such Lender's Term Loan Commitment plus (ii) the
amount of such Lender's Revolving Loan Commitment plus (iii) the amount of such
Lender's outstanding Term Loans to (b) (i) if the Term Loan Commitments have not
been fully utilized or terminated, the amount of the Term Loan Commitments of
all Lenders plus (ii) the Revolving Loan Commitments of all Lenders plus (iii)
the sum of the outstanding Term Loans of all Lenders; provided, however, that if
at the time of determination any applicable Commitments have been terminated or
been reduced to zero, the “Commitment Percentage” of each Lender shall be the
ratio, expressed as a percentage of (A) (i) the sum of the unpaid principal
amount of all outstanding Revolving Loans and Term Loans of such Lender, plus
(ii) if the Term Loan Commitments have not been fully utilized or terminated,
the amount of such Lender's Term Loan Commitment to (B) (i) the sum of the
aggregate unpaid

6

--------------------------------------------------------------------------------




principal amount of all outstanding Revolving Loans and Term Loans of all
Lenders as of such date plus (ii) if the Term Loan Commitments have not been
fully utilized or terminated, the amount of the Term Loan Commitments of all
Lenders.
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions and
infrastructure costs) as reasonably determined by the Trust in good faith.
“Construction-in-Process” means as of any date of determination, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) determined in accordance with GAAP on all
Properties that are under development as of such date or are scheduled to
commence development within twelve months from such date of determination.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a Loan or
(d) the issuance, increase or renewal of a Letter of Credit.
“Credit Underwriting Documents” has the meaning given that term in Section
7.15(a).
"Debt Rating" means, as of any date of determination, the rating as determined
by a Rating Agency of a Person's non credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
“Debt Service” means, for any period, the sum of (a) Interest Expense, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Trust and its Subsidiaries during such period, other than any balloon,
bullet, early repayment or similar principal payment which, in each case, repays
such Indebtedness in full. Debt Service shall include a proportionate share of
items (a) and (b) of all Unconsolidated Affiliates.
“Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

7

--------------------------------------------------------------------------------




“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.11.(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower Representative in writing that such failure is the
result of such Lender's determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified the Borrower Representative or the Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Agent or the Borrower Representative, to confirm in writing to the Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower Representative), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11.(b)) upon delivery of written notice of such determination to the
Borrower Representative and each Lender.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by

8

--------------------------------------------------------------------------------




or subject to any master agreement. Not in limitation of the foregoing, the term
“Derivatives Contract” includes any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Agent or any Lender).
“Development Property” means a Property which is being developed to become an
office, industrial or retail property.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, excluding the following (but only
to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) extraordinary or non-recurring gains and losses; (v) noncash
charges and credits; and (vi) gains and losses from sales of assets;
plus (b) such Person's pro rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
associated with the amortization of above or below market rents pursuant to
Statement of Financial Accounting Standards No. 141.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent (such approval not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) any Borrower or any Affiliates or Subsidiaries of any Borrower or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, a Borrower or a Wholly
Owned Subsidiary of a Borrower, with (i) the non-wholly owned Property

9

--------------------------------------------------------------------------------




owned by CTO Associates Limited Partnership being deemed to satisfy this
requirement so long as the Trust's relative percentage ownership of the voting
Equity Interests in such Person does not decrease from the Trust's relative
percentage ownership interest on January 13, 2012, and (ii) the Property owned
by Lex Phoenix L.P. being deemed to satisfy this requirement as of this date,
but such Property will be no longer be deemed an Eligible Unencumbered Property
if the ownership of the equity interests in each of Lex Phoenix L.P. and Lex
Phoenix GP LLC is not transferred to Lepercq Corporate Income Fund L.P. by PPNY
OS Holdings LLC, the qualified 1031 exchange intermediary, on or prior to June
19, 2013; (b) such Property is (i) an office, industrial or retail Property, or
(ii) such other commercial Property as the Agent may approve in its reasonable
discretion; (c) such tenants are not more than 30 days past due in respect of
lease payments; (d) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; and (e) neither such Property nor, if such Property is owned
by a Subsidiary of a Borrower, any of such Borrower's direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Liens other than
Permitted Liens of the types described in clauses (a) through (f) of the
definition of such term and (ii) any Negative Pledge.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

10

--------------------------------------------------------------------------------




“ERISA Group” means the Borrowers, any of their Subsidiaries and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers or any of
their Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Existing Credit Agreement” means that (i) certain Amended and Restated Credit
Agreement dated as of January 13, 2012, as amended, by and among the Borrowers,
the institutions from time to time party thereto as Lenders and KeyBank, as
Agent, and (ii) the agreements, instruments and other documents executed in
connection with such credit agreement.
“Existing LC” means, collectively, the letters of credit issued by KeyBank under
the Existing Credit Agreement outstanding on the Agreement Date set forth on
Schedule ELC annexed hereto.
“Existing Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as February 12, 2013 by and among the Borrowers, the financial
institutions from time to time party thereto as “Lenders”, Wells Fargo as
“Administrative Agent”, and the other parties thereto.
“Facility” has the meaning set forth in the second introductory paragraph
hereof.
“Facility Amount” means five hundred fifty million Dollars ($550,000,000.00),
subject to increase pursuant to Section 2.15 hereof or decrease pursuant to
Section 2.11 hereof.
“Facility Fee” has the meaning given that tem in Section 3.6(b).
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm's-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.

11

--------------------------------------------------------------------------------




“Fee Letter” means that certain Fee Letter dated January 9, 2013 by and among
the Trust, the Arranger and KeyBank.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers hereunder or under any other Loan
Document.
"Fitch" means Fitch, Inc., and its successors.
“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period. The Trust's pro
rata share of the Fixed Charges of Unconsolidated Affiliates of the Trust shall
be included in determinations of Fixed Charges.
“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates acceptable
to the Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the Agent, such Defaulting Lender's Revolving Loan Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, for a given period, net income (loss) of the
Trust and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures. Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis. Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or

12

--------------------------------------------------------------------------------




in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided that, for any
calculations hereunder, to the extent GAAP requires balance sheet or income
statement accounts to be stated at fair market value or any change in GAAP that
changes lease accounting, the impact of such change in GAAP shall be excluded.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee's interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto, California owned by Newkirk Orper L.P. in the
form in effect as of the Agreement Date shall be deemed to satisfy the
requirements of a Ground Lease hereunder.
“Guarantor” means any Person that is or becomes a party to the Guaranty as a
“Guarantor” in that such Person is a Subsidiary of a Borrower that directly, or
indirectly through one or more other Subsidiaries, owns any Borrowing Base
Asset, provided that CTO Associates Limited Partnership shall not be required to
become party to the Guaranty unless it becomes a Wholly Owned Subsidiary of a
Borrower.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or

13

--------------------------------------------------------------------------------




payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit H.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Increase Effective Date” has the meaning given that term in Section 2.15.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person in respect of
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar events, and other similar
exceptions to nonrecourse

14

--------------------------------------------------------------------------------




liability (but not exceptions relating to voluntary bankruptcy, insolvency, or
receivership or other similar events)); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person's
pro rata share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Notwithstanding the preceding sentence, the calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. All Loans and Letters of Credit Liabilities shall constitute
Indebtedness of the Borrowers. Indebtedness shall be adjusted to remove (i) any
impact of intangibles pursuant to ASC 805, as codified by the Financial
Accounting Standards Board in June of 2009, (ii) any impact from Asset
Retirement Obligations pursuant to ASC 410, as codified by the Financial
Accounting Standards Board in June of 2009, (iii) any potential impact from an
accounting standard substantially similar to that proposed in the exposure draft
issued by the Financial Accounting Standards Board in August of 2010 related to
Leases (Topic 840), and (iv) any indebtedness that can be fully satisfied by
issuing Equity Interests (other than Mandatorily Redeemable Stock) at a
Borrower's option.
“Information Materials” has the meaning given to such term in Section 12.15.
“Intellectual Property” has the meaning given that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust's pro
rata share of Interest Expense of Unconsolidated Affiliates for such period.
Notwithstanding anything to the contrary, Interest Expense shall not include any
amortization of deferred financing costs or the impact of ASC 470.20, as
codified by the Financial Accounting Standards Board, in accordance with GAAP.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second or third
calendar month thereafter, as the Borrowers may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) (i) in
the case of Revolving Loans, if any Interest Period would otherwise end after
the Termination Date, such Interest Period shall end on the Termination Date,
and (ii) in the case of the Term Loan, if any Interest Period would otherwise
end after the Term Loan Maturity Date, such Interest Period shall end on the
Term Loan Maturity Date; and (b) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the immediately

15

--------------------------------------------------------------------------------




following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of:
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any binding commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment. Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody's.
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
“L/C Commitment Amount” equals up to $25,000,000.00.
“Lender” shall mean the various Lenders which have each issued or hereafter
issue a Commitment hereunder, together with their respective successors and
permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender of which such
Lender may notify the Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.3(a).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, a Revolving Lender (other
than the Lender acting as the Agent) shall be deemed to hold a Letter of Credit
Liability

16

--------------------------------------------------------------------------------




in an amount equal to its participation interest in the related Letter of Credit
under Section 2.3(i), and the Lender acting as the Agent shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Revolving
Lenders other than the Lender acting as the Agent of their participation
interests under such Section.
“Leverage” has the meaning given that term in Section 9.1(a).
“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (expressed to the fifth decimal place) equal to British Bankers
Association LIBOR Rate (“BBA LIBOR”) from Reuters Screen LIBOR01 Page (or if
such Reuters Screen is no longer available, such other commercially available
source providing quotations of BBA LIBOR as may be designated by Agent from time
to time) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, the term “LIBOR” shall mean, for any
LIBOR Loan for any Interest Period therefor, the rate per annum (expressed to
the fifth decimal place) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.
“LIBOR Loan” means a Revolving Loan or a Term Loan (or any portion thereof),
other than in each case, a Base Rate Loan, bearing interest at a rate based on
LIBOR.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise

17

--------------------------------------------------------------------------------




constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.
“Loan” means a Revolving Loan or Term Loan made by a Lender to any Borrower
pursuant to the terms hereof.
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement.
“Loan Party” means each of the Borrowers and each Person who guarantees all or a
portion of the Obligations. Schedule 1.1.(A) sets forth the Loan Parties in
addition to the Borrowers as of the Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the Termination Date or the Term Loan
Maturity Date. For the avoidance of doubt, the parties hereto agree that the
following Equity Interests of the Trust do not qualify as Mandatorily Redeemable
Stock based on their terms as in effect on the Agreement Date: (x) 6.50% Series
C Cumulative Convertible Preferred Stock established pursuant to Articles
Supplementary filed by the Trust on December 8, 2004 with the Department of
Assessments and Taxation of the State of Maryland, (y) 7.55% Series D Cumulative
Redeemable Preferred Stock established pursuant to Articles Supplementary filed
by the Trust on February 14, 2007 with the Department of Assessments and
Taxation of the State of Maryland, and (z) 6.00% Convertible Guaranteed Notes
pursuant to an Indenture dated January 29, 2007, a fourth Supplemental Indenture
dated as of December 31, 2008, a fifth Supplemental Indenture dated as of June
9, 2009, a sixth Supplemental Indenture dated as of January 26, 2010, and a
seventh Supplemental Indenture dated as of September 28, 2012.
“Material Adverse Effect” means a materially adverse effect on (a) the business
or financial condition of the Trust and its Subsidiaries taken as a whole,
(b) the ability of any Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders or the Agent under any of the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Borrower, any other Loan Party
or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

18

--------------------------------------------------------------------------------




“Moody's” means Moody's Investors Service, Inc., and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person's ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants' obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of a
Borrower or any Subsidiary and any property management fees).
“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with any such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants' fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
Notwithstanding the foregoing, Net Proceeds will not include net proceeds from
any Equity Issuance to the extent used to redeem an existing class of Equity
Interest of the Trust or any of its Subsidiaries.

19

--------------------------------------------------------------------------------




“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, insolvency, receivership and other similar events, and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness. Liability of a
Person under a completion guarantee for a Development Property, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.
“Note” has the meaning given that term in Section 2.10(a).
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(a) and/or Section 2.2(a) evidencing the
Borrowers' request for a borrowing of Loans.
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers' request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrowers' request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, and including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest or fees are allowed claims in
such proceeding.
“OFAC” has the meaning given that term in Section 6.1.(y).
“Off-Balance Sheet Obligations” means liabilities and obligations of the Trust,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Trust would be required to disclose in the
“Management's Discussion and Analysis of Financial Condition and Results of
Operations” section of the Trust's report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
“Operating Partnership” means LCIF and/or LCIFII.

20

--------------------------------------------------------------------------------




“Participant” has the meaning given that term in Section 12.5(d).
“Participant Register” has the meaning given that term in Section 12.5(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Financing” means a sale, financing or refinancing of a Borrowing Base
Asset.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers' compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property for its intended business use or impair the intended business use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders as
security for the Obligations; (f) Liens in favor of a Borrower or a Guarantor
securing obligations owing by a Subsidiary to such Borrower or such Guarantor,
which obligations have been subordinated to the Obligations on terms
satisfactory to the Agent; and (g) Liens in existence as of the Agreement Date
and set forth in Part II of Schedule 6.1(f).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans plus four percent (4.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Borrower or another Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such

21

--------------------------------------------------------------------------------




class of Equity Interests, (b) paid or payable to a Borrower or another
Subsidiary which is a Loan Party, or (c) constituting or resulting in the
redemption of Preferred Equity Interests, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest established by the Agent, from time to
time, as its “prime rate”, whether or not publicly announced. The Prime Rate is
not necessarily the best or the lowest rate of interest charged by the Agent for
commercial loans or other extensions of credit.
“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by any Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrowers.
“Property Subsidiary” means a Subsidiary, the Equity Interests of which are
wholly-owned, directly or indirectly by a Borrower or a Guarantor and that
directly owns or leases a Borrowing Base Asset.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means any of S&P, Moody's and Fitch.
“Reference Debt” means all Unsecured Indebtedness of the Trust and its
Subsidiaries.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, any change or new
interpretation effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change,” regardless of the
date enacted, adopted, issued or implemented.

22

--------------------------------------------------------------------------------




“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Agent for any drawing honored by
the Agent under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
“Release Date” means, provided no Default or Event of Default shall then be in
existence, the date on which the Trust shall have received an Investment Grade
Rating from at least two of the Rating Agencies.
“Removal Request” has the meaning given that term in Section 7.16(a).
“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Total Credit Exposure, with Commitments, Loans and
Letter of Credit Liabilities held by Defaulting Lenders being disregarded when
determining the Requisite Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.
“Requisite Revolving Lenders” means, as of any date, Revolving Lenders having at
least 66-2/3% of the aggregate amount of the Revolving Loan Commitments, or, if
the Revolving Loan Commitments have been terminated or reduced to zero,
Revolving Lenders holding at least 66-2/3% of the Revolving Loan Exposure of all
Revolving Lenders; provided that in determining such percentage at any given
time, all then existing Defaulting Lenders that are Revolving Lenders will be
disregarded and excluded, and the Revolving Loan Commitment Percentage of the
Revolving Lenders shall be redetermined, for voting purposes only, to exclude
the Revolving Loan Commitment Percentage of such Defaulting Lenders.
“Requisite Term Lenders” means, as of any date, (a) Term Lenders having at least
66-2/3% of the aggregate amount of the Term Loan Commitments and the outstanding
Term Loans of all Term Lenders, or (b) if the Term Loan Commitments have been
terminated or reduced to zero, the Term Lenders holding at least 66-2/3% of the
principal amount of the aggregate outstanding Term Loans; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders that are Term Lenders will be disregarded and excluded, and the Term
Loan Commitment Percentage of the Term Lenders shall be redetermined, for voting
purposes only, to exclude the Term Loan Commitment Percentage of such Defaulting
Lenders.
“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.

23

--------------------------------------------------------------------------------




“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Trust or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Trust
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding.
“Revolving Facility” has the meaning set forth in the second introductory
paragraph.
“Revolving Facility Amount” means three hundred million Dollars
($300,000,000.00), subject to increase pursuant to Section 2.15 hereof or
decrease pursuant to Section 2.11 hereof.
“Revolving Lenders” shall mean the various Lenders which have a Revolving Loan
Commitment and/or hold Revolving Loans hereunder.
“Revolving Loan” means a loan made by a Lender to any Borrower pursuant to
Section 2.1(b).
“Revolving Loan Commitment” means the amount set forth for such Lender on its
signature page hereto as such Lender's “Revolving Loan Commitment”, or as set
forth in the applicable Assignment and Acceptance Agreement or agreement
executed by a Person becoming a Revolving Lender in accordance with
Section 2.15, as the same may be reduced from time to time pursuant to Section
2.11, or increased or reduced as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5, or increased in accordance
with Section 2.15.
“Revolving Loan Commitment Percentage” means, as to each Lender with a Revolving
Loan Commitment, the ratio, expressed as a percentage, of (a) the aggregate
amount of such Lender's Revolving Loan Commitment to (b) the aggregate amount of
the Revolving Loan Commitments of all Lenders; provided, however, that if at the
time of determination the Revolving Loan Commitments have terminated or been
reduced to zero, the “Revolving Loan Commitment Percentage” of each Lender shall
be the Revolving Loan Commitment Percentage of such Lender in effect immediately
prior to such termination or reduction.
“Revolving Loan Exposure” means, from time to time, the aggregate of (a) the
outstanding Revolving Loans made by the Lenders, and (b) the Letter of Credit
Liabilities.
“S&P” means Standard & Poor's Rating Services, a Standard & Poors Financial
Services LLC business, and its successors.
“Secured Indebtedness” means, with respect to a Person, (a) all Indebtedness of
such Person that is secured in any manner by any Lien on any property, plus (b)
such Person's pro rata share of the Secured Indebtedness of any such Person's
Unconsolidated Affiliates; provided that any loan facilities, if secured only by
pledges of equity interests in any Subsidiaries of the Trust, shall not be
deemed Secured Indebtedness.

24

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Notwithstanding the
foregoing, CTO Associates Limited Partnership shall be a Subsidiary hereunder,
with the Net Operating Income and Value of the Property owned by such entity
being adjusted in a manner acceptable to the Agent to reflect the Borrowers' pro
rata ownership interest in such entity.
“Tangible Net Worth” means, as of a given date, (a) the stockholders' equity of
the Trust and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders' equity of the Trust and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, other than intangibles required to
be recorded under Statement of Financial Accounting Standards No. 141, all
determined on a consolidated basis. Notwithstanding the foregoing,
(x) amortization of above or below market rents pursuant to Statement of
Financial Accounting Standards No. 141 shall not be excluded under either of the
preceding clauses (i) or (ii) and (y) the effect of marked-to-market adjustments
required to be made under GAAP with respect to assumed indebtedness shall be
excluded when determining Tangible Net Worth.
“Taxes” has the meaning given that term in Section 3.12.
“Term Facility” has the meaning set forth in the second introductory paragraph.

25

--------------------------------------------------------------------------------




“Term Lenders” shall mean the various Lenders which have a Term Loan Commitment
and/or hold Term Loans hereunder.
“Term Loan” means a loan made by a Lender to any Borrower pursuant to Section
2.1(a) or Section 2.15(a).
“Term Loan Commitment” means, for each Lender, the amount set forth for such
Lender on its signature page hereto as such Lender's “Term Loan Commitment”, or
as set forth in the applicable Assignment and Acceptance Agreement, as the same
may be reduced from time to time pursuant to Section 2.1(a), or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.5. As used in the definition of “Commitment
Percentage” and in Sections 3.6.(e), 3.11.(a)(ii), and 4.6. and for the purpose
of determining Term Loan Commitment Percentages in Sections 3.2 and 3.11.(b)
only, the “Term Loan Commitment” in respect of any Term Lender that is a
Defaulting Lender shall be deemed to be have been reduced by such Term Lender's
share of any Term Loans that it was obligated to, but did not, fund.
“Term Loan Commitment Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the aggregate amount of such Term Lender's
Term Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of
all Term Lenders; provided, however, that if at the time of determination the
Term Loan Commitments have terminated or been reduced to zero, the “Term Loan
Commitment Percentage” of each Term Lender shall be the Term Loan Commitment
Percentage of such Term Lender in effect immediately prior to such termination
or reduction.
“Term Loan Maturity Date” means February 12, 2018.
“Term Unused Fee” has the meaning given in Section 3.6(e).
“Termination Date” means the earliest of (a) the date on which the Revolving
Loan Commitments are reduced to zero under Section 2.11, (b) February 12, 2017
(or such later date to which the Termination Date may be extended pursuant to
Section 2.12) or (c) the date the Commitments are terminated pursuant to Section
10.2 or 10.3.
“Titled Agents” means each of the Arrangers, the Syndication Agent and their
respective successors and permitted assigns.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Loan Commitment, Revolving Loan Exposure, the unused Term Loan
Commitment prior to their termination and outstanding Term Loans held by such
Lender at such time.
“Total Indebtedness” means all Indebtedness of the Trust and all of its
Subsidiaries determined on a consolidated basis.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
“UCC” means the Uniform Commercial Code from time to time in any relevant
jurisdiction.

26

--------------------------------------------------------------------------------




“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.
“Unsecured Debt Service” means, at any time of determination, the Interest
Expense (without giving effect to clause (b) of the definition thereof) in
respect of all Reference Debt (including any requested Loans or Letters of
Credit hereunder) for the two consecutive fiscal quarter period most recently
ended.
“Unsecured Debt Service Coverage Ratio” shall mean the ratio of (a) Borrowing
Base NOI to (b) Unsecured Debt Service.
“Unsecured Indebtedness” means any Indebtedness which is not Secured
Indebtedness.
“Value” means (a) with respect to any Property in the Borrowing Base Assets Pool
which has been owned for at least one fiscal quarter, (1) the Net Operating
Income of such Property for the fiscal quarter most recently ended, times (2) 4
divided by (3) the Capitalization Rate and (b) with respect to any other
Property in the Borrowing Base Assets Pool, the value of such Property based on
cost determined in accordance with GAAP.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors' qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In no event shall a 1031 exchange intermediary be deemed to be a Wholly
Owned Subsidiary.
Section 1.2.    General; References to Times.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the Agent and the
Lenders financial statements and other documents

27

--------------------------------------------------------------------------------




required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. references
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Trust or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Trust. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to New York, New York time.


Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.


When determining the Trust's compliance with any financial covenant contained in
any of the Loan Documents, only the Trust's pro rata share of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included.

28

--------------------------------------------------------------------------------




ARTICLE II. - CREDIT FACILITY
Section 2.1.    Loans.


(a)Term Loans.


(i)Generally. Subject to the terms and conditions hereof, during the period from
the Effective Date through February 12, 2014, each Term Lender severally and not
jointly agrees to make Term Loans to the Borrowers in an aggregate principal
amount at any one time outstanding up to, but not exceeding, the amount of such
Lender's Term Loan Commitment. On or after the Effective Date, the Term Lenders
shall make in the amount specified by the Borrowers in a Notice of Borrowing a
maximum of four (4) advances of Term Loans, in minimum amounts of $25,000,000 or
the remaining unfunded amount of the Term Loan Commitments, to the Borrowers in
aggregate amounts not to exceed each Term Lender's unadvanced Term Loan
Commitment. Upon a Term Lender making its Term Loan, such Lender's Term Loan
Commitment shall be permanently reduced by the principal amount of such Term
Loan, and on February 12, 2014, any unused Term Loan Commitment of a Term Lender
shall terminate. Once advanced, each series of Term Loans made pursuant to this
Section, together with any Term Loan made pursuant to Section 2.15 below, shall
be aggregated and all such Loans shall be considered Term Loans. Principal
amounts of Term Loans paid and prepaid may not be reborrowed.


(ii)Requesting Term Loans. The Borrowers shall give the Agent notice pursuant to
a Notice of Borrowing or telephonic notice of each borrowing of Term Loans. Each
Notice of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the
case of LIBOR Loans, on the date three Business Days prior to the proposed date
of such borrowing and (ii) in the case of Base Rate Loans, on the date one
Business Day prior to the proposed date of such borrowing. Any such telephonic
notice shall include all information to be specified in a written Notice of
Borrowing and shall be promptly confirmed in writing by the Borrowers pursuant
to a Notice of Borrowing sent to the Agent by telecopy on the same day of the
giving of such telephonic notice. The Agent will transmit by telecopy the Notice
of Borrowing (or the information contained in such Notice of Borrowing) to each
Term Lender promptly upon receipt by the Agent. Each Notice of Borrowing or
telephonic notice of each borrowing shall be irrevocable once given and binding
on the Borrowers. Together with the notice to the Agent as specified immediately
above, the Borrowers shall deliver to the Agent a completed, current Borrowing
Base Certificate.
(iii)Disbursements of Term Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Term Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Term Loan to be made
by such Term Lender. With respect to Term Loans (including any Term Loans to be
made under Section 2.15 below) to be made after the Effective Date, unless the
Agent shall have been notified by any Term Lender prior to the specified date of
borrowing that such Term Lender does not intend to make available to the Agent
the Term Loan to be made by such Term Lender on such date, the Agent may assume
that such Term Lender will make the proceeds of such Term Loan available to the
Agent on the date of the requested borrowing as set forth in the Notice of
Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrowers the amount of such Term Loan to
be provided by such Lender. Subject to satisfaction of the applicable conditions
set forth in Article V for such borrowing, the Agent will make the proceeds of
such borrowing available to the Borrowers no later than 2:00 p.m. on the date
and at the account specified by the Borrowers in such Notice of Borrowing. No
Term Lender (which for purposes of this subsection (iii) shall include (if and
as applicable) each Term Lender making Additional Term Loans under Section 2.15
below) shall be responsible for the failure of any other

29

--------------------------------------------------------------------------------




Term Lender to advance its portion of the Term Loan (which, for purposes of this
subsection (iii) shall include (if and as applicable) each Additional Term Loan
made pursuant to Section 2.15 below) or to perform any other obligation to be
made or performed by such other Term Lender hereunder, and the failure of any
Term Lender to advance its portion of the Term Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Term Lender to advance its portion of the Term Loan or
to perform any other obligation to be made or performed by such other Lender.


(b)Revolving Loans.


(i)Generally. Subject to the terms and conditions hereof, during the period from
the Effective Date to but excluding the Termination Date, each Revolving Lender
severally and not jointly agrees to make Revolving Loans to the Borrowers in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Revolving Lender's Revolving Loan Commitment. Subject to the
terms and conditions of this Agreement, during the period from the Effective
Date to but excluding the Termination Date, the Borrowers may borrow, repay and
reborrow Revolving Loans hereunder. The aggregate amount of Revolving Loan
Exposure outstanding shall not at any time exceed the lesser of (i) the
Revolving Facility Amount, or (ii) the aggregate Revolving Loan Commitments.


Section 2.2.    Procedures.


(a)Revolving Loans. The Borrowers shall give the Agent notice pursuant to a
Notice of Borrowing or telephonic notice of each borrowing of Revolving Loans.
Each Notice of Borrowing shall be delivered to the Agent before 11:00 a.m.
(i) in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date of such borrowing. Any such
telephonic notice shall include all information to be specified in a written
Notice of Borrowing and shall be promptly confirmed in writing by the Borrowers
pursuant to a Notice of Borrowing sent to the Agent by telecopy on the same day
of the giving of such telephonic notice. The Agent will transmit by telecopy the
Notice of Borrowing (or the information contained in such Notice of Borrowing)
to each Revolving Lender promptly upon receipt by the Agent. Each Notice of
Borrowing or telephonic notice of each borrowing shall be irrevocable once given
and binding on the Borrowers. Together with the notice to the Agent as specified
immediately above, the Borrowers shall deliver to the Agent a completed, current
Borrowing Base Certificate.


(b)Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Revolving Lender will make available
for the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Revolving Lender. With respect to Revolving Loans to be made after
the Effective Date, unless the Agent shall have been notified by any Revolving
Lender prior to the specified date of borrowing that such Revolving Lender does
not intend to make available to the Agent the Revolving Loan to be made by such
Revolving Lender on such date, the Agent may, but shall not be obligated to,
assume that such Revolving Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrowers the amount of
such Revolving Loan to be provided by such Revolving Lender. In such event, if
such Revolving Lender does not make available to the Agent the proceeds of such
Revolving Loan, then such Revolving Lender and the Borrowers severally agree to
pay to the Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Loan is made available to
a Borrower but

30

--------------------------------------------------------------------------------




excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Revolving Lender, the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by a
Borrower, the interest rate applicable hereunder to such Revolving Loans. If a
Borrower and such Revolving Lender shall pay the amount of such interest to the
Agent for the same or overlapping period, the Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period. If such Revolving Lender pays to the Agent the amount of such Revolving
Loan, the amount so paid shall constitute such Revolving Lender's Revolving Loan
included in the borrowing. Any payment by a Borrower shall be without prejudice
to any claim any Borrower may have against a Revolving Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Revolving Lender. Subject to satisfaction of the applicable conditions set forth
in Article V for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrowers no later than 2:00 p.m. on the date and at
the account specified by the Borrowers in such Notice of Borrowing.


Section 2.3.     Letters of Credit.


(a)Letters of Credit. Subject to the terms and conditions of this Agreement, the
Agent, on behalf of the Revolving Lenders, agrees to issue for the account of
the Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount; provided, that
in the event that the Agent's ratings assigned by a Rating Agency are below a
contractual threshold binding on the Borrowers or any Subsidiary, then a
Revolving Lender meeting or exceeding such threshold may, upon the request of
the Borrower, issue a Letter of Credit requested by a Borrower and such
Revolving Lender shall be entitled to the various benefits of the Agent under
this Agreement as issuer of such Letter of Credit and each other Revolving
Lender shall have the obligations set forth herein to such Revolving Lender with
respect to such Letter of Credit. For the purposes of this Agreement, the
Existing LC shall be deemed issued pursuant to the terms of this Agreement and
shall be considered a Letter of Credit under this Agreement, KeyBank shall be
entitled to the various benefits of the Agent under this Agreement as issuer of
the Existing LC and each Revolving Lender shall have the obligations set forth
herein to KeyBank with respect to the Existing LC. The Borrowers acknowledge and
agree that to the extent there shall be any extension of the Existing LC,
the Borrowers shall utilize commercially reasonable efforts to arrange for the
issuance of a new Letter of Credit by the Agent pursuant to the terms hereof in
replacement for the Existing LC.


(b)Terms of Letters of Credit. At the time of issuance, renewal or increase, the
amount, form, terms and conditions of each Letter of Credit, and of any drafts
or acceptances thereunder, shall be subject to the reasonable approval by the
Agent and the Borrowers. Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Termination Date; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the Termination Date; provided,
further, that a Letter of Credit that contains an automatic extension provision
may provide for an extension of its expiration date to a date not more than one
year beyond the Termination Date so long as the Borrowers deliver to the Agent
no later than 20 days prior to the Termination Date (A) either (1) cash
collateral for such Letter of Credit on terms reasonably acceptable to the
Agent, (2) a backup letter of credit having terms acceptable to the Agent and
issued by a domestic financial institution having a rating assigned by a Rating
Agency to its senior unsecured long term indebtedness of AA/Aa2 or (3) other
collateral satisfactory to the Agent and all of the Revolving Lenders and (B) a
reimbursement agreement in form and substance reasonably acceptable to the Agent
and such other documents requested by the Agent evidencing the Borrowers'
reimbursement obligations in respect of such Letter of Credit.


(c)Requests for Issuance of Letters of Credit. The Borrowers shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent. Together with the notice to the Agent as specified
immediately above, the Borrowers shall deliver to the Agent a completed, current
Borrowing Base Certificate. Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.


(d)Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrowers of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent's failure to give, or delay in giving, such notice shall not discharge the
Borrowers in any respect from the applicable Reimbursement Obligation. The
Borrowers hereby unconditionally and irrevocably agree to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly

31

--------------------------------------------------------------------------------




pay to each Revolving Lender that has acquired a participation therein under the
second sentence of Section 2.3(i) such Lender's Revolving Loan Commitment
Percentage of such payment.


(e)Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrowers shall advise the Agent
whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Revolving Loans, the Borrowers shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to the Agent not later than 1:00 p.m. or (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply. The limitations of Section 3.5(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.


(f)Effect of Letters of Credit on Commitments. Upon the issuance by the Agent of
any Letter of Credit and until such Letter of Credit shall have expired or been
terminated, the Revolving Loan Commitment of each Revolving Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender's Revolving Loan Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.


(g)Agent's Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers' obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent's or any Lender's rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against

32

--------------------------------------------------------------------------------




the Agent or any Lender any liability to the Borrowers or any Lender. In this
regard, the obligation of the Borrowers to reimburse the Agent for any drawing
made under any Letter of Credit, and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances: (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between any Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrowers' Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9, but not in limitation of the Borrowers' unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrowers shall
have no obligation to indemnify the Agent or any Lender in respect of any
liability incurred by the Agent or such Lender arising solely out of the gross
negligence or willful misconduct of the Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.


(h)Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Revolving
Lenders (or all of the Lenders if required by Section 12.6) shall have consented
thereto. In connection with any such amendment, supplement or other
modification, the Borrowers shall pay the Fees, if any, payable under the last
sentence of Section 3.6(c).


(i)Lenders' Participation in Letters of Credit. Immediately upon the issuance by
the Agent of any Letter of Credit (or in the case of the Existing LC, upon the
Effective Date) each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Agent, without recourse or
warranty, an undivided interest and participation to the extent of such
Revolving Lender's Revolving Loan Commitment Percentage of the liability of the
Agent with respect to such Letter of Credit, and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to the Agent to pay and
discharge when due, such Revolving Lender's Revolving Loan Commitment Percentage
of the Agent's liability under such Letter of Credit. In addition, upon the
making of each payment by a Revolving Lender to the Agent in

33

--------------------------------------------------------------------------------




respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Revolving Lender shall, automatically and without any
further action on the part of the Agent or such Revolving Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrowers in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Revolving Lender's Revolving
Loan Commitment Percentage in any interest or other amounts payable by the
Borrowers in respect of such Reimbursement Obligation (other than the Fees
payable solely to the Agent pursuant to Section 3.6(c)). Notwithstanding the
foregoing, in the event of a default in any Revolving Lender's obligations to
fund under this Agreement exists or any Revolving Lender is at such time a
Defaulting Lender, the Agent shall have the right, but not the obligation, to
refuse to issue any Letter of Credit unless the Agent has entered into
satisfactory arrangements with the Borrowers and/or such Defaulting Lender to
eliminate the Agent's risk with respect to such Defaulting Lender.


(j)Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Agent on demand in immediately available funds in Dollars
the amount of such Revolving Lender's Revolving Loan Commitment Percentage of
each drawing paid by the Agent under each Letter of Credit to the extent such
amount is not reimbursed by the Borrowers pursuant to Section 2.3(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender's
Revolving Loan Commitment Percentage of such drawing except as otherwise
provided in Section 3.11(a)(iv). If the notice referenced in the second sentence
of Section 2.3(e) is received by a Revolving Lender not later than 11:00 a.m.,
then such Revolving Lender shall make such payment available to the Agent not
later than 2:00 p.m. on the date of demand therefor; otherwise, such payment
shall be made available to the Agent not later than 1:00 p.m. on the next
succeeding Business Day. The obligation of each Revolving Lender to make such
payments to the Agent under this subsection, and the Agent's right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Revolving Lender to make its payment
under this subsection, (ii) the financial condition of any Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1(f) or 10.1(g) or (iv) the
termination of the Commitments. Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.


(k)Information to Revolving Lenders. The Agent shall periodically deliver to the
Revolving Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit. Other than as set forth in this subsection, the Agent shall
have no duty to notify the Revolving Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Agent
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under Section 2.3(j).


Section 2.4.     Rates and Payment of Interest on Loans.


(a)Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:


(i)during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time) plus the Applicable Margin with respect to such Loan;
and



34

--------------------------------------------------------------------------------




(ii)during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for such
Loan for the Interest Period therefor plus the Applicable Margin with respect to
such Loan.
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable monthly in arrears on the first day of each calendar month, provided if
such day is not a Business Day, interest shall be due on the next succeeding
Business Day. Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrowers. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrowers for all purposes, absent manifest
error.


(c)Borrower Information Used to Determine Applicable Interest Rates. The parties
understand that the applicable interest rate for the Obligations and certain
fees set forth herein may be determined and/or adjusted from time to time based
upon certain financial ratios and/or other information to be provided or
certified to the Lenders by any Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by any Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify the Borrower Representative in writing of any additional
interest and fees due because of such recalculation, and the Borrowers shall pay
such additional interest or fees due to the Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Agent's or any Lender's other rights under this Agreement or any other
Loan Document.


Section 2.5.     Number of Interest Periods.


There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding under each of the Term Facility and the Revolving Facility at the
same time.
Section 2.6.    Repayment of Loans.


(a)    Revolving Credit Loans. The Borrowers shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date (or such earlier date on which the Revolving Loan
Commitments are terminated in full in accordance with this Agreement).
(b)    Term Loan. The Borrowers shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date (or such earlier date on which the Term Loans become due or
are declared due in accordance with this Agreement).
Section 2.7.     Prepayments.


(a)Optional. Subject to Section 4.4, the Borrowers may prepay any Loan at any
time without premium or penalty, provided that such prepayments shall be applied
in such a manner as to limit, to the

35

--------------------------------------------------------------------------------




extent possible, the amounts due under Section 4.4. The Borrowers shall give the
Agent at least one Business Day's prior written notice of the prepayment of any
Loan.


(b)Mandatory.


(i)Commitment Overadvance. If at any time the aggregate amount of Revolving Loan
Exposure exceeds the aggregate amount of the Revolving Loan Commitments, the
Borrowers shall within two (2) Business Days after demand pay to the Agent for
the account of the Revolving Lenders the amount of such excess.


(ii)Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the applicable Revolving Loans pro rata in accordance with Section 3.2. If
the Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 4.4, provided that such
prepayments shall be applied in such a manner as to limit, to the extent
possible, the amounts due under Section 4.4.


Section 2.8.     Continuation.


So long as no Default or Event of Default shall exist, the Borrowers may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower Representative
giving to the Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower Representative of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given. Promptly after receipt of a Notice of Continuation,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrower Representative shall
fail to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, or if a Default or Event of Default shall exist,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.9 or the Borrowers' failure to comply with any of the terms of such
Section.
Section 2.9.     Conversion.


The Borrowers may on any Business Day, upon the Borrower Representative's giving
of a Notice of Conversion to the Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted to a LIBOR Loan if a Default or Event of Default shall exist.
Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only
on, the last day of an Interest Period for such LIBOR Loan and, upon Conversion
of a Base Rate Loan into a LIBOR Loan, the Borrowers shall pay accrued interest
to the date of Conversion on the principal amount so Converted. Each such Notice
of Conversion shall be given not later than 11:00 a.m. on the Business Day prior
to the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent

36

--------------------------------------------------------------------------------




shall notify each Lender by telecopy, or other similar form of transmission, of
the proposed Conversion. Subject to the restrictions specified above, each
Notice of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type of Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrowers once given.
Section 2.10.     Notes.


(a)Note. The Revolving Loans made by each Revolving Lender shall, in addition to
this Agreement, if requested by such Revolving Lender, also be evidenced by a
promissory note of the Borrowers payable to the order of such Revolving Lender
in a principal amount equal to the amount of its Revolving Loan Commitment as
originally in effect and otherwise duly completed; the Term Loans made by each
Term Lender shall, in addition to this Agreement, if requested by such Term
Lender, also be evidenced by a promissory note of the Borrowers payable to the
order of such Term Lender in a principal amount equal to the amount of its Term
Loan Commitment as originally in effect and otherwise duly completed. Each such
note shall be substantially in the form of the revolving note and term note
annexed hereto as Exhibit E (each a “Note”).


(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to any Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.


(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
Representative of (i) written notice from a Lender that a Note of such Lender
has been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrowers, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.


Section 2.11.     Voluntary Reduction of the Revolving Loan Commitment.


The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Facility (for which purpose use of the Revolving
Facility shall be deemed to include the aggregate amount of Letter of Credit
Liabilities, without duplication) at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction and shall be
irrevocable once given and effective only upon receipt by the Agent; provided,
however, (a) that Lenders shall be indemnified for any breakage and redeployment
costs associated with any LIBOR Loans, (b) any reductions shall be the in
minimum increments set forth in Section 3.5(c), and (c) if the Borrowers seek to
reduce the aggregate amount of the Revolving Loan Commitments below
$100,000,000.00, then such Revolving Loan Commitments shall all automatically
and permanently be reduced to zero. The Agent will promptly transmit such notice
to each Lender. Without limiting the provisions of Section 2.15(b), the
Revolving Loan Commitments, once terminated or reduced may not be increased or
reinstated.

37

--------------------------------------------------------------------------------




Section 2.12.     Extension of Termination Date.


The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by twelve (12) months. The Borrowers may exercise such right
only by executing and delivering to the Agent at least 60 days but not more than
90 days prior to the initial Termination Date set forth in clause (b) of the
definition thereof, a written request for such extension (an “Extension
Request”). The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for twelve (12) months effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist, (ii) the representations and warranties
made or deemed made by the Borrowers and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents, and (iii) the
Borrowers and each other Loan Party shall be in compliance with all covenants in
the Loan Documents to which any of them is a party, and (b) the Borrowers shall
have paid the Fees payable under Section 3.6(d).
Section 2.13.    Expiration or Maturity Date of Letters of Credit Past
Termination Date.


(a)If on the date the Revolving Loan Commitments are terminated or reduced to
zero (whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder (excluding any
Letters of Credit for which cash collateral, backup letters of credit or other
collateral has been provided as provided in Section 2.3(b)), the Borrowers
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.


(b)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrowers hereby pledge and grant to the Agent, for
the ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of their respective right, title and interest in and to the
Collateral Account and the balances from time to time in the Collateral Account
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section.


(c)Amounts on deposit in the Collateral Account shall be invested and reinvested
by the Agent in such Cash Equivalents as the Agent shall determine in its sole
discretion. All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Agent for the ratable benefit
of the Lenders. The Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Collateral Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.


(d)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the

38

--------------------------------------------------------------------------------




Collateral Account and proceeds thereof to make payment to the beneficiary with
respect to such drawing or the payee with respect to such presentment.


(e)If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.


(f)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrowers, deliver to the Borrowers within
10 Business Days after the Agent's receipt of such request from the Borrowers,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time.


(g)The Borrowers shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent's
administration of the Collateral Account and investments and reinvestments of
funds therein.


Section 2.14.     Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Revolving Loan, and no reduction of the
Revolving Loan Commitments pursuant to Section 2.11 shall take effect, if
immediately after the making of such Revolving Loan or such reduction in the
Revolving Loan Commitments the aggregate amount of Revolving Loan Exposure
exceeds the aggregate amount of the Revolving Loan Commitments at such time.
Section 2.15.     Increase in Facility Amount.


(a)The Borrowers shall have the right at any time and from time to time (a)
prior to February 12, 2014, but only so long as the existing Term Loan
Commitments have been fully utilized, and (b) during the period beginning on
February 12, 2014 to but excluding the Termination Date to request increases in
the amount of the Term Facility by requesting additional Term Loans (“Additional
Term Loans”) (provided that after giving effect to any Additional Term Loans
pursuant to this Section, the aggregate amount of the Revolving Loan Commitments
and outstanding Term Loans of the Lenders may not exceed $1,000,000,000.00 less
any reductions in the amount of the Revolving Loan Commitments under Section
2.11 and prepayments of the Term Loans) by providing written notice to the
Agent, which notice shall be irrevocable once given. Each such increase in the
Term Facility must be in a minimum amount of $25,000,000.00.


(b)The Borrowers shall have the right at any time and from time to time during
the term of this Agreement to request increases in the amount of the Revolving
Facility (provided that after giving effect to any increases in the Revolving
Facility pursuant to this Section, the aggregate amount of the Revolving Loan
Commitments, unused and outstanding Term Loan Commitments and outstanding Term
Loans of the Lenders may not exceed $1,000,000,000.00 less any reductions in the
amount of the Revolving Loan Commitments under Section 2.11 and prepayments of
the Term Loans) by providing written notice to the Agent, which notice shall be
irrevocable once given. Each such increase in the Revolving Facility must be in
an aggregate minimum amount of $25,000,000.00.



39

--------------------------------------------------------------------------------




(c)Notwithstanding the provisions of Section 11.5, no Lender shall be required
to increase its Revolving Loan Commitment or make an Additional Term Loan,
including by way of increasing the principal amount of its existing Term Loans,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee. If a new Revolving Lender
becomes a party to this Agreement, or if any existing Revolving Lender agrees to
increase its Revolving Loan Commitment, such Lender shall on the date it becomes
a Revolving Lender hereunder (or increases its Revolving Loan Commitment, in the
case of an existing Revolving Lender) (and as a condition thereto) purchase from
the other Revolving Lenders its applicable Revolving Loan Commitment Percentage
(or in the case of an existing Revolving Lender, the increase in the amount of
its applicable Revolving Loan Commitment Percentage, in each case as determined
after giving effect to the increase of Revolving Loan Commitments) of any
outstanding Loans, by making available to the Agent for the account of such
other Revolving Lenders at the Principal Office, in same day funds, an amount
equal to the sum of (A) the portion of the outstanding principal amount of such
Revolving Loans to be purchased by such Revolving Lender plus (B) the aggregate
amount of payments previously made by the other Revolving Lenders under
Section 2.3(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrowers shall pay to the Revolving Lenders amounts
payable, if any, to such Revolving Lenders under Section 4.4 as a result of the
prepayment of any such Revolving Loans. No increase of the Revolving Loan
Commitments may be effected, and no Additional Term Loans may be made, under
this Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by any Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct in
all material respects on the effective date of such increase (except for
representations or warranties which expressly relate solely to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date). In connection
with any increase in the aggregate amount of the Revolving Loan Commitments or
the making of Additional Term Loans pursuant to this subsection, (a) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request and (b) the Borrowers shall make appropriate arrangements
so that each new Lender, and any existing Lender increasing its Revolving Loan
Commitment or making Additional Term Loans, receives new or replacement Notes,
as appropriate, in the amount of such Lender's Revolving Loan Commitment or
reflecting such Additional Term Loans within 2 Business Days of the
effectiveness of the applicable increase in the aggregate amount of Revolving
Loan Commitments or the making of Additional Term Loans. Any increase in the
Facility Amount pursuant to this Section 2.15 shall be subject to the condition
that the Borrowers shall have paid to the Agent, such fees as shall be due to
Agent and/or the Lenders at such time under the Fee Letter or as may be
agreed-upon between the Borrower, on the one hand, and each new Lender and/or
any existing Lender increasing its Revolving Loan Commitment or making
Additional Term Loans, on the other hand. The provisions of this Section 2.15
shall not constitute a “commitment” to lend, and the Revolving Loan Commitments
of the Lenders shall not be increased and no Additional Term Loans may be made
until satisfaction of the provisions of this Section 2.15 and, in the case of an
increase of the Revolving Loan Commitments, until the actual increase of the
Revolving Loan Commitments as provided herein. The date an increase of the
Revolving Loan Commitments or the making of Additional Term Loans, as
applicable, becomes effective pursuant to this Section 2.15 is referred to
herein as an “Increase Effective Date, ” with any such increase or making of
Additional Term Loans being conditioned upon, as required by any such new Lender
and/or existing Lender increasing its Revolving Loan Commitment or making
Additional Term Loans, receipt of (A) a certificate from the Borrowers (1)
certifying and attaching resolutions authorizing the increase in Revolving Loan
Commitments and/or increase in the Term Facility, as applicable, and (2)
confirming the conditions set forth in (x) and (y) above have been satisfied,
and (B) a customary legal opinion from Borrower's counsel.



40

--------------------------------------------------------------------------------




Section 2.16.     Joint and Several Liability.


(a)The obligations of the Borrowers hereunder and under the other Loan Documents
to which any Borrower is a party shall be joint and several, and accordingly,
each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.


(b)Each of the Borrowers represents and warrants to the Agent and the Lenders
that the Borrowers, though separate legal entities, are mutually dependent on
each other in the conduct of their respective businesses as an integrated
operation and have determined it to be in their mutual best interests to obtain
financing from the Lenders through their collective efforts.


(c)None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower, any
Guarantor or any other Person; or (c) to make demand of any other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Lenders or the Agent which may secure any of
the Obligations.


(d)The Lenders and the Agent may, at any time and from time to time, without the
consent of, or notice to, any Borrower, and without discharging any Borrower
from its obligations hereunder or under any other Loan Document, take any of the
following actions: (i)  release any other Borrower, any Guarantor or any other
Person liable in any manner for the payment or collection of the Obligations;
(ii) exercise, or refrain from exercising, any rights against any other
Borrower, any Guarantor or any other Person; and (iii) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders shall elect.


(e)It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Sections 10.1(f) or 10.1(g), a Borrower's
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Borrower hereunder (or
any other obligations of such Borrower to the Agent and the Lenders) to be
avoidable or unenforceable against such Borrower in such proceeding as a result
of Applicable Law, including without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Borrower hereunder (or
any other obligations of such Borrower to the Agent and the Lenders) shall be
determined in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders), to be subject to avoidance under the Avoidance Provisions.
This subsection is intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.

41

--------------------------------------------------------------------------------






(f)Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers and the Guarantors,
and of all other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Borrower
assumes and incurs hereunder, and agrees that none of the Agent or the Lenders
shall have any duty whatsoever to advise any Borrower of information regarding
such circumstances or risks.




Section 2.17.     Borrower Representative.


Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act through the Borrower Representative for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so only through the Borrower Representative.


ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1.    Payments.


(a)Payments by Borrowers. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrowers under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 10.4, the Borrowers shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Agent the amounts payable by the Borrowers hereunder to which such payment
is to be applied. Each payment received by the Agent for the account of a Lender
under this Agreement or any Note shall be paid to such Lender by wire transfer
of immediately available funds in accordance with the wiring instructions
provided by such Lender to the Agent from time to time at the applicable Lending
Office of such Lender. If the Agent fails to pay such amount to a Lender within
one Business Day of receipt of such amount, the Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. If the due date of any payment under this Agreement
or any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.


(b)Presumptions Regarding Payments by Borrowers. Unless the Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Agent for the account of the Lenders hereunder that the
Borrowers will not make such payment, the Agent may assume that a Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders the
amount due. In such event, if no Borrower has in fact made such payment, then
each of the Lenders severally agrees to repay to the Agent on demand that amount
so distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.


Section 3.2.     Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(b), 2.2.(a) and 2.3.(d) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.6.(a), 3.6.(b),
the first sentence of 3.6.(c), and 3.6.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Loan Commitments under Section 2.11 shall be applied to the respective
Revolving Loan Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Loan Commitment Percentages; (b) each
payment or prepayment of principal of Revolving Loans shall be made for the
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that,
subject to Section 3.11, if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding amount of the
Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Loan Commitments in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding amount of the Revolving Loans being held by the Revolving
Lenders pro rata in accordance with such respective Revolving Loan

42

--------------------------------------------------------------------------------




Commitment Percentages; (c) the making of Term Loans under Section 2.1.(a) shall
be made from the Term Lenders, pro rata according to the amounts of their
respective Term Loan Commitments; (d) each payment or prepayment of principal of
Term Loans shall be made for the account of the Term Lenders pro rata in
accordance with the respective unpaid principal amounts of the Term Loans held
by them; (e) each payment of interest on Revolving Loans or Term Loans shall be
made for the account of the Revolving Lenders or Term Loan Lenders, as
applicable, pro rata in accordance with the amounts of interest on such
Revolving Loans or Term Loans, as applicable, then due and payable to the
respective Lenders; (f) the making, Conversion and Continuation of Revolving
Loans or Term Loans of a particular Type (other than Conversions provided for by
Sections 4.1.(b) and 4.6.) shall be made pro rata among the Revolving Lenders or
Term Lenders, as applicable, according to the outstanding amounts of their
respective Revolving Loans or Term Loan, as applicable, and the then current
Interest Period for each Lender's portion of each such Loan of such Type shall
be coterminous; (g) the Revolving Lenders' participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Revolving Loan Commitment Percentages, and (h)
each payment of the fees under Section 3.6.(e) shall be made for the account of
the Term Lenders pro rata in accordance with the amounts of their respective
Term Loan Commitment Percentages.
Section 3.3.     Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to a Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker's lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of any Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders pro rata in accordance with Section 3.2 or
Section 10.4, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.4, as applicable. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrowers agree that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker's lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.
Section 3.4.     Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

43

--------------------------------------------------------------------------------




Section 3.5.     Minimum Amounts.


(a)Borrowings and Conversions. Except as otherwise provided in Section 2.3(e),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof. Each
borrowing of, Conversion to and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess of that amount.


(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).


(c)Reductions of Revolving Loan Commitments. Each reduction of the Revolving
Loan Commitments under Section 2.11 shall be in minimum decrements of
$10,000,000.00.


(d)Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $100,000.00.


Section 3.6.     Fees.


(a)Unused Fee. During the period from the Effective Date to but excluding the
earlier of (i) the Termination Date, or (ii) the Release Date, the Borrowers
agree to pay to the Agent for the account of the Revolving Lenders an unused
facility fee with respect to the difference between Revolving Facility Amount
and the Revolving Loan Exposure (the “Unused Amount”). Such fee shall be payable
in arrears the last day of March, June, September and December in each year for
the quarter ending on such date. Such fee shall be computed by multiplying the
Unused Amount by the rate of thirty-five one hundredths of one percent (0.35%)
per annum if the Unused Amount is equal to or greater than fifty percent (50%)
of the Revolving Facility Amount, and twenty-five one hundredths of one percent
(0.25%) per annum if the Unused Amount is less than fifty percent (50%) of the
Revolving Facility Amount, in each instance calculated daily (based on the
number of days elapsed in a 360-day year). Any such accrued and unpaid fee shall
also be payable on the Termination Date or any earlier date of termination of
the Revolving Loan Commitments or reduction of the Revolving Loan Commitments to
zero. The Agent will promptly advise the Lenders if and when the Release Date
has occurred.


(b)Facility Fee. Commencing on the Release Date and until the Revolving Loan
Commitments terminate, the Borrowers agree to pay to the Agent for the pro rata
account of each Revolving Lender (based on each Revolving Lender's Commitment) a
facility fee (the “Facility Fee”) which shall accrue at the per annum rate
referenced in the grid set forth in clause (b) of the definition of Applicable
Margin, times the Revolving Facility Amount. Such fee shall be payable quarterly
in arrears on the last day of each March, June, September and December during
the term of this Agreement and on the Termination Date or any earlier date of
termination of the Revolving Loan Commitments or reduction of the Revolving Loan
Commitments to zero. The Borrowers acknowledge that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Revolving Lenders for committing to make funds available to the Borrowers as
described herein and for no other purposes.


(c)Letter of Credit Fees. The Borrowers agree to pay to the Agent for the pro
rata account of each Revolving Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires

44

--------------------------------------------------------------------------------




or is terminated or (y) to but excluding the date such Letter of Credit is drawn
in full and is not subject to reinstatement, as the case may be. The fees
provided for in the immediately preceding sentence shall be nonrefundable and
payable in arrears on (i) the last day of March, June, September and December in
each year, (ii) the Termination Date, (iii) the date the Revolving Loan
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Agent. In addition, the Borrowers shall pay to the Agent
for its own account and not the account of any Lender, an issuance fee (with
such issuance fee being paid to any Revolving Lender other than Agent that
issues a Letter of Credit hereunder) in respect of each Letter of Credit equal
to the greater of (i) $500.00 or (ii) one and one-half of a tenth of a percent
(0.15%) per annum on the initial Stated Amount of such Letter of Credit (A) for
the period from and including the date of issuance of such Letter of Credit
through and including the expiration date of such Letter of Credit and (B) if
the expiration date of any Letter of Credit is extended (whether as a result of
the operation of an automatic extension clause or otherwise), for the period
from but excluding the previous expiration date to and including the extended
expiration date. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable upon issuance (or in the case of an extension
of the expiration date, on the previous expiration date). The Borrowers shall
pay directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.


(d)Extension Fee. If the Borrowers exercise their right to extend the
Termination Date in accordance with Section 2.12, the Borrowers agree to pay to
the Agent for the pro rata account of each Revolving Lender (based on each
Revolving Lender's respective Revolving Loan Commitment) a fee equal to
one-quarter of one percent (0.25%) of the amount of the then Revolving Facility
Amount (whether or not utilized) at the time of such extension. Such fee shall
be due and payable in full on the date the Agent receives the Extension Request
pursuant to such Section.


(e)Term Unused Fee. To the extent that the Term Loans made on the Effective Date
are less than $250,000,000, the Borrowers shall, for each day until the earlier
of (i) the date that initial Term Loan Commitments of $250,000,000 have been
fully advanced, or (ii) February 12, 2014, pay to the Agent for the pro rata
account of each Term Lender (in accordance with such Term Lender's Term Loan
Commitment Percentage), an unused fee (the “Term Unused Fee”) equal to .50%
times the actual daily amount of the unadvanced Term Loan Commitments. The Term
Unused Fee shall be due and payable monthly in arrears on the first Business Day
after the end of each calendar month, commencing with the first such date to
occur after the Effective Date, and ending on the earlier of the dates set forth
above. The Term Unused Fee shall be calculated monthly in arrears, based on the
applicable unfunded Term Loan Commitment during each day of such month.


(f)Administrative and Other Fees. The Borrowers agree to pay the administrative
and other fees of the Agent pursuant to the Fee Letter and as may otherwise be
agreed to in writing by the Borrowers and the Agent from time to time.


Section 3.7.     Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.

45

--------------------------------------------------------------------------------




Section 3.8.     Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the respective Lender in writing
that the Borrowers elect to have such excess sum returned to them forthwith. It
is the express intent of the parties hereto that the Borrowers not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrowers under Applicable
Law.
Section 3.9.     Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4(a). Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
Section 3.10.     Statements of Account.


The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.
Section 3.11.     Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(i)Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.6(c).


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 12.3), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, if so determined by
the Agent, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit;

46

--------------------------------------------------------------------------------




third, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent, unless funded by another Lender; fourth, if so
determined by the Agent and the Borrowers (so long as no Default or Event of
Default exists), to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fifth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and seventh, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) (A) such payment is a payment of the principal amount of any
Revolving Loans (or participations, if applicable, under Section 2.3.(j)) in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Revolving Loans were made at a time when the conditions set
forth in Section 5.2. were satisfied or waived (or were Revolving Loans made or
participations acquired pursuant to Section 2.3(j)), such payment shall be
applied solely to pay the Revolving Loans (or participations) of all
non-Defaulting Revolving Lenders on a pro rata basis prior to being applied to
the payment of any Revolving Loans of such Defaulting Lender until such time as
all Revolving Loans and funded and unfunded participations in Letter of Credit
Obligations are held by the Revolving Lenders pro rata in accordance with the
Revolving Loan Commitments without giving effect to subsection (a)(iv) below and
(y)(A) such payment is a payment of the principal amount of any Term Loans made
pursuant to Section 2.1.(a) in respect of which such Defaulting Lender has not
fully funded its share, and (B) such Term Loans were made at a time when the
conditions set forth in Section 5.2. were satisfied or waived, such payment
shall be applied solely to pay such Term Loans of all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Term Loans of such
Defaulting Lender until such time as all Term Loans are held by the Term Lenders
pro rata in accordance with the Term Loan Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 3.11(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)Certain Fees. During any period that a Lender is a Defaulting Lender, such
Defaulting Lender's Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fees payable to the Lenders under Section 3.6(a),
3.6(b), 3.6(c) and 3.6(d) (provided, as to Section 3.6(d), such Defaulting
Lender shall be paid a pro rata (based on the remaining time to the extended
Termination Date) amount of extension fee at such time as it ceases to be a
Defaulting Lender), and during such period the Borrowers shall not be required
to pay, and such Defaulting Lender shall not be entitled to receive, any such
Fees otherwise payable to such Defaulting Lender under such Sections, provided
the Borrowers shall be required to pay the pro rata amount of such fees to the
Lenders assuming the participation exposure with respect to any Letters of
Credit or related to any funding made by any Lender covering such Defaulting
Lender's share of any Loan.


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Revolving Lender which is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Revolving Lender
which is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 2.3, the Revolving Loan Commitment
Percentage of each Revolving Lender which is not a Defaulting Lender shall be

47

--------------------------------------------------------------------------------




computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only if (i) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(ii) such reallocation would not cause the aggregate principal amount of any
Revolving Lender which is not a Defaulting Lender's outstanding Revolving Loans
and participation in Letter of Credit Liabilities at such time to exceed such
non-Defaulting Lender's Revolving Loan Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender's increased exposure following such reallocation.


(b)Defaulting Lender Cure. If the Borrowers and the Agent agree in writing in
their sole discretion (with no consent required from the Borrowers if any
Default or Event of Default exists) that a Defaulting Lender that is a Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender (i) if a Revolving Lender,
will, to the extent applicable, purchase that portion of outstanding Revolving
Loans of the other Revolving Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders in accordance with their applicable Revolving Loan Commitment
Percentages (without giving effect to Section 3.11(a)(iv)) and/or (ii) if a Term
Lender will, if at such time the Term Loan Commitments have not been fully
utilized or terminated and to the extent applicable, purchase that portion of
the outstanding Term Loans of the other Term Lenders to cause the Term Loans to
be held on a pro rata basis by the Term Lenders in accordance with their Term
Loan Commitment Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.


(c)Purchase or Cancellation of Defaulting Lender's Commitment. Any Lender who is
not a Defaulting Lender may, but shall not be obligated, in its sole discretion,
to acquire all or a portion of a Defaulting Lender's Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrowers no sooner than 2 Business Days and not later than 5 Business
Days after such Defaulting Lender became a Defaulting Lender. If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender's Commitment in proportion to the Commitments
of the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrowers may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5 for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender's interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase except to the extent assigned pursuant to such
purchase) shall terminate on the date of purchase,

48

--------------------------------------------------------------------------------




and the Defaulting Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest to the purchaser or assignee
thereof, including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5, shall pay to the Agent an assignment fee in the
amount of $5,000.00. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrowers to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Agent shall apply against
such purchase price any amounts retained by the Agent pursuant to the last
sentence of the immediately preceding subsection (a). Notwithstanding the
foregoing, the Defaulting Lender shall be entitled to receive amounts owed to it
by the Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers. There shall be no recourse against any
Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.


Section 3.12.     Taxes.


(a)Taxes Generally. All payments by the Borrowers of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:


(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;


(ii)promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and


(iii)pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.


(b)Tax Indemnification. If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution

49

--------------------------------------------------------------------------------




hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrowers.


(c)Tax Forms. Prior to the date that any Foreign Lender becomes a party hereto,
such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrowers or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrowers or the Agent. The Borrowers shall not be required to pay any
amount pursuant to the last sentence of subsection (a) above to any Foreign
Lender or the Agent, if it is organized under the laws of a jurisdiction outside
of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection. If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.


(d)USA Patriot Act Notice; Compliance. In order for the Agent to comply with the
USA Patriot Act of 2001 (Public Law 107-56), prior to any Foreign Lender
becoming a party hereto, the Agent may request, and such Lender shall provide to
the Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Agent to comply with
federal law.






ARTICLE IV. - YIELD PROTECTION, ETC.
Section 4.1.     Additional Costs; Capital Adequacy.


(a)Additional Costs. The Borrowers shall pay to the Agent for the account of
each affected Lender from time to time, within thirty (30) days after written
demand, such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitment (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (or
corporation controlling such Lender), or any commitment of such Lender
(including, without limitation, the Commitment of such Lender hereunder); or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender (or a corporation controlling such Lender) to a level below that
which such Lender (or such corporation) could have achieved but for such
Regulatory Change (taking into consideration such Lender's (or such
corporation's) policies with respect to capital adequacy).


(b)Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower Representative (with a copy to the
Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.6 shall apply).


(c)Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrowers shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

50

--------------------------------------------------------------------------------






(d)Notification and Determination of Additional Costs. The Agent and each Lender
agree to notify the Borrowers of any event occurring after the Agreement Date
entitling the Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however,
except as provided below, the failure of the Agent or any Lender to give such
notice shall not release the Borrowers from any of their obligations hereunder
(and in the case of a Lender, to the Agent). The Agent or such Lender agrees to
furnish to the Borrowers (and in the case of a Lender, to the Agent) a
certificate setting forth in reasonable detail the basis and amount of each
request by the Agent or such Lender for compensation under this Section. Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith. Notwithstanding the foregoing, the
Borrowers shall not be required to pay Additional Costs pursuant to this Section
if such Additional Costs were incurred more than 270 days prior to the date that
the Agent or an applicable Lender notifies the Borrowers of the events giving
rise to such notice and of the Agent's or such Lender's intention to claim
compensation therefor (except that, if the event giving rise to such Additional
Costs is retroactive then such 270 day period referred to above shall be
extended to include the period of retroactive effect thereof).


Section 4.2.     Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
(a)the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or


(b)the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period;


then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
Section 4.3.     Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower Representative thereof (with a copy to the Agent) and such Lender's
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.6 shall be
applicable).
Section 4.4.     Compensation.


The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender)

51

--------------------------------------------------------------------------------




to compensate it for any loss, cost or expense that such Lender reasonably
determines is directly attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b)any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the requested date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.


Upon the Borrowers' request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
Section 4.5.     Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5(b) for a purchase price equal to the aggregate principal balance
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. The Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrowers of their rights
under this Section shall be at the Borrowers' sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other Lenders.
The terms of this Section shall not in any way limit the Borrowers' obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to this Agreement (including without limitation, pursuant to
Section 3.12 or 4.1) with respect to periods up to the date of replacement.
Section 4.6.     Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b) or 4.3, then such Lender's LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(b) or 4.3, on such earlier date as such Lender may specify to the
Borrower Representative with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:

52

--------------------------------------------------------------------------------






(a)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.


If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender's
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, (A) if such Lender is a
Revolving Lender, all Revolving Loans held by the Revolving Lenders holding
LIBOR Loans and by such Revolving Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Revolving Loan Commitments and (B) if such Lender is a Term Lender, all Term
Loans held by the Term Lenders holding LIBOR Loans and by such Term Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with, prior to full utilization or termination of the Term Loan
Commitments, their respective Term Loan Commitments and thereafter, the
respective principal amount of their Term Loans.
Section 4.7.     Change of Lending Office.


Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, 4.1 or 4.3. to reduce the liability of
the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8.     Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
ARTICLE V. - CONDITIONS PRECENDENT
Section 5.1.     Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance or
continuation of a Letter of Credit, is subject to the following conditions
precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

53

--------------------------------------------------------------------------------






(i)Counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrowers, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.10;


(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;


(iv)Opinions of counsel to the Loan Parties, addressed to the Agent and the
Lenders, addressing the matters set forth in Exhibit F;


(v)The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any)
of each Loan Party certified as of a recent date by the Secretary of State of
the state of formation of such Loan Party, unless the articles of incorporation,
articles of organization, certificates of limited partnership or other
comparable organizational instruments (if any) of such Loan Party were
previously delivered under the Existing Credit Agreement and have not been
amended, restated, supplemented or otherwise modified since the date previously
delivered thereunder and remain in full force and effect on the Agreement Date,
in which case the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Loan Party may provide a certificate
signed by such Person providing a certification to that effect;


(vi)A certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;


(vii)A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrowers, and the officers of the Borrower Representative then
authorized to deliver Notices of Borrowing, Notices of Continuation, Notices of
Conversion and to request the issuance of Letters of Credit;


(viii)Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity, the copies of which, if previously
delivered under the Existing Credit Agreement, may be certified by certifying
that the copies of any of foregoing previously delivered to the Agent and the
Lenders under the Existing Credit Agreement have not been amended, restated,
supplemented or otherwise modified since the date previously delivered
thereunder and that each remains in full force and effect as of the Agreement
Date, so long as that is the case, and (ii) all corporate, partnership, member
or other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party;



54

--------------------------------------------------------------------------------




(ix)Evidence that the Fees then due and payable under Section 3.6, and any other
Fees, expenses and reimbursable amounts due and payable to the Agent, the Titled
Agents and the Lenders on or prior to the Effective Date, for which invoices
have been presented to the Borrowers at least 2 Business Days prior to the
Effective Date, have been paid;


(x)A Compliance Certificate to be calculated based on the financial statements
for the period ending as of September 30, 2012, after giving pro forma effect to
the financing contemplated by this Agreement and the use of the proceeds of any
Loans to be funded on the Effective Date, and giving effect to the Borrowing
Base Assets Pool as of the Effective Date;


(xi)A Borrowing Base Certificate dated as of the Effective Date;


(xii)Such due diligence (including lien searches and/or title reports) with
respect to the Borrowing Base Assets Pool as the Agent on behalf of the Lenders
may reasonably request;


(xiii)The Existing Term Loan Agreement shall have been executed and in full
force and effect simultaneously with the effectiveness of this Agreement;


(xiv)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request consistent with the items required under the
Existing Credit Agreement; and


(b)In the good faith judgment of the Agent and the Lenders:


(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;


(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrowers or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(iii)The Trust and its Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents; and

55

--------------------------------------------------------------------------------






(v)The Borrowers and each other Loan Party shall have provided all information
requested by the Agent and each Lender in order to comply with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).


Section 5.2.     Conditions Precedent to All Loans and Letters of Credit.


The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall
constitute a certification by the Borrowers to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrowers otherwise notify the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance, increase or renewal of a Letter of Credit, the Borrowers shall (x) be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V have been satisfied, and (y) at the
time of delivery of the subject Notice of Borrowing or request for the issuance,
increase or renewal of a Letter of Credit deliver to the Agent a pro forma
Compliance Certificate (based on the most recent quarterly or annual financial
statements delivered hereunder) reflecting the continued compliance with the
covenants set forth in Section 9.1(h) and (i) after giving effect to (i) such
Credit Event and (ii) any additions to or removals from the Borrowing Base
Assets Pool (including any requested additions to or removals from the Borrowing
Base Assets Pool) since the date of the calculations reflected in the Compliance
Certificate delivered hereunder in connection with such quarterly or annual
statements.
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
Section 6.1.     Representations and Warranties.


In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each Borrower represents and warrants to
the Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of the Borrowers, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being conducted and is duly qualified and is in good standing as
a foreign corporation, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization and where
the failure to be so qualified or authorized could reasonably be expected to
have, in each instance, a Material Adverse Effect.


(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Trust setting forth for
each such Subsidiary, (i) the jurisdiction of

56

--------------------------------------------------------------------------------




organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Guarantor or Property
Subsidiary. Except as disclosed in such Schedule or the periodic reports filed
by the Trust with the Securities and Exchange Commission, as of the Agreement
Date (i) each of the Trust and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Property Subsidiary shown to be held by it
on such Schedule, (ii) all of the issued and outstanding capital stock of each
such Property Subsidiary organized as a corporation is validly issued, fully
paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders' or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Property
Subsidiary. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Trust, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Trust.


(c)Authorization of Agreement, Etc. Each Borrower has the corporate or other
organizational right and power, and has taken all necessary corporate or other
organizational action to authorize it, to borrow and obtain other extensions of
credit hereunder. Each of the Borrowers and the other Loan Parties has the right
and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which any Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.


(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under (A) the
organizational documents of any Borrower or any other Loan Party, or (B) any
indenture, agreement or other instrument to which any Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Borrower
or any other Loan Party, other than Liens permitted under this Agreement.


(e)Compliance with Law; Governmental Approvals. Each of the Borrowers, each
other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to a
Borrower, a Subsidiary or such other Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.



57

--------------------------------------------------------------------------------




(f)Title to Properties; Liens. As of the Agreement Date, Schedule 6.1.(f) is a
complete and correct listing of all of the real property owned or leased by each
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any
assets of any Borrower, any other Loan Party or any other Subsidiary except for
Permitted Liens.


(g)Existing Indebtedness. Schedule 6.1.(g)(i) sets forth as of December 31,
2012, a complete and correct listing of all Indebtedness of the Trust and its
Subsidiaries, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicates whether such Indebtedness is Secured Indebtedness
and Schedule 6.1.(g)(ii) sets forth an estimate of all Indebtedness of the Trust
and its Subsidiaries incurred from January 1, 2013 prior to the date hereof,
including without limitation, Guarantees of the Trust and its Subsidiaries, and
indicates whether such Indebtedness is Secured Indebtedness.


(h)Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. No event or condition
exists which with the giving of notice, the lapse of time, or both, would permit
any party to any Material Contract to terminate such Material Contract.


(i)Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrowers, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting any Borrower, any other Loan
Party or any other Subsidiary or any of their respective property in any court
or before any arbitrator of any kind or before or by any other Governmental
Authority which (i) could reasonably be expected to have a Material Adverse
Effect or (ii) in any manner draw into question the validity or enforceability
of any Loan Document. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to any
Borrower, any other Loan Party or any other Subsidiary which could reasonably be
expected to have a Material Adverse Effect.


(j)Taxes. All federal, state and other tax returns of each Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon each Borrower, each other Loan Party and
each other Subsidiary and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, none of
the United States income tax returns of any Borrower, any other Loan Party or
any other Subsidiary is under an audit. All charges, accruals and reserves on
the books of the Trust and each of its Subsidiaries in respect of any taxes or
other governmental charges are in accordance with GAAP.


(k)Financial Statements. The Trust has furnished to each Lender copies of (i)
the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries for the fiscal year ending December 31, 2011, and the related
audited consolidated statements of operations, cash flows and changes in
shareholders' equity for the fiscal year ending on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Trust and its consolidated Subsidiaries for the fiscal quarter ending September
30, 2012, and the related unaudited consolidated statements of operations and
cash flows of the Trust and its consolidated Subsidiaries for the fiscal quarter
ending on such date. Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Trust and its consolidated Subsidiaries at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes

58

--------------------------------------------------------------------------------




resulting from normal year-end audit adjustments). Neither the Trust nor any of
its Subsidiaries has on the Agreement Date any contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments, in
each case, that could reasonably be expected to have a Material Adverse Effect
and that would not be required to be set forth in its financial statements or in
the notes thereto, except as referred to or reflected or provided for in said
financial statements.


(l)No Material Adverse Change. Since December 31, 2011, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole. Each of the Borrowers, the other Loan Parties and
the other Subsidiaries is Solvent.


(m)ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan's current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Trust,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan's favorable determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group's financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrowers, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)Not Plan Assets; No Prohibited Transaction. None of the assets of any
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and

59

--------------------------------------------------------------------------------




performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute non-exempt
“prohibited transactions” under ERISA or the Internal Revenue Code.


(o)Absence of Defaults. None of the Borrowers, any of the other Loan Parties or
any of the other Subsidiaries is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
any Borrower, any other Loan Party or any other Subsidiary under any Material
Contract (other than this Agreement) or judgment, decree or order to which any
Borrower, any other Loan Party or any other Subsidiary is a party or by which
any Borrower, any other Loan Party or any other Subsidiary, or any of their
respective properties may be bound where, in the case of (ii), such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(p)Environmental Laws. Each of the Borrowers, the other Loan Parties and the
other Subsidiaries has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) the Trust is not aware of, and has not received notice of,
any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Borrower, any
other Loan Party or any other Subsidiary, may interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Trust's knowledge, threatened, against any Borrower, any other Loan Party or
any other Subsidiary relating to any Environmental Laws. None of the Borrowing
Base Assets is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
the Trust's knowledge, no Hazardous Materials generated at or transported from
the Borrowing Base Assets are or have been transported to, or disposed of at,
any location that is listed or, to the best of the Trust's knowledge, proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to have or result in a Material Adverse Effect.


(q)Investment Company. None of the Borrowers, any of the other Loan Parties or
any of the other Subsidiaries (i) is required to register as an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) is subject to any
other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party.



60

--------------------------------------------------------------------------------




(r)Margin Stock. None of the Borrowers, any of the other Loan Parties or any of
the other Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(s)[Reserved].


(t)Intellectual Property. Each of the Borrowers, other Loan Parties and the
other Subsidiaries owns or has the right to use, under valid license agreements
or otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses as now conducted and as contemplated by the
Loan Documents, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright or other proprietary right of any other Person. The
Borrowers, the other Loan Parties and the other Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by any Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrowers, the other Loan Parties and
the other Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of any Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.


(u)Business. As of the Agreement Date, the Trust and its Subsidiaries are
engaged in the business of acquiring, owning, investing in and managing net
leased office, industrial and retail properties, together with other business
activities incidental thereto.


(v)Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders. No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to the Trust
or any of its Subsidiaries ancillary to the transactions contemplated hereby.


(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, any Borrower, any other Loan Party or any other Subsidiary in
connection with, pursuant to or relating in any way to this Agreement, contained
any untrue statement of a fact material to the Borrowers, the other Loan Parties
and the other Subsidiaries taken as a whole or omitted to state a material fact
necessary in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, any Borrower,
any other Loan Party or any other Subsidiary in connection with, pursuant to or
relating in any way to this Agreement, present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). All
financial projections and other forward looking statements prepared by or on
behalf of any Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Agent or any Lender were or will
be prepared in good faith based on reasonable assumptions as of the date of such
information; provided, however, the Agent and the Lenders recognize that such
projections as to future events are not to be viewed as facts or

61

--------------------------------------------------------------------------------




guarantees of future performance and that actual results during the period or
periods covered by any such projections may differ from the projected results.
As of the Effective Date, no fact is known to any Borrower which has had, or
could reasonably be expected in the future to have (so far as such Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1(k) or the periodic reports
filed by the Trust with the Securities and Exchange Commission or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.


(x)REIT Status. The Trust has elected to be treated as, and qualifies as, a REIT
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Trust to maintain its status as a REIT.


(y)OFAC. None of the Borrowers, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrowers: (i) is a Person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury's Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a Person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or Person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or Person.


Section 6.2.     Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent and
the Lenders under this Agreement. All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Termination Date is effectuated pursuant to Section 2.12 and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit.
ARTICLE VII. - AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner provided for in Section 12.6, the
Borrowers shall comply with the following covenants:
Section 7.1.     Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.7, the Borrowers shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 7.2.     Compliance with Applicable Law and Material Contracts.


The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.
Section 7.3.     Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve all of its respective properties, including, but
not limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b)  make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times, except in the case of either (a) or (b), where the failure to do so could
not reasonably be expected to cause a Material Adverse Effect.
Section 7.4.     Conduct of Business.


The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).
Section 7.5.     Insurance.


In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
or with respect to Properties where the tenant is responsible for providing
insurance, the Property Subsidiary shall cause such tenant to maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law,
and from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.



62

--------------------------------------------------------------------------------




Section 7.6.     Payment of Taxes and Claims.


The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the applicable Borrower, or Subsidiary, in accordance with GAAP.
Section 7.7.     Visits and Inspections.


The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrowers the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrowers shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of any Borrower, any other Loan Party or
any other Subsidiary with its accountants. The exercise by the Agent or a Lender
of its rights under this Section shall be at the expense of the Agent or such
Lender, as the case may be, unless an Event of Default shall exist in which case
it shall be at the expense of the Borrowers.
Section 7.8.     Use of Proceeds; Letters of Credit.


The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only, including the refinancing of the debt under the
Existing Credit Agreement, and the acquisition, renovation and improvement of
real property by means of the direct or indirect investment by the Borrowers in
joint ventures. No part of the proceeds of any Loan or Letter of Credit will be
used for the purpose of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.
Section 7.9.     Environmental Matters.


The Borrowers shall, and shall cause all of the other Loan Parties and all of
the other Subsidiaries to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
If any Borrower, any other Loan Party or any other Subsidiary: (a) receives
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receives notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against any Borrower, any other Loan Party or any other Subsidiary
alleging violations of any Environmental Law or requiring any Borrower, any
other Loan Party or any other Subsidiary to take any action in connection with
the release of Hazardous Materials or (c) receives any notice from a
Governmental Authority or private party alleging that any Borrower, any other
Loan Party or any other Subsidiary may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials

63

--------------------------------------------------------------------------------




or any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrowers shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by a Borrower, any other Loan Party or any other Subsidiary. The
Borrowers shall, and shall cause the other Loan Parties and the other
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.
Section 7.10.     Books and Records.


The Borrowers shall, and shall cause each of the other Loan Parties and each of
the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.
Section 7.11.     Further Assurances.


The Borrowers shall, at the Borrowers' cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12.     Release of a Guarantor.


The Borrowers may request in writing that the Agent release, and upon receipt of
such request the Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Property Subsidiary or a direct or indirect owner
of any Equity Interests in any Property Subsidiary; (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1; (iii) any required
payment as a result of a Permitted Financing shall be made; and (iv) the Agent
shall have received such written request at least five (5) Business Days (or
such fewer number of days as the Agent may agree) prior to the requested date of
release. Delivery by the Borrowers to the Agent of any such request shall
constitute a representation by the Borrowers that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
Section 7.13.     REIT Status.


The Trust shall at all times maintain its status as, and election to be treated
as, a REIT unless (a) the Board of Trustees believes it is in the best interest
of the Trust not to maintain its status as a REIT and (b) failure to maintain
its status as a REIT would not be adverse to the interest of the Agent and the
Lenders as determined by the Requisite Lenders.
Section 7.14.     Exchange Listing.


The Trust shall maintain at least one class of common shares of the Trust having
trading privileges on the New York Stock Exchange or the NYSE AMEX Equities or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.



64

--------------------------------------------------------------------------------




Section 7.15.     Addition of Borrowing Base Assets.


(a)Subject to compliance with this Section 7.15(a), the Borrowers may from time
to time elect to have a Property added as a Borrowing Base Asset. In such event,
the Borrower Representative shall provide to the Agent written notice thereof
(each an “Addition Notice”), no later than 10:00 a.m. on the Business Day that
is at least five (5) Business Days (or such fewer number of days as the Agent
may agree) prior to the date on which the Borrowers wish to have such Property
added as a Borrowing Base Asset, such Addition Notice to (i) identify the
Property proposed to be added as a Borrowing Base Asset, (ii) set forth the
calculation of the amount of Net Operating Income and Value attributable to such
proposed Property to be reflected on the Borrowing Base Certificate, and (iii)
certify that such Property is an Eligible Unencumbered Property and complies
with all of the representations and warranties applicable to such Property
contained in Exhibit J hereto. Together with the Addition Notice, the Borrower
Representative shall deliver to the Agent (x) a pro forma Borrowing Base
Certificate, (y) the Borrowers' credit write-up and approval memo relating to
such prospective Borrowing Base Asset, if any, and (z) if requested by the
Agent, an appraisal report relating to such prospective Borrowing Base Asset and
such other documents as the Agent may reasonably request from time to time
(collectively, the “Credit Underwriting Documents”). With respect to any
Property which the Borrowers have requested be added as a Borrowing Base Asset,
Borrowers shall be deemed to represent and warrant hereunder that such Property
is an Eligible Unencumbered Property and all of the representations and
warranties as set forth on Exhibit J hereto are true and correct with respect to
such Property. Promptly upon receipt of an Addition Notice and all related
Credit Underwriting Documents, the Agent shall provide copies thereof to each
Lender.
   
(b)If an Addition Notice has been delivered together with the other
documentation in compliance with subsection (a) above, the subject Property
shall thereupon become a Borrowing Base Asset upon execution and delivery of all
of the documents required to be provided under the immediately following
subsection (c).


(c)No Property shall become a Borrowing Base Asset until the Borrowers shall
have caused to be executed and delivered to the Agent the following (if not
previously delivered to the Agent), each to be in form and substance reasonably
satisfactory to the Agent:


(i)The results of a recent UCC, tax, judgment, bankruptcy and lien search in the
state of formation of the Property Owner Subsidiary that owns such Property and
in the state in which the Property is located;


(ii)If such Property Subsidiary or any Subsidiary that owns, directly or
indirectly, any Equity Interests of such Property Subsidiary is not already a
Guarantor, an Accession Agreement executed by each such Person;


(iii)Such information as the Agent or any Lender may request with respect to any
Person becoming a Loan Party in connection with such Property becoming a
Borrowing Base Asset, in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)); and


(iv)All of the items that would have been required to be delivered to the Agent
under Section 5.1.(a)(iv) through (a)(viii), Section 5.1.(a)(xii) and
Section 5.1.(a)(xiii) had any such Subsidiary been a Loan Party on the Effective
Date.



65

--------------------------------------------------------------------------------




Section 7.16.     Removal of Borrowing Base Assets.


(a)So long as no Default or Event of Default exists or would result therefrom,
the Borrowers may from time to time elect to have a Property no longer
considered to be a Borrowing Base Asset. In such event, the Borrowers shall
provide to the Agent written notice thereof (each a “Removal Request”) no later
than 10:00 a.m. on the Business Day that is at least five (5) Business Days (or
such fewer number of days as the Agent may agree) prior to the date on which the
Borrowers wish to have such Property no longer considered to be a Borrowing Base
Asset, such Removal Request to (i) identify the Property to be no longer
considered a Borrowing Base Asset, (ii) set forth the calculation of the amount
of Net Operating Income and Value attributable to such Borrowing Base Asset, and
(iii) have attached thereto a pro forma Borrowing Base Certificate. Provided
that no Default or Event of Default exists or would result therefrom, such
Borrowing Base Asset shall cease to be a Borrowing Base Asset hereunder and the
Agent shall provide prompt written notice of such removal to each Lender.


(b)Notwithstanding any other provision of this Agreement or the other Loan
Documents but subject at all times to the provisions of Section 9.1, 9.3, 9.5,
9.6 and 9.7, the Agent and the Lenders acknowledge and agree that in the event
any Guarantor shall own a Property which is not intended to be a Borrowing Base
Asset, such Guarantor shall be permitted to sell, finance, encumber or otherwise
transfer such Property without the approval of the Agent or the Lenders and
without the requirement of any payment hereunder.


Section 7.17.     Failure of Certain Borrowing Base Assets Representations and
Warranties.


If at any time the Borrowers shall become aware that any Borrowing Base Asset
has ceased to be an Eligible Unencumbered Property or that any representation or
warranty set forth on Exhibit J hereto is no longer true and correct with
respect to any Borrowing Base Asset, such Borrowing Base Asset will no longer be
considered a Borrowing Base Asset, and the Borrower Representative shall
promptly notify the Agent in writing of such event, together with a detailed
description of the factual circumstances giving rise thereto. In such event, the
Agent shall promptly provide a copy of such notice to the Lenders.
ARTICLE VIII. - INFORMATION


For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner set forth in Section 12.6, the Borrowers
shall furnish to each Lender (or to the Agent if so provided below) at its
Lending Office:
Section 8.1.     Quarterly Financial Statements.


As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Trust), the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments);

66

--------------------------------------------------------------------------------




provided, however, the Borrowers shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-Q filed by
the Trust with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders.
Section 8.2.     Year-End Statements.


As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Trust), the audited
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
changes in shareholders' equity and cash flows of the Trust and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance reasonably satisfactory to the Agent, (b) certified by the chief
financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception, or a qualification arising
out of the scope of the audit, and who shall have authorized the Trust to
deliver such financial statements and report to the Agent and the Lenders;
provided, however, the Borrowers shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-K filed by
the Trust with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders.
Section 8.3.     Compliance Certificate.


At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and if the Agent or the Requisite Lenders reasonably believe that a Default or
Event of Default may exist or may be likely to occur, within 5 Business Days of
the Agent's request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit G (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Trust:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrowers were in
compliance with the covenants contained in Sections 9.1, 9.2 and 9.4 and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrowers
with respect to such event, condition or failure. Together with each Compliance
Certificate delivered in connection with quarterly or annual financial
statements, the Borrowers shall deliver a statement of Funds From Operations for
the fiscal period then ending, in form and detail reasonably satisfactory to the
Agent.
Section 8.4.     Other Information.


(a)Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to any Borrower or its Board of Trustees/Directors by
its independent public accountants;


(b)Securities Filings. Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any of the Borrowers, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, and promptly upon the filing thereof copies of any of the foregoing
that is not publicly available to the Agent and the Lenders or that the Agent or
any Lender may request;

67

--------------------------------------------------------------------------------






(c)Shareholder Information; Press Releases. Promptly upon the mailing thereof to
the shareholders of the Trust or Operating Partnership generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by any Borrower or any
other Subsidiary to the extent not publicly available;


(d)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and such failure or amendment has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of a duly authorized executive of the Trust setting
forth details as to such occurrence and the action, if any, which the Trust or
applicable member of the ERISA Group is required or proposes to take;


(e)Litigation. To the extent any Borrower or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Borrower or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;


(f)Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the Trust or the Operating Partnership and any change
in the business, assets, liabilities, financial condition, results of operations
or business prospects of any Borrower or any other Subsidiary which has had or
could reasonably be expected to have a Material Adverse Effect;


(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Trust obtaining knowledge thereof: (i) any Default or
Event of Default or (ii) any event which constitutes or which with the passage
of time, the giving of notice, or otherwise, would constitute a default or event
of default by any Borrower or any other Subsidiary under any Material Contract
to which any such Person is a party or by which any such Person or any of its
respective properties may be bound;


(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000.00 having been entered against any Borrower or any other Subsidiary
or any of their respective properties or assets;



68

--------------------------------------------------------------------------------




(i)Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of any Borrower or any other Subsidiary to
any Person other than a Borrower or another Subsidiary;


(j)Patriot Act Information. From time to time and promptly upon each request,
information identifying any Borrower or any other Loan Party as a Lender may
request in order to comply with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001));


(k)Change in Debt Rating. Promptly, upon any change in the Trust's Debt Rating,
a certificate stating that the Trust's Debt Rating has changed and the new Debt
Rating that is in effect;


(l)Borrowing Base Certificate. A Borrowing Base Certificate (i) at the time
financial statements are required to be furnished pursuant to Sections 8.1. and
8.2., provided to the extent such the delivery of any such financial statement
is satisfied by the filing thereof with the Securities and Exchange Commission,
in no event later than 55 days after the end of each of the first, second and
third fiscal quarters of the Trust and 100 days after the end of each fiscal
year of the Trust, and (ii) at any other time within 5 Business Days of the
Agent's reasonable request;


(m)Ground Leases. Upon submission of the annual financial statements as provided
in Section 8.2 above, a schedule summarizing the material terms of all Ground
Leases with respect to the Borrowing Base Assets, which schedule shall include,
without limitation, the remaining term of each such Ground Lease; and


(n)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of any Borrower, any
other Loan Party or any other Subsidiary as the Agent or any Lender may
reasonably request.



69

--------------------------------------------------------------------------------




ARTICLE IX. - NEGATIVE COVENANTS


For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner set forth in Section 12.6, the Borrowers
shall comply with the following covenants:
Section 9.1.     Financial Covenants.


The Borrowers shall not permit:
(a)Maximum Leverage Ratio. The ratio (the “Leverage”) of (i) Total Indebtedness
to (ii) Capitalized Value, to exceed 0.60 to 1.00 at any time.


(b)Minimum Interest Expense Coverage Ratio. The ratio of (i) Adjusted EBITDA of
the Trust and its Subsidiaries determined on a consolidated basis for the period
of two consecutive fiscal quarters of the Trust most recently ending to (ii)
Interest Expense for such period, to be less than 1.50 to 1.00 at any time.


(c)Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for the
period of two consecutive fiscal quarters of the Trust most recently ending to
(ii) Fixed Charges for such period, to be less than 1.40 to 1.00 at any time.



70

--------------------------------------------------------------------------------




(d)Maximum Recourse Secured Indebtedness Ratio. The ratio of (i) Secured
Indebtedness (excluding Nonrecourse Indebtedness) of the Trust and its
Subsidiaries determined on a consolidated basis to (ii) Capitalized Value, to be
greater than 0.10 to 1.00 at any time.


(e)Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Trust and its Subsidiaries determined on a consolidated basis to
(ii) Capitalized Value, to be greater than 0.45 to 1.00 at any time.


(f)Minimum Net Worth. Tangible Net Worth at any time to be less than (i)
$1,696,000,000.00 plus (ii) 75.0% of the Net Proceeds of all Equity Issuances
effected by the Trust or any Subsidiary after September 30, 2012 (other than (x)
Equity Issuances to the Trust or any Subsidiary and (y) Equity Issuances by the
Trust or any Subsidiary, to the extent the proceeds thereof are used at the time
of such Equity Issuance (or within twelve (12) months of such Equity Issuance)
to redeem, repurchase or otherwise acquire or retire any other Equity Interest
(other than Mandatorily Redeemable Stock) of the Trust or such Subsidiary, as
the case may be).


(g)Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness of
the Trust and its Subsidiaries determined on a consolidated basis to (ii) Total
Indebtedness, to exceed 0.35 to 1.00 at any time.


(h)Unsecured Debt Service Coverage. The Unsecured Debt Service Coverage Ratio to
be less than 2.0 to 1.0 at any time.


(i)Borrowing Base Assets Leverage. The ratio of (i) Unsecured Indebtedness to
(ii) the Value of the Borrowing Base Assets shall not be greater than .60 to
1.00 at any time; to the extent the Value attributable to Borrowing Base Assets
subject to Ground Leases with a remaining term of thirty (30) years or less from
the Agreement Date would exceed ten percent (10%) of the total Value of the
Borrowing Base Assets, such excess shall be excluded from Value of the Borrowing
Base Assets.


Section 9.2.     Restricted Payments.


The Trust shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Trust and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:
(a)the Operating Partnership may make cash distributions to the Trust and other
holders of partnership interests in the Operating Partnership with respect to
any fiscal year ending during the term of this Agreement to the extent necessary
for the Trust to make, and the Trust may so make, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Trust to maintain its status as a REIT or
(ii) 95.0% of Funds From Operations calculated on a trailing twelve (12) month
basis;


(b)the Trust may make cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;


(c)any Borrower or any Subsidiary may acquire the Equity Interests of a
Subsidiary that is not a Wholly Owned Subsidiary;



71

--------------------------------------------------------------------------------




(d)any Subsidiary (other than the Operating Partnership) that is not a Wholly
Owned Subsidiary may make cash distributions to holders of Equity Interests
issued by such Subsidiary;


(e)Subsidiaries may pay Restricted Payments to the Trust or any other
Subsidiary;


(f)An Operating Partnership or the Trust, as applicable, may exchange Equity
Interests in such Operating Partnership for Equity Interests in the Trust;


(g)The Trust may redeem or repurchase its Preferred Equity Interests, at par or
at a discount;


(h)The Trust may declare and make Restricted Payments to the extent paid and
payable solely in Equity Interests (other than Mandatorily Redeemable Stock) of
the Trust; and


(i)The Trust may make Restricted Payments in the form of cash payments to
holders of securities convertible into or exchangeable for common stock of the
Trust in connection with the Trust's acquisition of such securities in an
aggregate amount not to exceed $20,000,000.00 during the term of this Agreement.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Operating Partnership may only make cash
distributions to the Trust and other holders of partnership interests in the
Operating Partnership, and the Trust may distribute to its shareholders such
cash distributions received from the Operating Partnership, during any fiscal
year in an aggregate amount not to exceed the minimum amount necessary for the
Trust to maintain its status as a REIT. If a Default or Event of Default
specified in Section 10.1(a), Section 10.1(b), Section 10.1(f) or
Section 10.1(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2(a), the Trust shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Trust or any
Subsidiary that is a Loan Party.
Section 9.3.     Indebtedness.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1. In no event
shall a Property Subsidiary incur any Secured Indebtedness.
Section 9.4.     Certain Permitted Investments.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Borrowers, the other
Loan Parties and the other Subsidiaries to exceed the applicable limits set
forth below:
(a)Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries, such that the aggregate value of such Investments (determined in a
manner consistent with the definition of Capitalized Value or, if not
contemplated under the definition of Capitalized Value, as determined in
accordance with GAAP) exceeds 25.0% of Capitalized Value at any time;


(b)Unimproved Land, such that the current book value of all Unimproved Land
exceeds 10.0% of Capitalized Value;



72

--------------------------------------------------------------------------------




(c)real property under construction such that the aggregate Construction Budget
for all such real property exceeds 15.0% of Capitalized Value at any time;


(d)Mortgage Receivables and other promissory notes, such that the aggregate book
value of all such Mortgage Receivables and promissory notes exceeds 10.0% of
Capitalized Value at any time; and


(e)Properties leased under Ground Leases by any Borrower or any Subsidiary, as
lessee, such that the current value (determined in accordance with the
applicable provisions of the term “Capitalized Value”) of such Properties
exceeds 20.0% of Capitalized Value at any time.


In addition to the foregoing limitations, the aggregate value of the items
subject to the limitations in the preceding clauses (a) through (e) shall not
exceed 40.0% of Capitalized Value at any time, and clauses (b) through (e) shall
not exceed 20.0% of Capitalized Value at any time.
Section 9.5.     Investments Generally.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment,
or permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:
(a)Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);


(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately prior to such Investment, and after giving effect
thereto, no Default or Event of Default is or would be in existence and (ii) if
such Subsidiary is (or after giving effect to such Investment would become) a
Guarantor or Property Subsidiary, the terms and conditions set forth in Section
7.15 are satisfied;


(c)Investments permitted under Section 9.4;


(d)Investments in Cash Equivalents;


(e)intercompany Indebtedness among the Loan Parties and the Wholly Owned
Subsidiaries of the Loan Parties provided that such Indebtedness is permitted by
the terms of Section 9.3;


(f)loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and


(g)any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.


Section 9.6.     Liens; Negative Pledges; Other Matters.


(a)The Borrowers shall not, and shall not permit any other Loan Party or any
other Property Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of

73

--------------------------------------------------------------------------------




Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1. The Borrowers shall not, and shall not permit any other Loan Party
or any other Property Subsidiary to, create, assume, or incur any Lien upon any
direct or indirect Equity Interests in any Property Subsidiary (other than
Permitted Liens of the types described in any of clauses (a) and (e) of the
definition of such term) or any Borrowing Base Asset (other than Permitted Liens
of the types described in any of clauses (a), (c), (d), (e) and (f) of the
definition of such term).


(b)The Borrowers shall not, and shall not permit any other Loan Party or any
other Property Subsidiary to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which such Borrower, Loan Party or Property
Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3, (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; (ii) in an agreement relating to the sale of a Property
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale or (iii) contained in the Existing Term Loan Agreement or
any other Loan Document (as defined in the Existing Term Loan Agreement).


(c)Except to the extent contained in the Existing Term Loan Agreement or any
other Loan Document (as defined in the Existing Term Loan Agreement), the
Borrowers shall not, and shall not permit any other Loan Party or any other
Property Subsidiary to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Property Subsidiary to: (i) pay dividends or make any other distribution
on any of such Property Subsidiary's capital stock or other equity interests
owned by a Borrower or any Property Subsidiary; (ii) pay any Indebtedness owed
to a Borrower or any Property Subsidiary; (iii) make loans or advances to a
Borrower or any Property Subsidiary; or (iv) transfer any of its property or
assets to a Borrower or any Property Subsidiary.


Section 9.7.     Merger, Consolidation, Sales of Assets and Other Arrangements.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Property Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:
(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Property Subsidiary or any other Loan
Party (other than a Borrower) so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; notwithstanding the foregoing,
any such Loan Party (other than a Borrower) may enter into a transaction of
merger pursuant to which such Loan Party is not the survivor of such merger only
if (i) the Borrowers shall have given the Agent and the Lenders at least 10
Business Days' prior written notice of such merger, such notice to include a
certification to the effect that immediately prior, and after giving effect, to
such action, no Default or Event of Default is or would be in existence; (ii) if
the survivor entity is a Guarantor within 5 Business Days of consummation of
such merger, the survivor entity (if not already a Guarantor) shall have
executed and delivered an assumption agreement in form and substance reasonably
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party's Obligations under the Loan Documents to which it
is a party; (iii) within 10 Business Days of consummation of such merger, the
survivor entity

74

--------------------------------------------------------------------------------




delivers to the Agent the following: (A) items of the type referred to in
Sections 5.1(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger,
(C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Agent may reasonably request, including all
documents required in order for the Lenders to complete any due diligence
described in Section 12.13 below;


(b)the Borrowers, the other Loan Parties and the other Property Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;


(c)a Person may merge with and into a Borrower so long as (i) such Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrowers shall have given
the Agent and the Lenders at least 10 Business Days' prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Property Subsidiary with and into
a Borrower); and


(d)the Borrowers and the other Loan Parties may sell, transfer or dispose of
assets among themselves, and the other Subsidiaries that are not Loan Parties
may sell, transfer or dispose of assets among themselves or to a Borrower or
other Loan Party.


Section 9.8.    Fiscal Year.


The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9.     Modifications to Material Contracts.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
Section 9.10.     Modifications of Organizational Documents.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.11.     Transactions with Affiliates.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the

75

--------------------------------------------------------------------------------




rendering of any service) with any Affiliate (other than a Loan Party), except
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of such Borrower, other Loan Party or other
Subsidiary and upon fair and reasonable terms which are no less favorable to
such Borrower, other Loan Party or other Subsidiary than would be obtained in a
comparable arm's length transaction with a Person that is not an Affiliate.
Section 9.12.     ERISA Exemptions.


The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.
ARTICLE X. - DEFAULT
Section 10.1.     Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. Any Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.


(b)Default in Payment of Interest and Other Obligations. Any Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrowers under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.


(c)Default in Performance. (i) Any Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in the second proviso of the
second sentence of Section 2.3(b), in Section 7.17, in Section 8.4(g) or in
Article IX or (ii) any Borrower or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) only such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of any Borrower or such other Loan Party obtains actual
knowledge of such failure or (y) the date upon which any Borrower has received
written notice of such failure from the Agent.


(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Borrower or any other Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of any Borrower or any other Loan Party to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading, in light
of the circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.


(e)Indebtedness Cross-Default; Derivatives Contracts.


(i)Any Borrower, any other Loan Party or any other Subsidiary shall fail to pay
when due and payable, within any applicable grace or cure period, the principal
of, or interest on, any Indebtedness (other than the Loans, Reimbursement
Obligations and Nonrecourse Indebtedness)

76

--------------------------------------------------------------------------------




having an aggregate outstanding principal amount at the time of default, in each
case individually or in the aggregate with all other Indebtedness as to which
such a failure exists, of $10,000,000.00 or more (all such Indebtedness being
referred to as “Material Indebtedness”);


(ii)(x) the maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, defeased or redeemed prior to the stated maturity thereof;


(iii)any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, defeased or redeemed prior to its stated maturity; or
(iv)there occurs under any Derivatives Contract an Early Termination Date (as
defined in such Derivatives Contract) resulting from (A) any event of default
under such Derivatives Contract as to which any Loan Party is the Defaulting
Party (as defined in such Derivatives Contract) or (B) any Termination Event (as
so defined) under such Derivatives Contract as to which any Loan Party is an
Affected Party (as so defined) and, in either event, the Derivatives Termination
Value owed by any Loan Party as a result thereof is $10,000,000.00 or more; or


(v)an event of default (as defined in the Existing Term Loan Agreement) shall
occur.


(f)Voluntary Bankruptcy Proceeding. Any Borrower, any other Loan Party or any
other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000.00 of Capitalized Value) shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $25,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person,

77

--------------------------------------------------------------------------------




and in the case of either clause (i) or (ii), such case or proceeding shall
continue undismissed or unstayed for a period of 60 consecutive calendar days,
or an order granting the remedy or other relief requested in such case or
proceeding against such Borrower, such other Loan Party or such other Subsidiary
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.


(h)Litigation; Enforceability. Any Borrower or any other Loan Party shall (or
shall attempt to) disavow, revoke or terminate any Loan Document to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).


(i)Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against any Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of 60 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such outstanding judgments or orders entered against (x) in the case
of the Borrowers and the other Loan Parties, $10,000,000.00 or (y) in the case
of the other Subsidiaries, $25,000,000.00 or (B) in the case of an injunction or
other non-monetary relief, such injunction, judgment or order could reasonably
be expected to have a Material Adverse Effect.


(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of any Borrower, any other Loan Party or any
other Subsidiary which (i) exceeds, individually or together with all other such
warrants, writs, executions and processes, (x) against the Borrowers and other
Loan Parties, $10,000,000.00 in amount or (y) against the other Subsidiaries,
$25,000,000.00 in amount, and in any such case such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of 60
days; provided, however, that if a bond has been issued in favor of the claimant
or other Person obtaining such warrant, writ, execution or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.


(k)ERISA.


(i)Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000.00; or


(ii)The “benefit obligation” of all Plans exceeds the “fair market value of plan
assets” for such Plans by more than $10,000,000.00, all as determined, and with
such terms defined, in accordance with FASB ASC 715.


(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.



78

--------------------------------------------------------------------------------




(m)Change of Control.


(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20.0% of the total voting power of the then outstanding
voting stock of the Trust other than Vornado Realty Trust and/or a “group” of
which Vornado Realty Trust is a member; or


(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Trust (together with any new trustees whose election by
such Board or whose nomination for election by the shareholders of the Trust was
approved by a vote of a majority of the trustees then still in office who were
either trustees at the beginning of such period or whose election or nomination
for election was previously so approved but excluding any trustee whose initial
nomination for, or assumption of office as, a trustee occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more trustee by any person or group other than a solicitation
for the election of one or more trustee by or on behalf of the Board of
Trustees) cease for any reason to constitute a majority of the Board of Trustees
of the Trust then in office.


Section 10.2.     Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.


(i)Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.13 and (3) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrowers on behalf
of themselves and the other Loan Parties and (B) all of the Commitments, the
obligation of the Lenders to make Loans and the obligation of the Agent to issue
Letters of Credit hereunder shall all immediately and automatically terminate.


(ii)Optional. If any other Event of Default shall exist, the Agent shall at the
direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 2.13 and (3) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrowers on behalf of themselves and the
other Loan Parties and

79

--------------------------------------------------------------------------------




(B) terminate the Commitments and the obligation of the Lenders to make Loans
and the obligation of the Agent to issue Letters of Credit hereunder.


(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.


(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.


(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Loan Parties and the Property Subsidiaries, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Loan Parties
and the Property Subsidiaries and to exercise such power as the court shall
confer upon such receiver.


Section 10.3.     Remedies Upon Default.


Upon the occurrence of a Default specified in Section 10.1(g), the Commitments
shall immediately and automatically terminate.
Section 10.4.     Allocation of Proceeds.


If (i) an Event of Default exists, (ii) the maturity of any of the Obligations
has been accelerated, or (iii) the Termination Date or Term Loan Maturity Date
has occurred, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers or the other Loan Parties hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due the Agent in respect of fees and expenses due under Section 12.2;


(b)amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;


(c)payments of interest on all Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;


(d)payments of principal of all Loans, Reimbursement Obligations and other
Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;


(e)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9.;


(f)payment of all other Obligations and other amounts due and owing by the
Borrowers and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and



80

--------------------------------------------------------------------------------




(g)any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.


Section 10.5.     Performance by Agent.


If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Agent may, after notice
to the Borrower Representative, perform or attempt to perform such covenant,
duty or agreement on behalf of such Borrower or other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrowers shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of any Borrower or any other Loan Party under this
Agreement or any other Loan Document.
Section 10.6.     Rights Cumulative.


(a)Generally. The rights and remedies of the Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the Agent and
the Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.


(b)Enforcement by Agent. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Article XI. for the benefit of all
the Lenders; provided that the foregoing shall not prohibit (i) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 12.3
(subject to the terms of Section 3.3), or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Article XI.
and (y) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 3.3, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.


Section 10.7.     Marshaling; Payments Set Aside.


None of the Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent or any Lender, or the Agent or any Lender enforce any
Liens or exercise their rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof

81

--------------------------------------------------------------------------------




originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
ARTICLE XI. - THE AGENT
Section 11.1.     Authorization and Action.


Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender's behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Agent will promptly forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Agent pursuant to this
Agreement or the other Loan Documents. The Agent will also furnish to any
Lender, upon the request of such Lender, a copy of any certificate or notice
furnished to the Agent by any Borrower, any other Loan Party or any other
Affiliate of any Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders (or all of the Lenders if explicitly
required under any provision of this Agreement) have so directed the Agent to
exercise such right or remedy. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.
Section 11.2.     Agent's Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof

82

--------------------------------------------------------------------------------




until the Agent receives written notice of the assignment or transfer thereof
signed by such payee and in form satisfactory to the Agent; (b) may consult with
legal counsel (including its own counsel or counsel for the Borrowers or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Agent nor any of its directors, officers, agents, employees
or counsel: (a) makes any warranty or representation to any Lender or any other
Person, or shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by any Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrowers
or other Persons (except for the delivery to it of any certificate or document
specifically required to be delivered to it pursuant to Section 5.1 or that is a
condition to a Credit Event) or inspect the property, books or records of the
Borrowers or any other Person; (c) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone or telecopy) believed by it to be genuine and signed,
sent or given by the proper party or parties. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrowers have satisfied the conditions precedent for initial Loans set forth in
Sections 5.1 and 5.2. that have not previously been waived by the Lenders. The
Agent may execute any of its duties under the Loan Documents by or through
agents, employees or attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct in the selection of such agent
or attorney-in-fact as determined by a court of competent jurisdiction in a
final non-appealable judgment.
Section 11.3.     Notice of Defaults.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
Section 11.4.     KeyBank as Lender.


KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders. Further,

83

--------------------------------------------------------------------------------




the Agent and any Affiliate may accept fees and other consideration from any
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to the other Lenders. The Lenders acknowledge
that, pursuant to such activities, KeyBank or its affiliates may receive
information regarding the Trust, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
Section 11.5.     Approvals of Lenders.


All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent's recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 11.6.     Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of any Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of any Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The Agent
shall not be required to keep itself informed as to the performance or
observance by any Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, any Borrower, any other Loan
Party or any other Subsidiary. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the Agent
under this Agreement or any

84

--------------------------------------------------------------------------------




of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of any
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates; provided Agent, shall, upon any
Lender's request and at such Lender's expense, provide copies of any such
material received by Agent from the Borrowers related to the Facility. Each
Lender acknowledges that the Agent's legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.
Section 11.7.     Indemnification of Agent.


Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender's respective Commitment Percentage, from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent's gross
negligence, willful misconduct or breach of this Agreement as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent's own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrowers shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.
Section 11.8.     Successor Agent.


The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days' prior written notice
to the Agent. Upon any such resignation or removal, the Requisite Lenders (other
than the Lender then acting as Agent, in the case of the removal of the Agent
under the immediately preceding sentence) shall

85

--------------------------------------------------------------------------------




have the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrowers' approval, which
approval shall not be unreasonably withheld or delayed (except that the
Borrowers shall, in all events, be deemed to have approved each Lender and its
affiliates as a successor Agent). If no successor Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the resigning Agent's giving of
notice of resignation or the Lenders' removal of the resigning Agent, then the
resigning or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having total combined assets of at least
$50,000,000,000.00. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents. Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent's resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
Section 11.9.     Titled Agents.


Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arranger” and “Syndication
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrowers or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

86

--------------------------------------------------------------------------------




ARTICLE XII. - MISCELLANEOUS
Section 12.1.     Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to a Borrower:


Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone:    (212) 692-7215
Telecopy:     (212) 594-6600


With a copy to:


Paul Hastings LLP
75 East 55th Street
New York, New York 10022
Attention:     Michael K. Chernick, Esquire
Telephone:     (212) 318-6065

87

--------------------------------------------------------------------------------




Telecopy:     (212) 230-7639


If to the Agent:


KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jeffry M. Morrison
Telephone:     (617) 385-6216
Telecopy:     (617) 385-6293


If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower Representative. All such notices and
other communications shall be effective: (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 12.14.
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications sent to the Agent or any Lender under
Article II shall be effective only when actually received by the intended
addressee. Neither the Agent nor any Lender shall incur any liability to the
Borrowers or any other Loan Party (nor shall the Agent incur any liability to
the Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.
Section 12.2.     Expenses.


The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and costs and expenses in
connection with the use of IntraLinks, Inc. or other similar information
transmission systems in connection with the Loan Documents, and of the Agent in
obtaining CUSIP numbers, of the Agent in connection with the review of
Properties to be added as Borrowing Base Assets and the Agent's other activities
under Section 7.15, including the cost of all appraisals obtained pursuant to
such Section and the reasonable fees and disbursements of counsel to the Agent
relating to all such activities, (b) to pay or reimburse the Agent and the
Lenders for all their reasonable costs and expenses actually incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, limited, in the case of attorneys' fees, to the actual reasonable and
documented fees, charges and disbursements of one legal counsel retained by

88

--------------------------------------------------------------------------------




the Agent and the Lenders taken as a whole (absent a conflict of interest, in
which case one additional counsel may be engaged), and if necessary, of one
local counsel in any other relevant jurisdiction, in connection with the
enforcement or preservation of any rights under the Loan Documents, and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of one counsel (absent a conflict of interest,
in which case one additional counsel may be engaged), and if necessary, of one
local counsel in any other relevant jurisdiction, to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrowers shall fail to pay any amounts required to be paid
by them pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrowers and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder. Upon the written
request of the Borrower Representative, the Agent or any Lender requesting
payment of any amounts under this Section shall provide the Borrowers with a
statement setting forth in reasonable detail the basis for requesting such
amounts.
Section 12.3.     Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time while an Event of Default exists, without prior notice
to any Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
Affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 3.11. and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders.
Section 12.4.     Litigation; Jurisdiction; Other Matters; Waivers.


(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR

89

--------------------------------------------------------------------------------




NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5.     Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender, and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of the immediately
following subsection (b), (ii) by way of participation in accordance with the
provisions of the immediately following subsection (d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.



90

--------------------------------------------------------------------------------




(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender's Commitment and/or the Loans at the time owing to it,
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes
outstanding Loans made by a Lender in respect of its Commitment) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (in each
case, determined as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$4,000,000 (and may be integral multiples of $500,000 in excess thereof), unless
each of the Agent and, so long as no Default or Event of Default shall exist,
the Borrower Representative otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $4,000,000, then such assigning Lender
shall assign the entire amount of its Commitment and Loans at the time owing to
it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless the
Borrower Representative shall object thereto by written notice to the Agent
within 5 Business Days after having received notice thereof; and


(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) a Commitment if
such assignment is to a Person that is not already a Lender with a Commitment,
an Affiliate of such a Lender or an Approved Fund with respect to such a Lender
or (y) a Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

91

--------------------------------------------------------------------------------






(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 for each assignment (which fee the
Agent may, in its sole discretion, elect to waive), and the assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Questionnaire. If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Agent and the Borrowers shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of the Affiliates or Subsidiaries of any Borrower or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) (1) its
full pro rata share of all Revolving Loans and participations in Letters of
Credit in accordance with its Revolving Loan Commitment Percentage and (2) all
Term Loans and any Term Loan Commitment held by such Defaulting Lender.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not

92

--------------------------------------------------------------------------------




comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with the immediately following subsection (d).


(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Principal Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural Person or any Borrower or any of the Affiliates or Subsidiaries
of any Borrower) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender's Commitment, (x) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (y) reduce the rate at
which interest is payable thereon or (z) except as otherwise permitted by this
Agreement, release any Guarantor from its Obligations under the Guaranty. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.12.(c) (it being understood that the
documentation required under Section 3.12.(c) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.5. as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.12., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower Representative's request and expense, to
use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 4.5. with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose

93

--------------------------------------------------------------------------------




name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrowers and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
Section 12.6.     Amendments.


(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by any
Borrower or any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Agent at the written direction of the Requisite
Lenders) and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto.


(b)In addition to the foregoing requirements, no amendment, waiver or consent
shall, unless in writing, and signed by each of the Lenders directly and
adversely affected thereby (or the Agent at the written direction of such
Lenders), do any of the following:


(i)increase the Commitments of the Lenders (except for any increase in the
aggregate Commitments effectuated pursuant to Section 2.15) or subject the
Lenders to any additional obligations;


(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;


(iii)reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;


(iv)modify the definition of the term “Termination Date” (except as contemplated
under Section 2.12) or otherwise postpone any date fixed for any payment of any
principal of, or interest on, any Loans or any other Obligations (including the
waiver of any Default or Event of Default as a result of the nonpayment of any
such Obligations as and when due), or extend the expiration date of any Letter
of Credit beyond the Termination Date;


(v)amend or otherwise modify the provisions of Section 3.2;



94

--------------------------------------------------------------------------------




(vi)modify the definition of the terms “Commitment Percentage”, “Revolving Loan
Commitment Percentage”; “Term Loan Commitment Percentage”, “Requisite Lenders”,
“Requisite Revolving Lenders”, “Requisite Term Lenders”, or otherwise modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 if such
modification would have such effect;


(vii)release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12);


(viii)amend or otherwise modify the provisions of Section 2.14;


(ix)amend the definition of Defaulting Lender or Section 3.11;


(x)amend the definition of Eligible Assignee or Section 12.5 which imposes
additional restrictions on the ability of any Lender to assign or participate
its Commitment; or


(xi)increase the number of Interest Periods permitted with respect to Loans
under Section 2.5.


(c)No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents. Notwithstanding anything to the contrary
herein, (i) any term of this Agreement or of any other Loan Document relating to
the rights or obligations of the Revolving Lenders, and not any other Lenders,
may be amended, and the performance or observance by Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Requisite Revolving Lenders or all Revolving
Lenders directly and adversely affected thereby, as applicable (and, in the case
of an amendment to any Loan Document, the written consent of each Loan Party a
party thereto); (ii) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term Lenders, and not any other
Lenders, may be amended, and the performance or observance by Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Lenders or all
Term Lenders directly or adversely affected thereby, as applicable (and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party a party thereto); (iii) no amendment, waiver or consent with respect to
any Loan Document shall, unless in writing, and signed by the Requisite
Revolving Lenders, amend, modify or waive Section 5.2. or any other provisions
of this Agreement or any other Loan Documents if the effect of such amendment,
waiver or consent is to require the Revolving Lenders to make Revolving Loans
when such Lenders would not otherwise be required to do so; and (iv) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (a) the Commitment of such Lender may
not be increased or extended without the consent of such Lender (subject to
Section 2.15), and (b) no such amendment, waiver or consent may uniquely and
negatively impact such Defaulting Lender without the approval of such Defaulting
Lender.


(d)No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate

95

--------------------------------------------------------------------------------




as a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by any Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrowers shall entitle the Borrowers
to any other or further notice or demand in similar or other circumstances.


(e)If, in connection with any proposed change, waiver, discharge, termination or
other action under the provisions of this Agreement that requires approval of
all Lenders or the Requisite Lenders, and the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Agent shall
have the right (but not the obligation) in its sole and absolute discretion to
purchase the Commitment of such non-consenting Lender or Lenders upon payment to
such non-consenting Lender(s) in full of the principal of and interest accrued
on each Loan made, or Letter of Credit issued, by it and all other amounts owing
to it or accrued for its account under this Agreement. Upon any such purchase or
assignment, the non-consenting Lender's interest in the Loans or Letters of
Credit and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase except to the extent assigned
pursuant to such purchase) shall terminate on the date of purchase, and the
non-consenting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption.


Section 12.7.     Nonliability of Agent and Lenders.


The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, any Borrower, any other Loan Party or any other Subsidiary. Neither
the Agent nor any Lender undertakes any responsibility to the Borrowers to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers' business or operations.
Section 12.8.     Confidentiality.


Except as otherwise provided by Applicable Law, the Agent and each Lender shall
maintain the confidentiality of all Information (as defined below) in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices but in any event
may make disclosure: (a) to its Affiliates and to its and its Affiliates'
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower or any of
its Obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Agent's or such Lender's independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document or
any action or proceeding relating to any Loan Document or the

96

--------------------------------------------------------------------------------




enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Agent or such Lender to be a breach of this
Section or (ii) becomes available to the Agent, any Lender or any Affiliate of
the Agent or any Lender on a nonconfidential basis from a source other than any
Borrower or any Affiliate of any Borrower; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of any
Borrower. Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, without notice to any Borrower or any other
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender. As used in this Section, the term
“Information” means all information received from any Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by any
Borrower, any other Loan Party, any other Subsidiary or any Affiliate, provided
that, in the case of any such information received from any Borrower, any other
Loan Party, any other Subsidiary or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 12.9.     Indemnification.


(a)The Borrowers shall and hereby agree to indemnify, defend and hold harmless
the Agent, each of the Lenders, any Affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.12 or
4.1 or expressly excluded from the coverage of such Section 3.12 or 4.1)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by any Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent's or any Lender's
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrowers;
(vi) the fact that the Agent and the Lenders are creditors of the Borrowers and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Trust and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrowers and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrowers and the other Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of any

97

--------------------------------------------------------------------------------




Borrower, any other Loan Party or any Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
any Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Trust or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to any Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrowers shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.


(b)The Borrowers' indemnification obligations under this Section 12.9 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of any
Borrower or any Subsidiary, any shareholder of any Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of any Borrower), any account
debtor of any Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrowers of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrowers shall not relieve the Borrowers from any liability that they may have
to such Indemnified Party pursuant to this Section 12.9.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against any Borrower
and/or any Subsidiary.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third-persons
by, an Indemnified Party shall be advanced by the Borrowers at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrowers
that such Indemnified Party is not entitled to indemnification hereunder, upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrowers if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrowers are required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where

98

--------------------------------------------------------------------------------




(x) no monetary relief is sought against such Indemnified Party in such
Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)If and to the extent that the obligations of the Borrowers under this Section
are unenforceable for any reason, the Borrowers hereby agree to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(g)The Borrowers' obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10.    Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.3(b) and in respect of
which the Borrowers have satisfied the requirements of such Section) have
terminated, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full,
this Agreement shall terminate. The indemnities to which the Agent and the
Lenders are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2
and 12.9 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.
Section 12.11.    Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12. GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE, SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).
Section 12.13.    Patriot Act.


The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.

99

--------------------------------------------------------------------------------




Section 12.14.    Electronic Delivery of Certain Information.


(a)Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrowers) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrowers that it cannot or does not want to receive electronic
communications. The Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic delivery
pursuant to procedures approved by them for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or the Borrowers post such documents or the documents become available on
a commercial website and the Agent or Borrowers notify each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
10:00 a.m. Eastern time on the opening of business on the next Business Day for
the recipient. Subject to Section 12.8, no Indemnified Party shall be liable for
any damages arising from the use by third parties of any information or other
materials obtained by such third party through IntraLinks or other similar
information transmission systems in connection with this Agreement.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the certificate required by Section 8.3.
to the Agent and shall deliver paper copies of any documents to the Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender. Except for the
certificates required by Section 8.3., the Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery. Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.


(b)Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Agent pursuant to
the procedures provided to the Borrowers by the Agent.




Section 12.15.    Public/Private Information.


The Borrowers shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrowers. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrowers to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to Article VIII and the
Borrowers shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrowers and their Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.

100

--------------------------------------------------------------------------------




Section 12.16.    Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 12.17.    Obligations with Respect to Loan Parties.


The obligations of a Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense such Borrower may have that such Borrower does not
control such Loan Parties.
Section 12.18.    Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.19.    Limitation of Liability.


Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent's or any Lender's Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.20.    Entire Agreement.


This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.21.    Construction.


The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.

101

--------------------------------------------------------------------------------




Section12.22.    Time is of the Essence.


Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.
Section 12.23.    Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.24.    Collateral/Intercreditor.


Upon the Effective Date, (a) all collateral granted under the Pledge Agreement
executed in connection with (and as defined in) the Existing Credit Agreement
shall be deemed released and such Pledge Agreement shall be deemed terminated,
and (b) the Intercreditor Agreement (as defined in the Existing Credit
Agreement) shall be deemed terminated and of no further force and effect.
Section 12.25.    Effect on Existing Credit Agreement.


(a)Existing Credit Agreement. Upon satisfaction of the conditions precedent set
forth in Section 5.1, this Agreement shall exclusively control and govern the
mutual rights and obligations of the parties hereto with respect to the Existing
Credit Agreement, and the Existing Credit Agreement shall be superseded by this
Agreement in all respects, in each case, on a prospective basis only.


(b)NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY ANY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR, SUBJECT TO SECTION 12.24, ANY OF THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).

102

--------------------------------------------------------------------------------




[Signatures on Following Pages]



103

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.


LEXINGTON REALTY TRUST
By:
/s/ Joseph S. Bonventre
Name:
Joseph S. Bonventre
Title:
Executive Vice President



LEPERCQ CORPORATE INCOME FUND L.P.


LEPERCQ CORPORATE INCOME FUND II L.P.






Each By: LEX GP-1 Trust, its sole general partner


By:
/s/ Joseph S. Bonventre
Name:
Joseph S. Bonventre
Title:
Vice President



















[Signatures Continued on Next Page]





















S-1

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]




KEYBANK NATIONAL ASSOCIATION, as Agent, as a Lender
By:
/s/ Jane E. McGrath
 
Jane E. McGrath
 
Vice President







Revolving Loan Commitment $30,377,358.48
Term Loan Commitment $27,122,641.52


Lending Office (all Types of Loans):


KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jane E. McGrath
Telephone:     (617) 385-6214
Telecopy:     (617) 385-6293
































[Signatures Continued on Next Page]









S-2

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]




WELLS FARGO BANK, N.A.
By:
/s/ D. Bryan Gregory
 
D. Bryan Gregory
 
Director







Revolving Loan Commitment $30,377,358.48
Term Loan Commitment $27,122,641.52


Lending Office (all Types of Loans):


Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202-4200
Attn:    D. Bryan Gregory
Telephone:     (704) 410-1776
Telecopy:     (704) 410-0329
































[Signatures Continued on Next Page]









S-3

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Luis Donoso
 
Luis Donoso
 
Vice President







Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


PNC Real Estate
340 Madison Avenue
New York, New York 10173
Attn:    Luis Donoso
Telephone:     (212) 210-9953
Telecopy:     (212) 210-9908






























[Signatures Continued on Next Page]











S-4

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






BANK OF AMERICA, N.A.
By:
/s/ Kurt Mathison
 
Kurt Mathison
 
Senior Vice President







Revolving Loan Commitment $26,415,094.34
Term Loan Commitment $23,584,905.66




Lending Office (all Types of Loans):


Bank of America, N.A.
901 Main Street, 64th Floor
Dallas, Texas 75202
Attn:    Kurt Mathison
Telephone:     (214) 209-9198
Telecopy:     (214) 209-1559


























[Signatures Continued on Next Page]











S-5

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]




U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Gordon Clough
 
Gordon Clough
 
Vice President







Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:    Gordon Clough
Telephone:     (617) 603-7654
Telecopy:     (617) 603-7645


























[Signatures Continued on Next Page]











S-6

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






RBS CITIZENS, N.A.
By:
/s/ Donald W. Woods
 
Donald W. Woods
 
Senior Vice President







Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attn:    Donald W. Woods
Telephone:     (216) 277-0199
Telecopy:     (216) 277-7577
























[Signatures Continued on Next Page]











S-7

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






TD BANK
By:
/s/ Brian Welch
 
Brian Welch
 
Senior Vice President, Team Leader - CRE





Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


TD Bank
200 State Street
Boston, Massachusetts 02109
Attn:    Brian Welch
Telephone:     (617) 737-3685
Telecopy:     (617) 737-0238


























[Signatures Continued on Next Page]











S-8

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






CAPITAL ONE, N.A.
By:
/s/ Frederick H. Denecke
 
Frederick H. Denecke
 
Vice President







Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


Capital One, N.A.
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Attn:    Frederick H. Denecke
Telephone:     (703) 720-6760
Telecopy:     (703) 720-2026






















[Signatures Continued on Next Page]











S-9

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






JPMORGAN CHASE BANK, N.A.
By:
/s/ Rita Lai
 
Rita Lai
 
Senior Credit Banker







Revolving Loan Commitment $23,773,584.91
Term Loan Commitment $21,226,415.09




Lending Office (all Types of Loans):


JPMorgan Chase Bank, N.A.
270 Park Avenue, Floor 45
New York, New York 10017
Attn:    Rita Lai
Telephone:     (212) 270-6254
Telecopy:     (646) 534-6301
























[Signatures Continued on Next Page]













S-10

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






REGIONS BANK
By:
/s/ Kerri L. Raines
 
Kerri L. Raines
 
Vice President





Revolving Loan Commitment $21,132,075.47
Term Loan Commitment $18,867,924.53




Lending Office (all Types of Loans):


Regions Bank
1900 5th Ave. No., 15th Floor
Birmingham, Alabama 35203
Attn:    Kerri Raines
Telephone:     (205) 801-0621
Telecopy:     (205) 264-5456






















[Signatures Continued on Next Page]













S-11

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






FIFTH THIRD BANK
By:
/s/ Casey Gehrig
 
Casey Gehrig
 
Vice President







Revolving Loan Commitment $21,132,075.47
Term Loan Commitment $18,867,924.53




Lending Office (all Types of Loans):


Fifth Third Bank
222 S. Riverside Plaza, MD: GRVROF
Chicago, Illinois 60606
Attn:    Casey Gehrig
Telephone:     (312) 704-6206
Telecopy:     (312) 704-7364
























[Signatures Continued on Next Page]













S-12

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






BARCLAYS BANK PLC
By:
/s/ Noam Azachi
 
Noam Azachi
 
Assistant Vice President



    


Revolving Loan Commitment $20,000,000.00
Term Loan Commitment $0.00




Lending Office (all Types of Loans):


Barclays Bank PLC
745 7th Avenue
New York, New York 10019
Attn:    Nicholas Versandi
Telephone:     (212) 526-9799
Telecopy:     (646) 758-5246




















[Signatures Continued on Next Page]













S-13

--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement dated
as of February 12, 2013 with Lexington Realty Trust et al.]






BRANCH BANKING AND TRUST COMPANY
By:
/s/ Ahaz Armstrong
 
Ahaz Armstrong
 
Assistant Vice President







Revolving Loan Commitment $7,924,528.30
Term Loan Commitment $7,075,471.70




Lending Office (all Types of Loans):


Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina 27101
Attn:    Ahaz Armstrong
Telephone:     (336) 733-2575
Telecopy:     (336) 733-2740




















[Signatures Continued on Next Page]















S-14

--------------------------------------------------------------------------------






Schedule 1.1.(A) List of Loan Parties


Acquiport 550 Manager LLC
Acquiport 600 Manager LLC
Acquiport Lake Mary 550 LLC
Acquiport Lake Mary 600 LLC
Acquiport Laurens LLC
Acquiport Milford LLC
Acquiport Temperance LLC
Acquiport Winchester LLC
Acquiport Winchester Manager LLC
Federal Southfield Limited Partnership
Lepercq Corporate Income Fund II L.P.
Lepercq Corporate Income Fund L.P.
Lex Chillicothe GP LLC
Lex Chillicothe L.P.
Lex Eugene GP LLC
Lex Eugene L.P.
Lex GP Holding LLC
Lex GP-1 Trust
Lex Jessup GP LLC
Lex Jessup L.P.
Lex LP-1 Trust
Lex Missouri City GP LLC
Lex Missouri City L.P.
Lex Opelika GP LLC
Lex Opelika L.P.
Lex Phoenix GP LLC
Lex Phoenix L.P.
Lex Rock Hill GP LLC
Lex Rock Hill L.P.
Lex Shreveport GP LLC
Lex Shreveport L.P.
Lex St. Joseph GP LLC
Lex St. Joseph L.P.
Lex Valdosta GP LLC
Lex Valdosta L.P.
Lex Westerville GP LLC
Lex Westerville L.P.
Lex-Eastgar GP LLC
Lex-Eastgar L.P.
Lexington Acquiport Colinas L.P.
Lexington Acquiport Company, LLC
Lexington Acquiport Sierra LLC
Lexington Allen L.P.





--------------------------------------------------------------------------------




Lexington Allen Manager LLC
Lexington American Way LLC
Lexington Antioch LLC
Lexington Antioch Manager LLC
Lexington Bristol GP LLC
Lexington Bristol L.P.
Lexington Bulverde L.P.
Lexington Bulverde Manager LLC
Lexington Canton LLC
Lexington Centennial LLC
Lexington Centennial Manager LLC
Lexington Collierville L.P.
Lexington Collierville Manager LLC
Lexington Columbus GP LLC
Lexington Columbus L.P.
Lexington Dulles LLC
Lexington Dulles Manager LLC
Lexington Duncan L.P.
Lexington Duncan Manager LLC
Lexington Durham LLC
Lexington Durham Limited Partnership
Lexington Florence LLC
Lexington Florence Manager LLC
Lexington Fort Mill LLC
Lexington Fort Mill Manager LLC
Lexington Foxboro I LLC
Lexington Glendale LLC
Lexington Glendale Manager LLC
Lexington Hampton LLC
Lexington High Point LLC
Lexington High Point Manager LLC
Lexington Honolulu L.P.
Lexington Honolulu Manager LLC
Lexington Lake Forest L.P.
Lexington Lake Forest Manager LLC
Lexington Lakewood L.P.
Lexington Lakewood Manager LLC
Lexington Lion Cary GP LLC
Lexington Lion Cary L.P.
Lexington Lion Plymouth GP LLC
Lexington Lion Plymouth L.P.
Lexington Livonia L.L.C.
Lexington Louisville L.P.
Lexington Louisville Manager LLC
Lexington Marshall LLC
Lexington Millington L.P.





--------------------------------------------------------------------------------




Lexington Millington Manager LLC
Lexington Minneapolis LLC
Lexington MLP Westerville L.P.
Lexington MLP Westerville Manager LLC
Lexington OC LLC
Lexington Olive Branch LLC
Lexington Olive Branch Manager LLC
Lexington Palm Beach LLC
Lexington Realty Advisors, Inc.
Lexington Realty Trust
Lexington Shelby GP LLC
Lexington Shelby L.P.
Lexington Southfield LLC
Lexington Spartanburg LLC
Lexington Tampa GP LLC
Lexington Tampa L.P.
Lexington Tennessee Holdings L.P.
Lexington TNI Des Moines L.P.
Lexington TNI Des Moines Manager LLC
Lexington TNI Westlake L.P.
Lexington TNI Westlake Manager LLC
Lexington Toy Clackamus L.P.
Lexington Toy Lynwood L.P.
Lexington Toy Trustee LLC
Lexington Toy Tulsa L.P.
Lexington Wallingford LLC
Lexington Wallingford Manager LLC
Lexington Waxahachie L.P.
Lexington Waxahachie Manager LLC
Lexington/Lion Venture L.P.
Lex-Property Holdings LLC
LMLP GP LLC
LRA Manager Corp.
LSAC Crossville L.P.
LSAC Crossville Manager LLC
LSAC Eau Claire L.P.
LSAC Eau Claire Manager LLC
LSAC General Partner LLC
LSAC Oklahoma City L.P.
LSAC Oklahoma City Manager LLC
LSAC Operating Partnership L.P.
LSAC Pascagoula L.P.
LSAC Pascagoula Manager LLC
LSAC Woodlands L.P.
LSAC Woodlands Manager LLC
LXP GP, LLC





--------------------------------------------------------------------------------




MLP Unit Pledge GP LLC
MLP Unit Pledge L.P.
Net 1 Henderson LLC
Net 1 Phoenix L.L.C.
Net 2 Cox LLC
Net 2 Hampton LLC
Net Lease Strategic Assets Fund L.P.
Newkirk Altenn GP LLC
Newkirk Altenn L.P.
Newkirk Avrem GP LLC
Newkirk Avrem L.P.
Newkirk Basot GP LLC
Newkirk Basot L.P.
Newkirk Bluff GP LLC
Newkirk Bluff L.P.
Newkirk Carolion GP LLC
Newkirk Carolion L.P.
Newkirk Clifmar GP LLC
Newkirk Clifmar L.P.
Newkirk Croydon GP LLC
Newkirk Croydon L.P.
Newkirk Dalhill GP LLC
Newkirk Dalhill L.P.
Newkirk Denport GP LLC
Newkirk Denport L.P.
Newkirk Elport GP LLC
Newkirk Elport L.P.
Newkirk Elway GP LLC
Newkirk Elway L.P.
Newkirk Gersant GP LLC
Newkirk Gersant L.P.
Newkirk Jacway GP LLC
Newkirk Jacway L.P.
Newkirk JLE Way GP LLC
Newkirk JLE Way L.P.
Newkirk Johab GP LLC
Newkirk Johab L.P.
Newkirk Lanmar GP LLC
Newkirk Lanmar L.P.
Newkirk Liroc GP LLC
Newkirk Liroc L.P.
Newkirk MLP Unit LLC
Newkirk Salistown GP LLC
Newkirk Salistown L.P.
Newkirk Skoob GP LLC
Newkirk Skoob L.P.





--------------------------------------------------------------------------------




Newkirk Spokmont GP LLC
Newkirk Spokmont L.P.
Newkirk Superwest GP LLC
Newkirk Superwest L.P.
Newkirk Syrcar GP LLC
Newkirk Syrcar L.P.
Newkirk Walando GP LLC
Newkirk Walando L.P.
Newkirk Washtex GP LLC
Newkirk Washtex L.P.
NK-CINN Hamilton Property LLC
NK-CINN Hamilton Property Manager LLC
NK-Lumberton Property LLC
NK-Lumberton Property Manager LLC
NK-ODW/Columbus Property LLC
NK-ODW/Columbus Property Manager LLC
NLSAF Jacksonville GP LLC
NLSAF Jacksonville L.P.
NLSAF Marshall GP LLC
NLSAF Marshall L.P.
NLSAF McDonough L.P.
NLSAF McDonough Manager LLC
NLSAF Tampa GP LLC
NLSAF Tampa L.P.
Phoenix Hotel Associates Limited Partnership
Savannah Waterfront Hotel LLC
Triple Net Investment Company LLC
Xel Florence GP LLC
Xel Florence L.P.







--------------------------------------------------------------------------------




Schedule 6.1.(b) Ownership Structure


Part I


Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
30 LIGHT STREET BORROWER LLC
DE
Limited Liability Company
NK-Lombard GL Property LLC
 
100 LIGHT STREET BORROWER LLC
DE
Limited Liability Company
Newkirk Marbax L.P. (50%)
100 Light Street Business Trust (50%)
 
100 LIGHT STREET PROPERTY OWNER LLC
DE
Limited Liability Company
Newkirk Marbax L.P. (100%)
 
100 LIGHT STREET BUSINESS TRUST
MD
Statutory Trust
100 Light Street Property Owner LLC
 
1701 MARKET ASSOCIATES L.P.
DE
Limited Partnership
GP: 1701 Market GP LLC (0%)
LP: Six Penn Center Associates
 
1701 MARKET GP LLC
DE
Limited Liability Company
Six Penn Center Associates
 
ACQUIPORT 550 MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
Guarantor
ACQUIPORT 600 MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
Guarantor
ACQUIPORT BREA L.P.
DE
Limited Partnership
GP: Acquiport Brea Manager LLC (0%)
LP: Lexington Realty Trust
 
ACQUIPORT BREA MANAGER LLC
DE
LLC
Lexington Realty Trust
 
ACQUIPORT COLORADO SPRINGS LLC
DE
Limited Liability Company
Acquiport Colorado Manager Springs LLC
 
ACQUIPORT COLORADO SPRINGS MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
 
ACQUIPORT INT'L PARKWAY L.P.
DE
Limited Partnership
GP: Acquiport Int'l Parkway Manager LLC (0.5%)
LP: Union Hills Associates (99.5%)
 
ACQUIPORT INT'L PARKWAY MANAGER LLC
DE
Limited Liability Company
Union Hills Associates
 
ACQUIPORT ISSAQUAH LLC
DE
Limited Liability Company
Acquiport Issaquah Manager LLC
 
ACQUIPORT ISSAQUAH MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company II, LLC
 
ACQUIPORT LAKE MARY 550 LLC
DE
Limited Liability Company
Acquiport 550 Manager LLC
Property Subsidiary/Guarantor
ACQUIPORT LAKE MARY 600 LLC
DE
Limited Liability Company
Acquiport 600 Manager LLC
Property Subsidiary/Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
ACQUIPORT LAURENS LLC
DE
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
ACQUIPORT LAURENS MANAGER INC.
DE
Corporation
Lexington Realty Trust
 
ACQUIPORT LENEXA LLC
DE
Limited Liability Company
Acquiport Lenexa Manager LLC
 
ACQUIPORT LENEXA MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
ACQUIPORT MCDONOUGH L.P.
DE
Limited Partnership
GP: Acquiport McDonough Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
 
ACQUIPORT MCDONOUGH MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
ACQUIPORT MERIDIAN LLC
DE
Limited Liability Company
Acquiport Meridian Manager LLC
 
ACQUIPORT MERIDIAN MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
ACQUIPORT MILFORD LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
Property Subsidiary/Guarantor
ACQUIPORT OAKLAND L.P.
DE
Limited Partnership
GP: Acquiport Oakland Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
 
ACQUIPORT OAKLAND MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
ACQUIPORT SIERRA MANAGER CORP.
DE
Corporation
Lexington Realty Advisors, Inc.
 
ACQUIPORT TEMPERANCE LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
Property Subsidiary/Guarantor
ACQUIPORT TEMPERANCE MANAGER INC.
DE
Corporation
Lexington Realty Trust
 
ACQUIPORT WINCHESTER LLC
DE
Limited Liability Company
Acquiport Winchester Manager LLC
Property Subsidiary/Guarantor
ACQUIPORT WINCHESTER MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company, LLC
Guarantor
ADGOLD MANAGER LLC
NY
Limited Liability Company
Newkirk GP LLC
 
CHADAN MANAGER LLC
NY
Limited Liability Company
Newkirk GP LLC
 
CHADER MANAGER LLC
NY
Limited Liability Company
Newkirk GP LLC
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
CHICAGO PRIVATE SCHOOL LENDER MANAGER LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
CHICAGO PRIVATE SCHOOL LENDER LLC
DE
Limited Liability Company
Chicago Private School Lender Manager LLC (0%)
EB-5 Investors (100%)
 
CONZAR MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC
 
CMBS PROPERTY HOLDINGS LLC
DE
Limited Liability Company
Lexington Realty Trust
 
CMBS GP HOLDINGS LLC
DE
Limited Liability Company
Lexington Realty Trust
 
CTO ASSOCIATES LIMITED PARTNERSHIP
MD
Limited Partnership
GP - Winthrop CTO LLC (1%)
LP - Newkirk MLP Unit LLC (71.12%)
LP - Unaffiliated Third Parties (27.88%)
Property Subsidiary
EVERGLADES CHARTER SCHOOL LENDERS, LLC
DE
Limited Liability Company
Everglades Charter School Manager LLC (0%)
Third Party Investors (100%)
 
EVERGLADES CHARTER SCHOOL MANAGER LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
FARRAGUT REMAINDER I LIMITED PARTNERSHIP
MA
Limited Partnership
GP: Lexington Foxboro Manager I LLC (0%)
LP: Lexington Foxboro I LLC
 
FARRAGUT REMAINDER II LIMITED PARTNERSHIP
MA
Limited Partnership
GP: Lexington Foxboro Manager II LLC (0%)
LP: Lexington Foxboro II LLC
 
FEDERAL SOUTHFIELD LIMITED PARTNERSHIP
MA
Limited Partnership
GP: Lexington Southfield LLC (0.5%)
LP: Lepercq Corporate Income Fund L.P. (99.5%)
Property Subsidiary/Guarantor
JAZAR MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC
 
JERMOR ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP - Battin Associates (1%)
LP - Newkirk Martall L.P. (99%)
 
HARPARD ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Adgold Manager LLC (1% non-managing)
LP: Newkirk MLP Unit LLC (27.21%)
LP: Unaffiliated Third Parties (71.79%)
 
LEPERCQ CORPORATE INCOME FUND II L.P.
DE
Limited Partnership
GP: Lex GP-1 Trust (0.591%)
LP: Lex LP-1 Trust (75.723%)
LP: Third Parties (23.686%)
Borrower
LEPERCQ CORPORATE INCOME FUND L.P.
DE
Limited Partnership
GP: Lex GP-1 Trust (0.718%)
LP: Lex LP-1 Trust (85.752%)
LP: Third Parties (13.53%)
Borrower
LEX AURORA L.P.
DE
Limited Partnership
GP: Lex Aurora GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX BINGEN GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEX BINGEN L.P.
DE
Limited Partnership
GP: Lex Bingen GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX CHILLICOTHE GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX CHILLICOTHE L.P.
DE
Limited Partnership
GP: Lex Chillicothe GP LLC (0%)
LP: Lex Chillicothe L.P. (100%)
Property Subsidiary/Guarantor
LEX EDGEWATER GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX EDGEWATER L.P.
DE
Limited Partnership
GP: Lex Edgewater GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX EUGENE GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX EUGENE L.P.
DE
Limited Partnership
GP: Lex Eugene GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX FT. MYERS GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX FT. MYERS L.P.
DE
Limited Partnership
GP: Lex Ft. Myers GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX GLENDALE PARCEL LLC
DE
Limited Liability Company
Lex Glendale Parcel Manager LLC
 
LEX GLENDALE PARCEL MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX GP HOLDING LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX GP-1 TRUST
DE
Statutory Trust
Lexington Realty Trust
Guarantor
LEX HUNTINGTON GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX HUNTINGTON L.P.
DE
Limited Partnership
GP: Lex Huntington GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX JESSUP GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX JESSUP L.P.
DE
Limited Partnership
GP: Lex Jessup GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX KENTUCKY GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LEX KENTUCKY L.P.
DE
Limited Partnership
GP: Lex Kentucky GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
 
LEX LAKEWOOD PARCEL GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX LAKEWOOD PARCEL L.P.
DE
Limited Partnership
GP: Lex Lakewood Parcel GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX LHLP GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEX LHLP L.P.
DE
Limited Partnership
GP: LHLP GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
 
LEX LP-1 TRUST
DE
Statutory Trust
Lexington Realty Trust
Guarantor
LEX MERIDIAN GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX MERIDIAN L.P.
DE
Limited Partnership
GP: Lex Meridian GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX MIAMI LAKES GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX MIAMI LAKES L.P.
DE
Limited Partnership
GP: Lex Miami Lakes GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX MISSOURI CITY GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX MISSOURI CITY L.P.
DE
Limited Partnership
GP: Lex Missouri City GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX RANTOUL GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX RANTOUL L.P.
DE
Limited Partnership
GP: Lex Rantoul GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX OCDES LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX OCDES I LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX OMAHA GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX OMAHA L.P.
DE
Limited Partnership
GP: Lex Omaha GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX OPELIKA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
Guarantor
LEX OPELIKA L.P.
DE
Limited Partnership
GP: Lex Opelika GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
Property Subsidiary/Guarantor
LEX PHOENIX GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (beneficial owner, title owner is PPNY OS
Holdings LLC for 1031 Exchange)
Guarantor
LEX PHOENIX L.P.
DE
Limited Partnership
GP: Lex Phoenix GP LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%) (beneficial owner, title owner is
PPNY OS Holdings LLC for 1031 Exchange)
Property Subsidiary/Guarantor
LEX PALM BEACH GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LEX ROCK HILL GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEX ROCK HILL L.P.
DE
Limited Partnership
GP: Lex Rock Hill GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX SHREVEPORT GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX SHREVEPORT L.P.
DE
Limited Partnership
GP: Lex Shreveport GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX SHREVEPORT II GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX SHREVEPORT II L.P.
DE
Limited Partnership
GP: Lex Shreveport II GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEX SMEG I LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEX ST. JOSEPH L.P.
DE
Limited Partnership
GP: Lex St. Joseph GP LLC (0%)
LP: Lexington Realty Trust
Property Subsidiary/Guarantor
LEX ST. JOSEPH GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX SUNCAP HP GP LLC
DE
Limited Liability Company
Lex Suncap HP JV L.P. (100%)
 
LEX SUNCAP HP L.P.
DE
Limited Partnership
GP: Lex Suncap HP GP LLC (0%)
LP: Lex Suncap HP JV L.P. (100%)
 
LEX SUNCAP HP JV L.P.
DE
Limited Partnership
GP: LEX LHLP GP LLC (0%)
LP: LEX LHLP L.P. (majority)
LP: Suncap Property Group, LLC ( minority)
 
LEX TUSCALOOSA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LEX TUSCALOOSA L.P.
DE
Limited Partnership
GP: Lex Tuscaloosa GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
 
LEX VALDOSTA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
Guarantor
LEX VALDOSTA L.P.
DE
Limited Partnership
GP: Lex Valdosta GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
Property Subsidiary/Guarantor
LEX WESTERVILLE GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEX WESTERVILLE L.P.
DE
Limited Partnership
GP: Lex Westerville GP LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEX-EASTGAR L.P.
DE
Limited Partnership
GP - Lex-Eastgar GP LLC (0.01%)
LP - Net Lease Strategic Assets Fund L.P. (99.99%)
Property Subsidiary/Guarantor
LEX-EASTGAR GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LEX-PROPERTY HOLDINGS LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEX-SPRINGING MEMBER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON ACQUIPORT COLINAS L.P.
DE
Limited Partnership
GP: Lexington Acquiport Sierra LLC (0.5%)
LP: Lexington Realty Trust (99.5%)
Property Subsidiary/Guarantor
LEXINGTON ACQUIPORT COMPANY LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON ACQUIPORT COMPANY II LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON ACQUIPORT FISHERS LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON ACQUIPORT SIERRA LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON ALLEN L.P.
DE
Limited Partnership
GP: Lexington Allen Manager LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEXINGTON ALLEN MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON AMERICAN WAY LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
Property Subsidiary/Guarantor
LEXINGTON AMERICAN WAY MANAGER INC.
DE
Corporation
Lexington Realty Advisors, Inc.
 
LEXINGTON ANTIOCH L.L.C.
DE
Limited Liability Company
Lexington Antioch Manager LLC
Property Subsidiary/Guarantor
LEXINGTON ANTIOCH MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
Guarantor
LEXINGTON ARLINGTON L.P.
DE
Limited Partnership
GP: Lexington Arlington Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
 
LEXINGTON ARLINGTON MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON ATLANTA L.P.
DE
Limited Partnership
GP: Lexington Atlanta Manager LLC (0%)
LP: Lexington ISS Holdings L.P.
 
LEXINGTON ATLANTA MANAGER LLC
DE
Limited Liability Company
Lexington ISS Holdings L.P.
 
LEXINGTON BEAUMONT LAND L.P.
DE
Limited Partnership
GP: Lexington Beaumont Land GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON BEAUMONT LAND GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON BHI TRUST
DE
Statutory Trust
Lexington Realty Trust
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON BOCA LLC
FL
Limited Liability Company
Lexington Boca Manager LLC
 
LEXINGTON BOCA MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON BREMERTON LLC
DE
Limited Liability Company
Lexington Bremerton Manager LLC
 
LEXINGTON BREMERTON MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON BRISTOL L.P.
DE
Limited Partnership
GP: Lexington Bristol GP LLC (0%)
LP: Phoenix Hotel Associates Limited Partnership (100%)
Property Subsidiary/Guarantor
LEXINGTON BRISTOL GP LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership
Guarantor
LEXINGTON BROADFIELD L.P.
DE
Limited Partnership
GP: Lexington Broadfield Manager LLC (0%)
LP: Lexington Texas Holding L.P.
 
LEXINGTON BROADFIELD MANAGER LLC
DE
Limited Liability Company
Lexington Texas Holdings L.P.
 
LEXINGTON BULVERDE LP
DE
Limited Partnership
GP: Lexington Bulverde Manager LLC (0.5%)
LP: Lepercq Corporate Income Fund II L.P. (99.5%)
Property Subsidiary/Guarantor
LEXINGTON BULVERDE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
Guarantor
LEXINGTON CANTON LLC
DE
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON CARROLLTON L.P.
DE
Limited Partnership
GP: Lexington Carrollton Manager LLC (0.5%)
LP: Lexington Realty Trust (99.5%)
 
LEXINGTON CARROLLTON MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON CDH I LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON CDH II LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON CENTENNIAL LLC
DE
Limited Liability Company
Lexington Centennial Manager LLC
Property Subsidiary/Guarantor
LEXINGTON CENTENNIAL MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON CENTERPOINT L.P.
DE
Limited Partnership
GP: Lexington Centerpoint Manager LLC (0.1%)
LP: LSAC Operating Partnership L.P. (99.9%)
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON CENTERPOINT MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LEXINGTON CHARLESTON L.P.
DE
Limited Partnership
GP: Lexington Charleston Manager LLC (0%)
LP: Lepercq Corporate Income Fund II L.P. (100%)
 
LEXINGTON CHARLESTON MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
LEXINGTON CHESTER INDUSTRIAL LLC
SC
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON CHESTER MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON CHICAGO LENDER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
LEXINGTON CLIVE II LLC
DE
Limited Liability Company
Lexington Clive Manager LLC
 
LEXINGTON CLIVE LLC
DE
Limited Liability Company
Lexington Clive Manager LLC
 
LEXINGTON CLIVE MANAGER LLC
DE
Limited Liability Company
LXP II, L.P.
 
LEXINGTON COLLIERVILLE L.P.
DE
Limited Partnership
GP: Lexington Collierville Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P.
Property Subsidiary/Guarantor
LEXINGTON COLLIERVILLE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON COLUMBUS GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON COLUMBUS L.P.
DE
Limited Partnership
GP: Lexington Columbus GP LLC (0%)
LP: Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON COLUMBUS (JACKSON STREET) L.P.
DE
Limited Partnership
GP - Lexington Columbus (Jackson Street) Manager LLC (0%)
LP -CMBS Property Holdings LLC (100%)
 
LEXINGTON COLUMBUS (JACKSON STREET) MANAGER LLC
DE
Limited Liability Company
CMBS GP Holdings LLC
 
LEXINGTON CROSSPOINT L.P.
DE
Limited Partnership
GP: Lexington Crosspoint Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON CROSSPOINT MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON DISSOLVED LLC
DE
Limited Liability Company
Lexington Realty Trust
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON DOVER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON DRY RIDGE CORP.
DE
Corporation
Lexington Dry Ridge Mezz Corp.
 
LEXINGTON DRY RIDGE MEZZ CORP.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON DUBUQUE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON DUBUQUE MANAGER INC.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON DULLES LLC
DE
Limited Liability Company
Lexington Dulles Manager LLC
Property Subsidiary/Guarantor
LEXINGTON DULLES MANAGER LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership
Guarantor
LEXINGTON DUNCAN L.P.
DE
Limited Partnership
GP: Lexington Duncan Manager LLC
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEXINGTON DUNCAN MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON DURHAM LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON DURHAM LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Lexington Durham LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEXINGTON ELIZABETHTOWN 730 CORP.
DE
Corporation
Lexington Elizabethtown 730 Mezz Corp.
 
LEXINGTON ELIZABETHTOWN 730 MEZZ CORP.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON ELIZABETHTOWN 750 CORP.
DE
Corporation
Lexington Elizabethtown 750 Mezz Corp.
 
LEXINGTON ELIZABETHTOWN 750 MEZZ CORP.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON FARMINGTON HILLS LLC
DE
Limited Liability Company
Lexington Farmington Hills Manager LLC
 
LEXINGTON FARMINGTON HILLS MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
LEXINGTON FLORENCE LLC
DE
Limited Liability Company
Lexington Florence Manager LLC
Property Subsidiary/Guarantor
LEXINGTON FLORENCE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON FORT MEYERS L.P.
DE
Limited Partnership
GP: Lexington Fort Meyers Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON FORT MEYERS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON FORT MILL II LLC
DE
Limited Liability Company
Lexington Fort Mill II Manager LLC
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON FORT MILL II MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON FORT MILL LLC
DE
Limited Liability Company
Lexington Fort Mill Manager LLC
Property Subsidiary/Guarantor
LEXINGTON FORT MILL MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON FORT STREET TRUSTEE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON FORT STREET TRUST
NY
Grantor Trust
Trustee: Lexington Fort Street Trustee LLC (0%)
Owner: Lepercq Corporate Income Fund L.P.
 
LEXINGTON FOXBORO I LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LEXINGTON FOXBORO MANAGER I LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON FOXBORO II LLC
DE
Limited Liability Company
Lexington Foxboro II Manager LLC
 
LEXINGTON FOXBORO MANAGER II LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON FP GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON FP L.P.
DE
Limited Partnership
GP: Lexington FP GP LLC (0%)
LP: Lexington Realty Trust
 
LEXINGTON GEARS L.P.
DE
Limited Partnership
GP: Lexington Gears Manager LLC (0%)
LP: Lexington Realty Trust
 
LEXINGTON GEARS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON GLENDALE LLC
DE
Limited Liability Company
Lexington Glendale Manager LLC
Property Subsidiary/Guarantor
LEXINGTON GLENDALE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LEXINGTON GREENVILLE L.P.
DE
Limited Partnership
Lexington Greenville GP LLC (0%)
Lepercq Corporate Income Fund II L.P. (100%)
 
LEXINGTON GREENVILLE GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
LEXINGTON HAMPTON LLC
DE
Limited Liability Company
Phoenix Hotel Associates Limited Partnership
Property Subsidiary/Guarantor
LEXINGTON HARRISBURG L.P.
DE
Limited Partnership
GP: Lexington Harrisburg Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON HARRISBURG MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON HIGH POINT LLC
DE
Limited Liability Company
Lexington High Point Manager LLC
Property Subsidiary/Guarantor
LEXINGTON HIGH POINT MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON HONOLULU L.P.
DE
Limited Partnership
GP: Lexington Honolulu Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON HONOLULU MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON HOPKINSVILLE CORP.
DE
Corporation
Lexington Hopkinsville Mezz Corp.
 
LEXINGTON HOPKINSVILLE MEZZ CORP.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON INDIANAPOLIS L.P.
DE
Limited Partnership
GP: Lexington Indianapolis Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON INDIANAPOLIS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON INDIANAPOLIS PARCEL LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON ISS HOLDINGS L.P.
DE
Limited Partnership
GP: LXP ISS Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON JOHNS CREEK L.P.
DE
Limited Partnership
GP: Lexington Johns Creek Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON JOHNS CREEK MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON KALAMAZOO L.P.
DE
Limited Partnership
GP: Lexington Kalamazoo Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
 
LEXINGTON KALAMAZOO MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON KANSAS CITY LLC
DE
Limited Liability Company
Lexington Kansas City Manager LLC
 
LEXINGTON KANSAS CITY MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company II, LLC
 
LEXINGTON KINGSTON MAIN LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON K MAIN L.P.
DE
Limited Partnership
GP: Lexington Kingston Main LLC (0%)
LP: Lepercq Corporate Income Fund L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON KNOXVILLE LLC
DE
Limited Liability Company
Lexington Knoxville Manager LLC
 
LEXINGTON KNOXVILLE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON LAC LENEXA L.P.
DE
 Limited Partnership
GP: Lexington LAC Lenexa GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON LAC LENEXA GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON LAKE FOREST MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON LAKE FOREST L.P.
DE
Limited Partnership
GP: Lexington Lake Forest Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON LAKEWOOD L.P.
DE
Limited Partnership
GP: Lexington Lakewood Manager LLC (0%)
LP: Lexington Realty Trust (100%)
Property Subsidiary/Guarantor
LEXINGTON LAKEWOOD MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON LAS VEGAS (VEGPOW) L.P.
DE
Limited Partnership
GP - Lexington Las Vegas (Vegpow) Manager LLC (0%)
LP -CMBS Property Holdings LLC (100%)
 
LEXINGTON LAS VEGAS (VEGPOW) MANAGER LLC
DE
Limited Liability Company
CMBS GP Holdings LLC
 
LEXINGTON LION CARY GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P.
Guarantor
LEXINGTON LION CARY II L.P.
DE
Limited Partnership
GP: Lexington Lion Cary GP LLC (0.1%)
LP: Lexington/Lion Venture L.P. (99.9%)
 
LEXINGTON LION CARY L.P.
DE
Limited Partnership
GP: Lexington Lion Cary GP LLC (0%)
LP: Lexington/Lion Venture L.P.
Property Subsidiary/Guarantor
LEXINGTON LION CHICAGO GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P.
 
LEXINGTON LION CHICAGO L.P.
DE
Limited Partnership
GP: Lexington Lion Chicago GP LLC (0%)
LP: Lexington/Lion Venture L.P.
 
LEXINGTON LION FARMERS BRANCH GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON LION FARMERS BRANCH L.P.
DE
Limited Partnership
GP: Lexington Lion Farmers Branch GP LLC (0%)
LP: Lexington Realty Trust
 
LEXINGTON LION MCLEAREN GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON LION MCLEAREN L.P.
DE
Limited Partnership
GP: Lexington Lion McLearen GP LLC (0.5%)
LP: Lexington/Lion Venture L.P. (99.5%)
 
LEXINGTON LION PLYMOUTH GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P.
Guarantor
LEXINGTON LION PLYMOUTH L.P.
DE
Limited Partnership
GP: Lexington Lion Plymouth GP LLC (0.5%)
LP: Lexington/Lion Venture L.P. (99.5%)
Property Subsidiary/Guarantor
LEXINGTON LION RICHMOND GP LLC
DE
Limited Liability Company
Lexington/Lion Venture L.P.
 
LEXINGTON LION RICHMOND L.P.
DE
Limited Partnership
GP: Lexington Lion Richmond GP LLC (0%)
LP: Lexington/Lion Venture L.P.
 
LEXINGTON LIVONIA L.L.C.
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LEXINGTON LIVONIA TI L.P.
DE
Limited Partnership
GP: Lexington Livonia TI Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
 
LEXINGTON LIVONIA TI MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON LOS ANGELES L.P.
DE
Limited Partnership
GP: Lexington Los Angeles Manager LLC (0.01%)
LP: Lepercq Corporate Income Fund L.P. (99.09%)
 
LEXINGTON LOS ANGELES MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON LOUISVILLE L.P.
DE
Limited Partnership
GP: Lexington Louisville Manager LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON LOUISVILLE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P. (100%)
Guarantor
LEXINGTON MARSHALL LLC
DE
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON MARSHALL MS GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
LEXINGTON MARSHALL MS L.P.
DE
Limited Partnership
GP: Lexington Marshall MS GP LLC
LP: Lepercq Corporate Income Fund II L.P. (100%)
 
LEXINGTON MECHANICSBURG INC.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON MECHANICSBURG L.P.
DE
Limited Partnership
GP: Lexington Mechanicsburg Inc. (1%)
LP: Lepercq Corporate Income Fund L.P. (99%)
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON MEMPHIS (JVF) L.P.
DE
Limited Partnership
GP - Lexington Memphis (JLE) Manager LLC (0%)
LP -CMBS Property Holdings LLC (100%)
 
LEXINGTON MEMPHIS (JVF) MANAGER LLC
DE
Limited Liability Company
CMBS GP Holdings LLC
 
LEXINGTON MIDLOTHIAN L.P.
DE
Limited Partnership
GP: Lexington Midlothian Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON MIDLOTHIAN MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON MILLINGTON L.P.
DE
Limited Partnership
GP: Lexington Millington Manager LLC (0.1%)
LP: Lexington Realty Trust (99.9%)
Property Subsidiary/Guarantor
LEXINGTON MILLINGTON MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON MINNEAPOLIS LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LEXINGTON MISSION L.P.
DE
Limited Partnership
GP: Lexington Mission Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
 
LEXINGTON MISSION MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON MKP MANAGEMENT L.P.
DE
Limited Partnership
GP: LRA GP LLC (0%)
GP: MKP LXP GP LLC (0%)
LP: LXP Limited L.P. (50%)
LP: MKP LXP GP LLC (50%)
 
LEXINGTON MLP BOSTON L.P.
DE
Limited Partnership
GP: Lexington MLP Boston Manager LLC 0%
LP: Lexington Realty Trust 100%
 
LEXINGTON MLP BOSTON MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust 100%
 
LEXINGTON MLP SHREVEPORT L.P.
DE
Limited Partnership
GP: Lexington MLP Shreveport Manager LLC (0%)
LP: Lexington Realty Trust
 
LEXINGTON MLP SHREVEPORT MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON MLP WESTERVILLE L.P.
DE
Limited Partnership
GP: Lexington MLP Westerville Manager LLC (0%)
LP: Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON MLP WESTERVILLE MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LEXINGTON MOODY L.P.
DE
Limited Partnership
GP: Lexington Moody LLC (1%)
LP: Lepercq Corporate Income Fund L.P. (99%)
 
LEXINGTON MOODY LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON MORTGAGE TRUSTEE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON NORTHCHASE L.P.
DE
Limited Partnership
GP: Lexington Texas Manager LLC (0%)
LP: Lexington Texas Holdings L.P. (100%)
 
LEXINGTON OC LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
Property Subsidiary/Guarantor
LEXINGTON OKLAHOMA CITY L.P.
DE
Limited Partnership
GP: Lexington Oklahoma City Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
 
LEXINGTON OKLAHOMA CITY MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON OLIVE BRANCH LLC
DE
Limited Liability Company
Lexington Olive Branch Manager LLC
Property Subsidiary/Guarantor
LEXINGTON OLIVE BRANCH MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON OVERLAND PARK LLC
DE
Limited Liability Company
Lexington Overland Park Manager LLC
 
LEXINGTON OVERLAND PARK MANAGER LLC
DE
Limited Liability Company
Union Hills Associates
 
LEXINGTON OWENSBORO CORP.
DE
Corporation
Lexington Owensboro Mezz Corp.
 
LEXINGTON OWENSBORO MEZZ CORP.
DE
Corporation
Lexington Realty Trust
 
LEXINGTON PALM BEACH LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Property Subsidiary/Guarantor
LEXINGTON PHILADELPHIA TRUST
DE
Statutory Trust
Lexington Realty Trust
 
LEXINGTON RATSIDEM L.P.
DE
Limited Partnership
GP: Lexington Ratsidem GP LLC (0%)
LP: Lepercq Corporate Income Fund II L.P. (100%)
 
LEXINGTON RATSIDEM GP LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund II L.P.
 
LEXINGTON REALTY ADVISORS INC.
DE
Corporation
Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON REDMOND LLC
DE
Limited Liability Company
Lexington Redmond Manager LLC
 
LEXINGTON REDMOND MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON SAN ANTONIO L.P.
DE
Limited Partnership
GP: Lexington San Antonio Manager LLC (0%)
LP: Lexington Texas Holdings L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON SAN ANTONIO MANAGER LLC
DE
Limited Liability Company
Lexington Texas Holdings L.P.
 
LEXINGTON SHELBY L.P.
DE
Limited Partnership
GP: Lexington Shelby GP LLC (0%)
LP: Lepercq Corporate Income Fund II L.P.
Property Subsidiary/Guarantor
LEXINGTON SHELBY GP LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund II L.P.
Guarantor
LEXINGTON SHELBY LENDER LLC
DE
Limited Liability Company
 Lepercq Corporate Income Fund II L.P.
 
LEXINGTON SIX PENN LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON SKOOB LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON SKY HARBOR LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
 
LEXINGTON SPARTANBURG LLC
DE
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
LEXINGTON SOUTHFIELD LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON SOUTHINGTON L.P.
DE
Limited Partnership
GP: Lexington Southington Manager LLC (0%)
LP: LXP I, L.P.
 
LEXINGTON SOUTHINGTON MANAGER LLC
DE
Limited Liability Company
LXP I, L.P.
 
LEXINGTON STREETSBORO LLC
DE
Limited Liability Company
Lexington Streetsboro Manager LLC
 
LEXINGTON STREETSBORO MANAGER LLC
DE
Limited Liability Company
Lexington Acquiport Company II, LLC
 
LEXINGTON SUGARLAND L.P.
DE
Limited Partnership
GP: Lexington Sugarland Manager LLC (0%)
LP: Net Lease Strategic Asset Fund L.P.
 
LEXINGTON SUGARLAND MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Asset Fund L.P.
 
LEXINGTON TAMPA L.P.
DE
Limited Partnership
GP: Lexington Tampa GP LLC (0%)
LP: Lepercq Corporate Income Fund II L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON TAMPA GP LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P. (100%)
Guarantor
LEXINGTON TEMPE L.P.
DE
Limited Partnership
GP: Lexington Tempe Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P. (100%)
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON TEMPE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON TEMPLE L.P.
DE
Limited Partnership
GP: Lexington Temple Manager LLC (1%)
LP: Net Lease Strategic Assets Fund L.P. (99%)
 
LEXINGTON TEMPLE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON TENNESSEE HOLDINGS L.P.
DE
Limited Partnership
GP: Lex GP-1 Trust (0.01%)
LP: Lexington Realty Trust (99.99%)
Property Subsidiary/Guarantor
LEXINGTON TEXAS HOLDINGS L.P.
DE
Limited Partnership
GP: LXP Texas Holdings Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON TEXAS MANAGER LLC
DE
Limited Liability Company
Lexington Texas Holding L.P.
 
LEXINGTON TNI CANONSBURG L.P.
DE
Limited Partnership
GP: Lexington TNI Canonsburg Manager LLC (0.5%)
LP: Triple Net Investment L.P (99.5%)
 
LEXINGTON TNI CANONSBURG MANAGER LLC
DE
Limited Liability Company
Triple Net Investment L.P.
 
LEXINGTON TNI DES MOINES L.P.
DE
Limited Partnership
GP: Lexington TNI Des Moines Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P
Property Subsidiary/Guarantor
LEXINGTON TNI DES MOINES MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LEXINGTON TNI ERWIN L.P.
DE
Limited Partnership
GP: Lexington TNI Erwin Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P
 
LEXINGTON TNI ERWIN MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LEXINGTON TNI IRVING L.P.
DE
Limited Partnership
GP: Lexington TNI Irving Manager LLC (0%)
LP: Triple Net Investment Company LLC
 
LEXINGTON TNI IRVING MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TNI WESTLAKE L.P.
DE
Limited Partnership
LP: Lepercq Corporate Income Fund L.P.
GP: Lexington TNI Westlake Manger LLC (0%)
Property Subsidiary/Guarantor
LEXINGTON TNI WESTLAKE MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON TOY TRUSTEE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON TOY CLACKAMUS L.P.
DE
Limited Partnership
GP: Lexington Toy Trustee LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON TOY LYNWOOD L.P.
DE
Limited Partnership
GP: Lexington Toy Trustee LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON TOY TULSA L.P.
DE
Limited Partnership
GP: Lexington Toy Trustee LLC (0%)
LP: Lepercq Corporate Income Fund L.P. (100%)
Property Subsidiary/Guarantor
LEXINGTON TRAMK GALESBURG LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK GALESBURG REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK LEWISBURG LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK LEWISBURG REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK LORAIN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK LORIAN REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK MANTECA L.P.
DE
Limited Partnership
GP: Lexington Tramk Manteca Manager LLC (0%)
LP: Triple Net Investment Company LLC
 
LEXINGTON TRAMK MANTECA MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK MANTECA REMAINDERMAN L.P.
DE
Limited Partnership
GP: Lexington Tramk Manteca Manager LLC (0%)
LP: Triple Net Investment Company LLC
 
LEXINGTON TRAMK SAN DIEGO L.P.
DE
Limited Partnership
GP: Lexington Tramk San Diego Manager LLC (0%)
LP: Triple Net Investment Company LLC
 
LEXINGTON TRAMK SAN DIEGO MANAGER LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK WATERTOWN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TRAMK WATERTOWN REMAINDERMAN LLC
DE
Limited Liability Company
Triple Net Investment Company LLC
 
LEXINGTON TULSA L.P.
DE
Limited Partnership
GP: Lexington Tulsa Manager LLC (0%)
LP: LSAC Operating Partnership L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LEXINGTON TULSA MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LEXINGTON WALL L.P.
DE
Limited Partnership
GP: Lexington Wall LLC (0%)
LP: Lexington Realty Trust
 
LEXINGTON WALL LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON WALLINGFORD LLC
DE
Limited Liability Company
Lexington Wallingford Manager LLC
Property Subsidiary/Guarantor
LEXINGTON WALLINGFORD MANAGER LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Guarantor
LEXINGTON WAXAHACHIE L.P.
DE
Limited Partnership
GP: Lexington Waxahachie Manager LLC (0.5%)
LP: Lexington Realty Advisors, Inc. (99.5%)
Property Subsidiary/Guarantor
LEXINGTON WAXAHACHIE MANAGER LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
Guarantor
LEXINGTON WILSONVILLE GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LEXINGTON WILSONVILLE L.P.
DE
Limited Partnership
GP: Lexington Wilsonville GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LEXINGTON/LION VENTURE L.P.
DE
Limited Partnership
GP: LXP GP, LLC (0.15%)
LP: Lexington Realty Trust (99.85%)
Guarantor
LHLP GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LIA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LINWOOD AVENUE LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Newkirk Calcraf L.P. (54.99%)
LP - Textron Financial Corporation (45.01%)
 
LIVE IN AMERICA - CHICAGO REGIONAL CENTER LLC
DE
Limited Liability Company
Live in America Financial Services LLC
 
LIVE IN AMERICA FINANCIAL SERVICES LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc. (50%)
The LCP Group L.P. (50%)
 
LIVE IN AMERICA - FLORIDA REGIONAL CENTER LLC
DE
Limited Liability Company
Live in America Financial Services LLC
 
LMLP GP LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LOMBARD STREET LOTS, LLC
MD
Limited Liability Company
NK-Lombard Street Manager LLC - Managing Member (44.1%)
Ethel Blumfeld Revocable Trust - Member (55.9%)
 
LRA CAFÉ LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LRA GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LRA LIMITED L.P.
DE
Limited Partnership
GP: LRA Limited GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
 
LRA LIMITED GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LRA MANAGER CORP.
DE
Corporation
Lexington Realty Advisors, Inc.
Guarantor
LRA MKP TRS L.P.
DE
Limited Partnership
GP: LRA GP LLC (0%)
GP: MKP LXP GP LLC (0%)
LP: MK Equity Partners VI L.P. (50%)
LP: LRA Limited L.P. (50%)
 
LRA TEXAS GENERAL PARTNER LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LRA TEXAS L.P.
DE
Limited Partnership
GP: LRA Texas General Partner LLC (0%)
LP: Lexington Realty Advisors, Inc.
 
LSAC CROSSVILLE L.P.
DE
Limited Partnership
GP: LSAC Crossville Manager LLC (0%)
LP: LSAC Operating Partnership L.P. (100%)
Property Subsidiary/Guarantor
LSAC CROSSVILLE MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
Guarantor
LSAC EAU CLAIRE L.P.
DE
Limited Partnership
GP: LSAC Eau Claire Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LSAC EAU CLAIRE MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LSAC GENERAL PARTNER LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LSAC MEMPHIS L.P.
DE
Limited Partnership
GP: LSAC Memphis Manager LLC (0%)
LP: LSAC Operating Partnership L.P.
 
LSAC MEMPHIS MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LSAC MORRIS COUNTY L.P.
DE
Limited Partnership
GP: LSAC Morris County Manager LLC (0%)
LP: LSAC Operating Partnership L.P. (100%)
 
LSAC MORRIS COUNTY MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LSAC OKLAHOMA CITY L.P.
DE
Limited Partnership
GP: LSAC Oklahoma City Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LSAC OKLAHOMA CITY MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LSAC OMAHA L.P.
DE
Limited Partnership
GP: LSAC Omaha Manager LLC (0%)
LP: LSAC Operating Partnership L.P. (100%)
 
LSAC OMAHA MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LSAC OPERATING PARTNERSHIP L.P.
DE
Limited Partnership
GP: LSAC General Partner LLC (0%)
LP: Lexington Realty Trust
Guarantor
LSAC ORLANDO L.P.
DE
Limited Partnership
GP: LSAC Orlando Manager LLC (0%)
LP: LSAC Operating Partnership L.P.
 
LSAC ORLANDO MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LSAC PASCAGOULA L.P.
DE
Limited Partnership
GP: LSAC Pascagoula Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
LSAC PASCAGOULA MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LSAC PLYMOUTH L.P.
DE
Limited Partnership
GP: LSAC Omaha Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
 
LSAC PLYMOUTH MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LSAC TEMPE L.P.
DE
Limited Partnership
GP: LSAC Tempe Manager LLC (0%)
LP: LSAC Operating Partnership L.P.
 
LSAC TEMPE MANAGER LLC
DE
Limited Liability Company
LSAC Operating Partnership L.P.
 
LSAC TOMBALL L.P.
DE
Limited Partnership
GP: LSAC Tomball Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
 
LSAC TOMBALL MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
LSAC WOODLANDS L.P.
DE
Limited Partnership
GP: LSAC Woodlands Manager LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
Property Subsidiary/Guarantor
LSAC WOODLANDS MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
LXP CAPITAL TRUST I
DE
Statutory Trust
Common Securities: Lexington Realty Trust
Preferred Securities: Merrill Lynch International; Bear, Stearns & Co. Inc.; and
Kodiak Warehouse JPM LLC
 
LXP CHICAGO LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
LXP GP, LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
LXP HUMBLE GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
LXP I L.P.
DE
Limited Partnership
GP: LXP I Trust (1%)
LP: Lepercq Corporate Income Fund L.P. (99%)
 
LXP I TRUST
DE
Statutory Trust
Lexington Realty Trust
 
LXP II INC.
DE
Corporation
Lexington Realty Trust
 
LXP II L.P.
DE
Limited Partnership
GP: LXP II, Inc. (1%)
LP: Lepercq Corporate Income Fund II L.P. (99%)
 
LXP ISS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LXP LIMITED L.P.
DE
Limited Partnership
GP: LXP Limited GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
LXP LIMITED GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
LXP TEXAS HOLDINGS MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
MLP MANAGER CORP.
DE
Corporation
Lexington Realty Trust
 
MLP UNIT PLEDGE L.P.
DE
Limited Partnership
GP: MLP Unit Pledge GP LLC (0%)
LP: Newkirk MLP Unit LLC (100%)
Guarantor
MLP UNIT PLEDGE GP LLC
DE
Limited Liability Company
Newkirk MLP Unit LLC (100%)
Guarantor
NACIV MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC
 
NET 1 HENDERSON LLC
NC
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
NET 1 PHOENIX L.L.C.
AZ
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
NET 2 COX LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
NET 2 HAMPTON LLC
DE
Limited Liability Company
Lexington Realty Trust
Property Subsidiary/Guarantor
NET LEASE STRATEGIC ASSETS FUND L.P.
DE
Limited Partnership
GP - LMLP GP LLC (0%)
LP - Lepercq Corporate Income Fund L.P. (2%)
LP - Lexington Realty Trust (98%)
Guarantor
NEWKIRK ALTENN GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK ALTENN L.P.
DE
Limited Partnership
GP - Newkirk Altenn GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NEWKIRK ASSET MANAGEMENT LLC
DE
Limited Liability Company
Newkirk Capital LLC
 
NEWKIRK AVREM GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK AVREM L.P.
DE
Limited Partnership
GP - Newkirk Avrem GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK BASOT GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK BASOT L.P.
DE
Limited Partnership
GP - Newkirk Basot GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
 NEWKIRK BLUFF GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
NEWKIRK BLUFF L.P.
DE
Limited Partnership
GP: Newkirk Bluff GP LLC (1%)
LP: Net Lease Strategic Assets Fund L.P. (99%)
Property Subsidiary/Guarantor
NEWKIRK CALCRAF GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK CALCRAF L.P.
DE
Limited Partnership
GP - Newkirk Calcraf GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK CAPITAL LLC
DE
Limited Liability Company
Lexington Realty Trust (50.01%)
Newkirk Finco LLC (49.99%)
 
NEWKIRK CAROLION GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK CAROLION L.P.
DE
Limited Partnership
GP - Newkirk Carolion GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK CLIFMAR GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK CLIFMAR L.P.
DE
Limited Partnership
GP - Newkirk Clifmar GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK CROYDON GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
NEWKIRK CROYDON L.P.
DE
Limited Partnership
GP: Newkirk Croydon GP LLC (1%)
LP: Net Lease Strategic Assets Fund L.P. (99%)
Property Subsidiary/Guarantor
NEWKIRK DALHILL GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK DALHILL L.P.
DE
Limited Partnership
GP - Newkirk Dalhill GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK DENPORT GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK DENPORT L.P.
DE
Limited Partnership
GP - Newkirk Denport GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK ELPORT GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NEWKIRK ELPORT L.P.
DE
Limited Partnership
GP: Newkirk Elport GP LLC (1%)
LP: Net Lease Strategic Assets Fund L.P. (99%)
Property Subsidiary/Guarantor
NEWKIRK ELWAY GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK ELWAY L.P.
DE
Limited Partnership
GP - Newkirk Elway GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK GERSANT GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK GERSANT L.P.
DE
Limited Partnership
GP - Newkirk Gersant GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK GP LLC
DE
Limited Liability Company
Lexington Realty Trust (Member)
Newkirk RE Associates LLC(Manager)
 
NEWKIRK JACWAY GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK JACWAY L.P.
DE
Limited Partnership
GP - Newkirk Jacway GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK JLE WAY L.P.
DE
Limited Partnership
GP - Newkirk JLE Way GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK JLE WAY GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK JOHAB GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK JOHAB L.P.
DE
Limited Partnership
GP - Newkirk Johab GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK LANMAR GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK LANMAR L.P.
DE
Limited Partnership
GP - Newkirk Lanmar GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK LIROC GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK LIROC L.P.
DE
Limited Partnership
GP - Newkirk Liroc GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK MARBAX GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK MARBAX L.P.
DE
Limited Partnership
GP - Newkirk Marbax GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK MARTALL L.P.
DE
Limited Partnership
GP: Newkirk Martall GP LLC (1%)
LP: Lexington Realty Trust (99%)
 
NEWKIRK MARTALL GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK MLP UNIT LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
NEWKIRK ORPER GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NEWKIRK ORPER L.P.
DE
Limited Partnership
GP - Newkirk Orper GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK SABLEMART GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK SABLEMART L.P.
DE
Limited Partnership
GP - Newkirk Sablemart GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK SALISTOWN GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK SALISTOWN L.P.
DE
Limited Partnership
GP - Newkirk Salistown GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK SEGUINE GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK SEGUINE L.P.
DE
Limited Partnership
GP - Newkirk Seguine GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK SKOOB GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK SKOOB L.P.
DE
Limited Partnership
GP - Newkirk Skoob GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK SPOKMONT GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK SPOKMONT L.P.
DE
Limited Partnership
GP - Newkirk Spokmont GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK STATMONT GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK STATMONT L.P.
DE
Limited Partnership
GP - Newkirk Statmont GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK SUNWAY GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
 
NEWKIRK SUNWAY L.P.
DE
Limited Partnership
GP - Newkirk Sunway GP LLC (1%)
LP - Lexington Realty Trust (99%)
 
NEWKIRK SUPERWEST GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK SUPERWEST L.P.
DE
Limited Partnership
GP - Newkirk Superwest GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NEWKIRK SYRCAR GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
NEWKIRK SYRCAR L.P.
DE
Limited Partnership
GP - Newkirk Syrcar GP LLC (1%)
LP - Net Lease Strategic Assets Fund L.P. (99%)
Property Subsidiary/Guarantor
NEWKIRK WALANDO GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK WALANDO L.P.
DE
Limited Partnership
GP - Newkirk Walando GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NEWKIRK WASHTEX GP LLC
DE
Limited Liability Company
Lex GP Holding LLC
Guarantor
NEWKIRK WASHTEX L.P.
DE
Limited Partnership
GP - Newkirk Washtex GP LLC (1%)
LP - Lexington Realty Trust (99%)
Property Subsidiary/Guarantor
NK-850/950 CORPORETUM PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-850/950 Corporetum Property Manager LLC (1%)
 
NK-850/950 CORPORETUM PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NK-BRIDGEWATER PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-Bridgewater Property Manager LLC (1%)
 
NK-BRIDGEWATER PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NK-CINN HAMILTON PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-Cinn Hamilton Property Manager LLC (1%)
Property Subsidiary/Guarantor
NK-CINN HAMILTON PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
Guarantor
NK-GLENWILLOW PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-Glenwillow Property Manager LLC (1%)
 
NK-GLENWILLOW PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NK-HOLDING LLC
DE
Limited Liability Company
Lexington Realty Trust
 
NK-LOMBARD GL PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-Lombard GL Property Manager LLC (1%)
 
NK-LOMBARD GL PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (100%)
 
NK-LOMBARD STREET MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC
 
NK-LUMBERTON PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-Lumberton Property Manager LLC (1%)
Property Subsidiary/Guarantor
NK-LUMBERTON PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (100%)
Guarantor
NK-MCDONOUGH PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-McDonough Property Manager LLC (1%)
 
NK-MCDONOUGH PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC
 
NK-ODW/COLUMBUS PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-ODW/Columbus Property Manager LLC (1%)
Property Subsidiary/Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NK-ODW/COLUMBUS PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC
Guarantor
NK-REMAINDER INTEREST LLC
DE
Limited Liability Company
Lexington Realty Trust
 
NK-ROCKAWAY PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-Rockaway Property Manager LLC (1%)
 
NK-ROCKAWAY PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holdings LLC
 
NK-ROCKFORD PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holdings LLC (99%)
NK-Rockford Property Manager LLC (1%)
 
NK-ROCKFORD PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NK-STATESVILLE PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-Statesville Property Manager LLC (1%)
 
NK-STATESVILLE PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NK-TCC PROPERTY LLC
DE
Limited Liability Company
Lex-Property Holding LLC (99%)
NK-TCC Property Manager LLC (1%)
 
NK-TCC PROPERTY MANAGER LLC
DE
Limited Liability Company
Lex-Property Holding LLC
 
NLSAF BHIC GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
NLSAF BHIT GP LLC
DE
Limited Partnership
Net Lease Strategic Assets Fund L.P.
 
NLSAF FRANKLIN GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
NLSAF FRANKLIN L.P.
DE
Limited Partnership
GP - NLSAF Franklin GP LLC (0%)
LP - Net Lease Strategic Assets Fund L.P. (100%)
 
NLSAF FT. COLLINS GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
NLSAF FT. COLLINS L.P.
DE
Limited Partnership
GP - NLSAF Ft. Collins GP LLC (0%)
LP - Net Lease Strategic Assets Fund L.P. (100%)
 
NLSAF JACKSONVILLE GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
NLSAF JACKSONVILLE L.P.
DE
Limited Partnership
GP - NLSAF Jacksonville GP LLC (0%)
LP - Net Lease Strategic Assets Fund L.P. (100%)
Property Subsidiary/Guarantor
NLSAF MARSHALL GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
NLSAF MARSHALL L.P.
DE
Limited Partnership
GP - NLSAF Marshall GP LLC (0%)
LP - Net Lease Strategic Assets Fund L.P. (100%)
Property Subsidiary/Guarantor
NLSAF MCDONOUGH L.P.
DE
Limited Partnership
GP: NLSAF McDonough Manager LLC (0%)
LP: Net Lease Strategic Assets Fund L.P.
Guarantor
 NLSAF MCDONOUGH MANAGER LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Property Subsidiary/Guarantor
NLSAF TAMPA GP LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
Guarantor
NLSAF TAMPA L.P.
DE
Limited Partnership
GP - NLSAF Tampa GP LLC (0%)
LP - Net Lease Strategic Assets Fund L.P. (100%)
Property Subsidiary/Guarantor
ONE WOODSTOCK ASSOCIATES LIMITED PARTNERSHIP
MA
Limited Partnership
GP - Linnaeus-Hampshire Realty Limited Partnership (1%)
LP - Newkirk MLP Unit LLC (57.7%)
LP - Unaffiliated Third Parties (41.3%)
 
PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP
AZ
Limited Partnership
GP: Lepercq Corporate Income Fund II L.P. (1%)
LP: Lepercq Corporate Income Fund L.P. (99%)
Guarantor
RAZAR MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC
 
REHAB HUMBLE LESSEE L.P.
DE
Limited Partnership
GP: LXP Humble GP LLC (0%)
LP: Lexington Realty Trust (15%)
LP: Sedco (85%)
 
SALISKIRK LLC
CT
Limited Liability Company
NK-Remainder Interest LLC
 
SANZAR MANAGER LLC
CT
Limited Liability Company
Newkirk GP LLC
 
 SAVANNAH WATERFRONT HOTEL LLC
GA
Limited Liability Company
Lepercq Corporate Income Fund L.P.
Property Subsidiary/Guarantor
 SIX PENN CENTER ASSOCIATES
PA
General Partnership
GP: Six Penn Center L.P. (87.5%)
LP: Six Penn Investors, L.P. (12.5%)
 
SIX PENN CENTER L.P.
DE
Limited Partnership
GP: Lexington Six Penn LLC (0%)
LP: Lexington Philadelphia Trust (92%)
LP: Pitcarin Six Penn, L.P. (8%)
 
SKIKID LLC
DE
Limited Liability Company
Newkirk GP LLC
 
SKOOBKIRK LLC
CT
Limited Liability Company
NK-Remainder Interest LLC
 
SMEG CHICAGO L.P.
DE
Limited Partnership
GP: Xel Chicago GP LLC (0%)
LP:
 
SPOKMONT LLC
AL
Limited Liability Company
Newkirk Spokmont L.P.
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
STATESIDE LIFE LLC
DE
Limited Liability Company
Lepercq Corporate Income Fund II L.P.
 
SUE LLC
DE
Limited Liability Company
Newkirk GP LLC
 
TABKIRK LLC
CT
Limited Liability Company
NK-Remainder Interest LLC
 
TEXAN CHRISTENSEN LIMITED PARTNERSHIP
DE
Limited Partnership
GP: NLSAF BHIC GP LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
 
TEXAN PETROLITE LIMITED PARTNERSHIP
DE
Limited Partnership
GP: Lexington BHI Trust (0.5%)
LP: Lexington Realty Trust (99.5%)
 
TEXAN TRAINING LIMITED PARTNERSHIP
DE
Limited Partnership
GP: NLSAF BHIT GP LLC (0.5%)
LP: Net Lease Strategic Assets Fund L.P. (99.5%)
 
TEXAN WESTERN LIMITED PARTNERSHIP
DE
Limited Partnership
GP: Lex-Property Holdings LLC (0.5%)
LP: Lexington Realty Trust (99.5%)
 
TRIPLE NET INVESTMENT COMPANY LLC
DE
Limited Liability Company
Lexington Realty Trust
Guarantor
TRIPLE NET INVESTMENT L.P.
DE
Limited Partnership
GP: Triple Net Investment Company LLC (0%)
LP: Lexington Realty Trust (100%)
 
UNION HILLS ASSOCIATES
AZ
General Partnership
Lepercq Corporate Income Fund L.P. (99%)
Union Hills Associates II (1%)
 
UNION HILLS ASSOCIATES II
AZ
General Partnership
Lepercq Corporate Income Fund L.P. (99%)
Lexington Realty Trust (1%)
 
VETERAN HEALTH PARTNERS LLC
NC
Limited Liability Company
Sundt Construction, Inc.
Lexington Realty Trust
Meadows & Ohly, LLC
 
WAYLAND ASSOCIATES LLC
NY
Limited Liability Company
Skikid LLC
 
XEL AURORA LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL CHICAGO GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL CHICAGO MANAGER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL CHICAGO L.P.
DE
Limited Partnership
GP: Xel Chicago Manager LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL FLORENCE GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
Guarantor
XEL FLORENCE L.P.
DE
Limited Partnership
GP: Xel Florence GP LLC (0%)
LP: Lexington Realty Advisors, Inc. (100%)
Property Subsidiary/Guarantor





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
XEL FW LAND GP LLC
DE
Limited Liability Company
Lexington Realty Trust (100%)
 
XEL FW LAND L.P.
DE
Limited Partnership
GP: Xel FW Land GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL GREENCROSS LENDER GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL GREENCROSS LENDER L.P.
DE
Limited Partnership
GP: Xel GreenCross Lender GP LLC (0%)
LP: Lexington Realty Trust
 
XEL HOMESTEAD LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL HUNTINGTON LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL JESSUP LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL KENNEWICK GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL KENNEWICK L.P.
DE
Limited Partnership
GP: Xel Kennewick GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL KNOXVILLE, LLC
DE
Limited Liability Company
Net Lease Strategic Assets Fund L.P.
 
XEL MERIDIAN GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL MERIDIAN L.P.
DE
Limited Partnership
GP: Xel Meridian GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL NORWALK GP LLC
DE
Limited Liability Company
Lexington Realty Advisors, Inc.
 
XEL NORWALK L.P.
DE
Limited Partnership
GP: Xel Norwalk GP LLC
LP: Lexington Realty Advisors, Inc.
 
XEL OXFORD GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL OXFORD L.P.
DE
Limited Partnership
GP: Xel Oxford GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL RANTOUL LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL SAN DIEGO GP LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL SAN DIEGO L.P.
DE
Limited Partnership
GP: Xel San Diego GP LLC (0%)
LP: Lexington Realty Trust (100%)
 
XEL SHREVEPORT LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL ST. JOSEPH LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
Loan Party
XEL ST. PETERSBURG LLC
DE
Limited Liability Company
Lexington Realty Trust
 
XEL LENDER LLC
DE
Limited Liability Company
Lexington Realty Trust
 





Part II


Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
CENLAND ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Nozar Corp. (1% non-managing)
LP: Newkirk MLP Unit LLC (1.29%)
LP: Third Parties (97.71%)
ADGOLD ASSOCIATES LLC
NY
Limited Liability Company
Adgold Manager LLC - managing member (1%)
Unaffiliated third parties (99%)
AVAZAR ASSOCIATES
CT
General Partnership
Avazar I Limited Partnership (50.741%)
Avazar II Limited Partnership (49.259%)
BATTIN ASSOCIATES
CT
General Partnership
Battin I Limited Partnership (48.29%)
Battin II Limited Partnership (51.71%)
BATTIN CORP.
CT
Corporation
Newkirk GP LLC
BATTIN I LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Battin Corp. (1%)
LP - Unaffiliated third parties (99%)
BATTIN II LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Battin Corp. (1%)
LP - Unaffiliated third parties (99%)
CHADAN ASSOCIATES LLC
NY
Limited Liability Company
Chadan Manager LLC - managing member (1%)
Unaffiliated third parties (99%)
CHADER ASSOCIATES LLC
NY
Limited Liability Company
Chader Manager LLC - managing member (1%)
Unaffiliated third parties (99%)
CHADGOLD ASSOCIATES
CT
General Partnership
Chadgold I Limited Partnership (54.5408%)
Chadgold II Limited Partnership (45.4592%)
CONZAR ASSOCIATES
CT
General Partnership
Conzar I Limited Partnership (49.94648%)
Conzar II Limited Partnership (50.05352%)
CONZAR I LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Conzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)
CONZAR II LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Conzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)
GAN PALM BEACH LESSEE L.P.
DE
Limited Partnership
GP: Lex Palm Beach GP LLC (0%)
LP: LEX OCDES I LLC (15%)
LP: GAN Investor Corp. (85%)
GAN PALM BEACH LESSEE SUB LLC
DE
Limited Liability Company
GAN Palm Beach Lessee L.P. (100%)
JAYAL ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Chader Manager LLC (1% non-managing)
LP: Newkirk MLP Unit LLC (29.74%)
LP: Unaffiliated Third Parties (69.26%)
JAZAR ASSOCIATES LLC
CT
Limited Liability Company
Jazar Manager LLC - managing member (1%)
Unaffiliated third parties (99%)
JESEB CORP.
NJ
Corporation
Newkirk GP LLC
NOZAR ASSOCIATES
CT
General Partnership
Nozar I Limited Partnership (49.93643%)
Nozar II Limited Partnership (50.16375%)
NOZAR CORP.
CT
Corporation
Newkirk GP LLC





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Nature of Equity Interests
Person Holding Equity Interests and Percentage of Ownership Interest (100%
unless noted otherwise)
NOZAR I LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Nozar Corp. (1%)
LP - Unaffiliated third parties (99%)
NOZAR II LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Nozar Corp. (1%)
LP - Unaffiliated third parties (99%)
ONE ARKANSAS ASSOCIATES LIMITED PARTNERSHIP
MA
Limited Partnership
GP - Linnaeus Boston Associates (1%)
LP - Newkirk MLP Unit LLC (30.5%)
LP - Unaffiliated Third Parties (68.5%)
ONE SUMMIT ASSOCIATES LIMITED PARTNERSHIP
MA
Limited Partnership
LP - Newkirk MLP Unit LLC (30.0125%)
RAZAR GROUP LLC
CT
Limited Liability Company
Razar Manager LLC - managing member (1%)
Unaffiliated third parties (99%)
REHAB HUMBLE LESSEE L.P.
DE
Limited Partnership
GP: LXP Humble GP LLC (0%)
LP: Lexington Realty Trust (15%)
LP: Sedco (85%)
SANZAR ASSOCIATES
CT
General Partnership
Sanzar I Limited Partnership (49.2585%)
Sanzar II Limited Partnership (50.7425%)
SANZAR I LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Sanzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)
SANZAR II LIMITED PARTNERSHIP
DE
Limited Partnership
GP - Sanzar Manager LLC (1%)
LP - Unaffiliated third parties (99%)
TABER ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Chader Manager LLC (1% non-managing)
LP: Newkirk MLP Unit LLC (27.21 %)
LP: Unaffiliated third parties (71.79)
VICAN ASSOCIATES
CT
General Partnership
Vican I Limited Partnership (51.099%)
Vican II Limited Partnership (48.901%)
WALDREST ASSOCIATES LIMITED PARTNERSHIP
CT
Limited Partnership
GP: Jazar Manager LLC (1% non-managing)
LP: Newkirk MLP Unit LLC (.71%)
LP: Unaffiliated third parties (98.29%)
ZIDER ASSOCIATES
CT
General Partnership
Zider I Limited Partnership (45.4591%)
Zider II Limited Partnership (54.5409%)
ZIGOLD ASSOCIATES
CT
General Partnership
Zigold I Limited Partnership (50%)
Zigold II Limited Partnership (50%)







--------------------------------------------------------------------------------




Schedule 6.1.(f) Title to Properties; Liens


Part I


Fee, ground lease, estate for years or remainderman interests:


10 John St.
Clinton
CT
1640 Parker Way    
Opelika
AL
2415 US Hwy. 78 East
Moody
AL
12209 West Markham St.
Little Rock
AR
5201 West Barraque St.
Pine Bluff
AR
13430 North Black Canyon Fwy.
Phoenix
AZ
1440 E 15th Street
Tucson
AZ
19019 North 59th Ave.
Glendale
AZ
2005 East Technology Cir.
Tempe
AZ
2211 South 47th St.
Phoenix
AZ
3030 North 3rd Street
Phoenix
AZ
8555 South River Pkwy.
Tempe
AZ
12080 Carmel Mountain Rd.
San Diego
CA
255 Northgate Dr.
Manteca
CA
26210 and 26220 Enterprise Court
Lake Forest
CA
2706 Media Center Dr.
Los Angeles
CA
275 South Valencia Ave.
Brea
CA
3333 Coyote Hill Rd.
Palo Alto
CA
1110 Bayfield Dr.
Colorado Springs
CO
1315 West Century Dr.
Louisville
CO
3940 South Teller St.
Lakewood
CO
9201 East Dry Creek Rd.
Centennial
CO
100 Barnes Rd.
Wallingford
CT
200 Executive Blvd. South
Southington
CT
10340 U.S. 19
Port Richey
FL
10419 North 30th St.
Tampa
FL
109 Stevens St.
Jacksonville
FL
12600 Gateway Blvd.
Fort Myers
FL
2455 Premier Dr.
Orlando
FL
3102 Queen Palm Dr.
Tampa
FL
4200 Northcorp Pkway
Palm Beach Gardens
FL
4400 Northcorp Pkwy.
Palm Beach Gardens
FL
550 Business Center Dr.
Lake Mary
FL
5600 Broken Sound Blvd.
Boca Raton
FL
600 Business Center Dr.
Lake Mary
FL
6277 Sea Harbor Dr.
Orlando
FL





--------------------------------------------------------------------------------




9200 South Park Center Loop
Orlando
FL
Sandlake Rd./Kirkman Rd.
Orlando
FL
1066 Main St.
Forest Park
GA
1420 Greenwood Rd.
McDonough
GA
1698 Mountain Industrial Blvd.
Stone Mountain
GA
201 West Main St.
Cumming
GA
2223 North Druid Hills Rd.
Atlanta
GA
2500 Patrick Henry Pkwy.
McDonough
GA
278 Norman Drive
Valdosta
GA
3500 North Loop Rd.
McDonough
GA
359 Gateway Dr.
Lavonia
GA
4545 Chamblee - Dunwoody Rd.
Chamblee
GA
6303 Barfield Rd.
Atlanta
GA
825 Southway Dr.
Jonesboro
GA
859 Mount Vernon Hwy.
Atlanta
GA
956 Ponce de Leon Ave.
Atlanta
GA
King St./1032 Fort St. Mall
Honolulu
HI
3600 Army Post Rd.
Des Moines
IA
7500 Chavenelle Rd.
Dubuque
IA
3265 East Goldstone Dr.
Meridian
ID
101 East Erie St.
Chicago
IL
1150 West Carl Sandburg Dr.
Galesburg
IL
3686 South Central Ave.
Rockford
IL
749 Southrock Dr.
Rockford
IL
850-950 Warrenville Rd.
Lisle
IL
10300 Kincaid Dr.
Fishers
IN
10475 Crosspoint Blvd.
Indianapolis
IN
2935 Van Vactor Dr.
Plymouth
IN
500 Jackson St.
Columbus
IN
5104 North Franklin Rd.
Lawrence
IN
5757 Decatur Blvd.
Indianapolis
IN
11201 Renner Blvd.
Lenexa
KS
5200 Metcalf Ave.
Overland Park
KS
9601 Renner Blvd.
Lenexa
KS
10000 Business Blvd.
Dry Ridge
KY
1901 Ragu Dr.
Owensboro
KY
2300 Litton Ln.
Hebron
KY
301 Bill Bryan Rd.
Hopkinsville
KY
4010 Airpark Dr.
Owensboro
KY
730 North Black Branch Rd.
Elizabethtown
KY
750 North Black Branch Rd.
Elizabethtown
KY
4455 American Way
Baton Rouge
LA
5001 Greenwood Rd.
Shreveport
LA





--------------------------------------------------------------------------------




5417 Campus Drive
Shreveport
LA
147 Milk St.
Boston
MA
33 Commercial St.
Foxboro
MA
70 Mechanic St.
Foxboro
MA
100 Light St.
Baltimore
MD
113 Wells St.
North Berwick
ME
First Park Dr.
Oakland
ME
12000 & 12025 Tech Center Dr.
Livonia
MI
1601 Pratt Ave.
Marshall
MI
26555 Northwestern Hwy.
Southfield
MI
37101 Corporate Dr.
Farmington Hills
MI
43955 Plymouth Oaks Blvd.
Plymouth
MI
6938 Elm Valley Dr.
Kalamazoo
MI
7111 Crabb Rd.
Temperance
MI
904 Industrial Rd.
Marshall
MI
1700 47th Ave North
Minneapolis
MN
3165 McKelvey Rd.
Bridgeton
MO
3902 Gene Field Rd
St. Joseph
MO
9201 Stateline Rd.
Kansas City
MO
3943 Denny Ave.
Pascagoula
MS
459 Wingo Road
Byhalia
MS
7670 Hacks Cross Rd.
Olive Branch
MS
24th St. West & St. John's Ave.
Billings
MT
1133 Poplar Creek Rd.
Henderson
NC
200 Lucent Ln.
Cary
NC
2203 Sherrill Dr.
Statesville
NC
250 Swathmore Ave.
High Point
NC
2880 Kenny Biggs Rd.
Lumberton
NC
291 Talbert Blvd.
Lexington
NC
324 Industrial Park Rd.
Franklin
NC
671 Washburn Switch Rd.
Shelby
NC
835 Julian Ave.
Thomasville
NC
US 221 & Hospital Rd.
Jefferson
NC
11707 Miracle Hills Dr.
Omaha
NE
121 Technology Dr.
Durham
NH
1415 Wyckoff Rd.
Wall
NJ
29 South Jefferson Rd.
Whippany
NJ
333 Mt. Hope Ave.
Rockaway
NJ
700 US Hwy. Route 202-206
Bridgewater
NJ
6226 West Sahara Ave.
Las Vegas
NV
130 Midland Ave.
Port Chester
NY
180 South Clinton St.
Rochester
NY
21082 Pioneer Plaza Dr.
Watertown
NY





--------------------------------------------------------------------------------




736 Addison Rd.
Erwin
NY
10345 Philipp Pkwy.
Streetsboro
OH
10590 Hamilton Ave.
Cincinnati
OH
1084 East Second St.
Franklin
OH
1650-1654 Williams Rd.
Columbus
OH
191 Arrowhead Dr.
Hebron
OH
200 Arrowhead Dr.
Hebron
OH
2000 Eastman Dr.
Milford
OH
2221 Schrock Road
Columbus
OH
351 Chamber Drive
Chillicothe
OH
4831 Whipple Ave., Northwest
Canton
OH
500 Olde Worthington Rd.
Westerville
OH
5350 Leavitt Rd.
Lorain
OH
5500 New Albany Road
Columbus
OH
7005 Cochran Rd.
Glenwillow
OH
11411 North Kelly Ave.
Oklahoma City
OK
6910 South Memorial Hwy.
Tulsa
OK
N.E.C. 45th St./Lee Blvd.
Lawton
OK
12535 Southeast 82nd Ave.
Clackamas
OR
1700 Millrace Drive
Eugene
OR
2999 Southwest 6th St.
Redmond
OR
1701 Market St.
Philadelphia
PA
25 Lakeview Drive
Jessup
PA
250 Rittenhouse Cir.
Bristol
PA
2550 Interstate Dr.
Harrisburg
PA
265 Lehigh Street
Allentown
PA
275 Technology Dr.
Canonsburg
PA
101 Michelin Dr.
Laurens
SC
1362 Celebration Blvd.
Florence
SC
1460 Tobias Gadsen Blvd.
Charleston
SC
2210 Enterprise Dr.
Florence
SC
333 Three D Systems Circle
Rock Hill
SC
3476 Stateview Blvd.
Fort Mill
SC
3480 Stateview Blvd.
Fort Mill
SC
399 Peachwood Centre Dr.
Spartanburg
SC
400 East Stone Ave.
Greenville
SC
50 Tyger River Dr.
Duncan
SC
590 Ecology Ln.
Chester
SC
S. Carolina 52/52 Bypass
Moncks Corner
SC
104 & 110 South Front St.
Memphis
TN
1053 Mineral Springs Rd.
Paris
TN
120 Southeast Pkwy. Dr.
Franklin
TN
1409 Centerpoint Blvd.
Knoxville
TN





--------------------------------------------------------------------------------




1600 East 23rd St.
Chattanooga
TN
207 Mockingbird Ln.
Johnson City
TN
2401 Cherahala Blvd.
Knoxville
TN
3350 Miac Cove Rd.
Memphis
TN
3456 Meyers Ave.
Memphis
TN
3820 Micro Dr.
Millington
TN
3965 Airways Blvd.
Memphis
TN
420 Riverport Rd.
Kingsport
TN
477 Distribution Pkwy.
Collierville
TN
6050 Dana Way
Antioch
TN
900 Industrial Blvd.
Crossville
TN
10001 Richmond Ave.
Houston
TX
11511 Luna Rd.
Farmers Branch
TX
1200 Jupiter Rd.
Garland
TX
1311 Broadfield Blvd.
Houston
TX
13930 Pike Road     
Missouri City
TX
1401 & 1501 Nolan Ryan Pkwy.
Arlington
TX
1600 Eberhardt Rd.
Temple
TX
1610 South Westmoreland Ave.
Dallas
TX
16676 Northchase Dr.
Houston
TX
17191 St. Luke's Way
The Woodlands
TX
19500 Bulverde Rd.
San Antonio
TX
2050 Roanoke Rd.
Westlake
TX
2425 Hwy. 77 North
Waxahachie
TX
2529 West Thorne Dr.
Houston
TX
25500 State Hwy. 249
Tomball
TX
3711 San Gabriel
Mission
TX
4001 International Pkwy.
Carrollton
TX
4201 Marsh Ln.
Carrollton
TX
4811 Wesley St.
Greenville
TX
601 & 701 Experian Pkwy.
Allen
TX
6200 Northwest Pkwy.
San Antonio
TX
6555 Sierra Dr.
Irving
TX
810 Gears Rd.
Houston
TX
820 Gears Rd.
Houston
TX
8900 Freeport Pkwy.
Irving
TX
100 East Shore Dr.
Glen Allen
VA
120 East Shore Dr.
Glen Allen
VA
13651 McLearen Rd.
Herndon
VA
13775 McLearen Rd.
Herndon
VA
140 East Shore Dr.
Glen Allen
VA
2800 Waterford Lake Dr.
Midlothian
VA
291 Park Center Dr.
Winchester
VA





--------------------------------------------------------------------------------




3211 West Beverly St.
Staunton
VA
400 Butler Farm Rd.
Hampton
VA
421 Butler Farm Rd.
Hampton
VA
1400 Northeast McWilliams Rd.
Bremerton
WA
1700 State Route 160
Port Orchard
WA
18601 Alderwood Mall Blvd.
Lynnwood
WA
22011 Southeast 51st St.
Issaquah
WA
5150 220th Ave.
Issaquah
WA
9803 Edmonds Way
Edmonds
WA
2424 Alpine Rd.
Eau Claire
WI
500 Kinetic Drive
Huntington
WV
97 Seneca Trail
Fairlea
WV



Leased property:
One Penn Plaza, Suite 4015
New York
NY
12400 Coit Road, Suite 970
Dallas
TX





Part II


Liens related to the Secured Indebtedness set forth on Schedule 6.1.(g) below,
which Schedule 6.1.(g) is incorporated into this Part II of this Schedule
6.1.(f).








--------------------------------------------------------------------------------




Schedule 6.1.(g) Indebtedness and Guaranties


(i)


Secured Debt:
 
 
Property
Footnotes
Debt Balance ($000)
Foxboro, MA
 
2,578


Colorado Springs, CO
 
10,252


Tempe, AZ
 
12,211


Brea, CA
 
73,445


Atlanta, GA
 
40,639


Irving, TX
 
36,691


Houston, TX
 
15,849


Southington, CT
 
12,317


Indianapolis, IN
 
8,686


Fort Myers, FL
 
8,595


Phoenix, AZ
 
16,811


Knoxville, TN
 
4,560


Foxboro, MA
 
5,719


Moody, AL
 
6,518


Arlington, TX
 
19,808


Redmond, OR
 
8,743


Fort Mill, SC
 
18,745


Philadelphia, PA
(a)
44,885


Fishers, IN
 
10,870


Columbus, IN
 
25,831


Las Vegas, NV
 
31,428


Memphis, TN
 
46,253


Columbus, IN
 
586


Las Vegas, NV
 
713


Memphis, TN
 
1,049


Issaquah, WA
 
31,028


Canonsburg, PA
 
9,087


Chicago, IL
 
29,583


Greenville, SC
 
9,000


Carrollton, TX
 
12,642


Herndon, VA
 
10,928


Franklin, NC
 
552


Kalamazoo, MI
 
16,485


Glen Allen, VA
 
18,940


Houston, TX
 
15,218


Rockaway, NJ
 
14,900


Houston, TX
 
11,893


Indianapolis, IN
 
11,817


San Antonio, TX
 
11,740


Suwanee, GA
 
10,964


Los Angeles, CA
 
10,298


Richmond, VA
 
9,538


Harrisburg, PA
 
8,221







--------------------------------------------------------------------------------




Knoxville, TN
 
7,013


McDonough, GA
 
11,887


Mission, TX
 
5,702


Carrollton, TX
 
19,393


Elizabethtown, KY
 
14,152


Hopkinsville, KY
 
8,301


Dry Ridge, KY
 
4,335


Owensboro, KY
 
3,787


Elizabethtown, KY
 
2,675


Houston, TX
 
35,811


Houston, TX
 
4,076


Temple, TX
 
8,628


Bridgewater, NJ
 
14,476


Omaha, NE
 
8,113


Bremerton, WA
 
6,489


Tempe, AZ
 
7,662


Byhalia, MS
 
15,000


Lisle, IL
 
9,910


Farmers Branch, TX
 
18,459


Rochester, NY
 
17,813


Statesville, NC
 
13,360


Rockford, IL
 
6,538


Glenwillow, OH
 
16,093


Plymouth, IN
 
6,147


Tomball, TX
 
9,464


Memphis, TN
 
3,742


Huntington, WV
 
6,500


Orlando, FL
 
9,865


Dubuque, IA
 
9,725


Shreveport, LA
 
19,000


McDonough, GA
 
23,000


Lorain, OH
 
1,225


Manteca, CA
 
866


Watertown, NY
 
814


Lewisburg, WV
 
572


San Diego, CA
 
552


Galesburg, IL
 
486


Erwin, NY
 
9,082


Boston, MA
 
12,975


North Berwick, ME
 
8,677


Overland Park, KS
 
35,829


Kansas City, MO
 
17,087


Meridian, ID
 
10,553


Streetsboro, OH
 
18,497


The Woodlands, TX
 
7,445


Lenexa, KS
 
10,594


Boca Raton, FL
 
20,317


Oakland, ME
 
9,446


Lavonia, GA
 
8,549


Wall, NJ
 
23,706







--------------------------------------------------------------------------------




Charleston, SC
 
7,350


Whippany, NJ
 
14,977


Baltimore, MD
 
55,000


Palo Alto, CA
 
59,409


Chester, SC
 
10,582


Farmington Hills, MI
 
17,639


Term Loan
(b)
255,000


Credit Facility
(b)
—


 
 
 
Unsecured:
 
 
Convertible Notes
(c)(d)
83,896


Trust Preferred Notes
 
129,120


 
 
 
Footnotes
 
 
(a)    The Trust has an 80.5% interest in this property.
(b) Security released upon the Effective Date.
(c) Holders have the right to redeem the notes on 01/15/17, 01/15/20 and
01/15/25. Guaranteed by Guarantors.
(d) Represents full payable of notes, discount of $5,769 excluded from balance.
 



In addition, from time to time, the Borrowers, Guarantors and/or Subsidiaries,
individually or jointly, have and may guaranty, on an unsecured basis, certain
tenant improvement or leasing commission obligations to tenants and/or mortgage
lenders.


(ii)


Since January 1, 2013 to the Effective Date, the Borrowers estimate that the
Trust and its Subsidiaries have incurred $40,000,000.00 of Secured Indebtedness
under the Existing Credit Agreement and $40,000,000.00 of other Secured
Indebtedness that is Nonrecourse Indebtedness.








--------------------------------------------------------------------------------




Schedule 6.1.(h) Material Contracts


Articles of Merger and Amended and Restated Declaration of Trust of the Trust,
dated December 31, 2006
Articles Supplementary Relating to the 7.55% Series D Cumulative Redeemable
Preferred Stock, par value $.0001 per share
Amended and Restated By-laws of the Trust
First Amendment to Amended and Restated By-laws of the Trust
Fifth Amended and Restated Agreement of Limited Partnership of LCIF, dated as of
December 31, 1996, as supplemented
Amendment No. 1 to the LCIF Partnership Agreement dated as of December 31, 2000
First Amendment to the LCIF Partnership Agreement effective as of June 19, 2003
Second Amendment to the LCIF Partnership Agreement effective as of June 30, 2003
Third Amendment to the LCIF Partnership Agreement effective as of December 31,
2003
Fourth Amendment to the LCIF Partnership Agreement effective as of October 28,
2004
Fifth Amendment to the LCIF Partnership Agreement effective as of December 8,
2004
Sixth Amendment to the LCIF Partnership Agreement effective as of June 30, 2003
Seventh Amendment to the LCIF Partnership Agreement
Eighth Amendment to the LCIF Partnership Agreement effective as of March 26,
2009
Second Amended and Restated Agreement of Limited Partnership of LCIF II
First Amendment to the LCIF II Partnership Agreement effective as of June 19,
2003
Second Amendment to the LCIF II Partnership Agreement effective as of June 30,
2003
Third Amendment to the LCIF II Partnership Agreement effective as of December 8,
2004
Fourth Amendment to the LCIF II Partnership Agreement effective as of January 3,
2005
Fifth Amendment to the LCIF II Partnership Agreement effective as of July 23,
2006
Sixth Amendment to the LCIF II Partnership Agreement effective as of December
20, 2006
Seventh Amendment to the LCIF II Partnership Agreement effective as of March 26,
2009
Indenture, dated as of January 29, 2007, among the Trust, the other guarantors
named therein and U.S. Bank National Association, as trustee
Amended and Restated Trust Agreement, dated March 21, 2007, among the Trust, The
Bank of New York Trust Company, National Association, The Bank of New York
(Delaware), the Administrative Trustees (as named therein) and the several
holders of the Preferred Securities from time to time
Junior Subordinated Indenture, dated as of March 21, 2007, between the Trust and
The Bank of New York Trust Company, National Association
Fourth Supplemental Indenture, dated as of December 31, 2008, among the Trust,
the other guarantors named therein and U.S. Bank National Association, as
trustee
Fifth Supplemental Indenture, dated as of June 9, 2009, among the Trust, the
other guarantors named therein and U.S. Bank National Association, as trustee
Sixth Supplemental Indenture, dated as of January 26, 2010 among the Trust, the
guarantors named therein and U.S. Bank National Association, as trustee
Seventh Supplemental Indenture, dated as of September 28, 2012, among the Trust,
the guarantors named therein and U.S. Bank National Association, as trustee
Letter Agreement among the Trust (as successor to Newkirk Realty Trust
(“Newkirk”)), Apollo Real Estate Investment Fund III, L.P., NKT Advisors LLC,
Vornado Realty Trust, VNK Corp., Vornado Newkirk LLC, Vornado MLP GP LLC and
WEM-Brynmawr Associates LLC





--------------------------------------------------------------------------------




Amendment to the Letter Agreement among the Trust (as successor to Newkirk),
Apollo Real Estate Investment Fund III, L.P., NKT Advisors LLC, Vornado Realty
Trust, Vornado Realty L.P., VNK Corp., Vornado Newkirk LLC, Vornado MLP GP LLC,
and WEM-Brynmawr Associates LLC
Funding Agreement, dated as of July 23, 2006, by and among LCIF, LCIF II and the
Trust
Equity Distribution Agreement, dated as of January 11, 2013, among the Trust and
the Operating Partnerships, on the one hand, and KeyBanc Capital Markets Inc.,
on the other hand
Equity Distribution Agreement, dated as of January 11, 2013, among the Trust and
the Operating Partnerships, on the one hand, and Jefferies & Company, Inc., on
the other hand
Amended and Restated Term Loan Agreement, dated as of February [*], 2013 among
the Trust, LCIF and LCIF II, as borrowers, certain subsidiaries of the Trust, as
guarantors, Wells Fargo Bank, National Association, as agent, and each of the
financial institutions initially a signatory thereto







--------------------------------------------------------------------------------




Schedule 6.1.(i) Litigation




None.








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ___________, 201_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBank National Association, as
Agent (the “Agent”).
WHEREAS, the Assignor is a Lender under that certain Second Amended and Restated
Credit Agreement dated as of February 12, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Lexington Realty Trust, Lepercq Corporate Income Fund L.P., and
Lepercq Corporate Income Fund II L.P. (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto;
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor's Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and
WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 201_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor's Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, the
Assignor's Note and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders' Commitments), including without limitation,
a principal amount of outstanding Loans equal to $_________ and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Loans and all facility and other Fees with
respect to the Assigned Commitment and other rights of the Assignor under the
Credit Agreement and the other Loan Documents with respect to the Assigned
Commitment. The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor as a Lender with respect to the Assigned
Commitment, which obligations shall include, but shall not be limited to, [the
obligation to make Loans to the Borrowers with respect to the Assigned
Commitment,]1 [the obligation to pay the Agent amounts due in respect of draws
under Letters of Credit as required
________________________
1To be included for assignments of Commitments and Revolving Loans.

A-1

--------------------------------------------------------------------------------




under Section 2.3(i) of the Credit Agreement]2 and the obligation to indemnify
the Agent as provided in the Credit Agreement (the foregoing enumerated
obligations, together with all other similar obligations more particularly set
forth in the Credit Agreement and the other Loan Documents, collectively, the
“Assigned Obligations”). The Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Commitment from and after the Assignment Date.
(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Agent, the
Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of any Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by any Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by any
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document to which it is a party. Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
any affiliate or subsidiary thereof, the Assignor or any other Lender and based
on the financial statements supplied by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit and legal
analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to any Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default. The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.
Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.
_________________________
2 To be included for assignments of Revolving Loan Commitments and Revolving
Loans.

A-2

--------------------------------------------------------------------------------






Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.
Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $____________ [and $__________,
respectively], and that the Assignor is not in default of its obligations under
the Credit Agreement; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $____________; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.
Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.
Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor's Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.
Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

A-3

--------------------------------------------------------------------------------






Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5(b)(iii) of the Credit Agreement, the Borrowers,
and (b) the payment to the Assignor of the amounts, if any, owing by the
Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of the
amounts, if any, owing by the Assignor pursuant to Section 3 hereof. Upon
recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement with
respect to the Assigned Commitment and have the rights and obligations of a
Lender thereunder to the extent of the Assigned Commitment and (ii) the Assignor
shall relinquish its rights (except as otherwise provided in Section 12.10 of
the Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.
Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

A-4

--------------------------------------------------------------------------------






[Include this Section only if Borrowers' consent is required under
Section 12.5(b)(iii) Section 17. Agreements of the Borrowers. The Borrowers
hereby agree that the Assignee shall be a Lender under the Credit Agreement
having a Commitment equal to the Assigned Commitment. The Borrowers agree that
the Assignee shall have all of the rights and remedies of a Lender under the
Credit Agreement and the other Loan Documents, including, but not limited to,
the right of a Lender to receive payments of principal and interest with respect
to the Assigned Obligations, and to the Loans made by the Lenders after the date
hereof and to receive the commitment and other Fees payable to the Lenders as
provided in the Credit Agreement. Further, the Assignee shall be entitled to the
indemnification provisions from the Borrowers in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents. The Borrowers
further agree, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee, and if applicable the Assignor, Notes as required by
Section 12.5(b)(iv) of the Credit Agreement. Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrowers such Assignor's Notes.]


[Signatures on Following Pages]



























A-5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.


ASSIGNOR:


[Name of Assignor]


By:
 
Name:
 
Title:
 

    






ASSIGNEE:


[Name of Assignee]


By:
 
Name:
 
Title:
 

    


Accepted as of the date first written above.


AGENT:


KEYBANK NATIONAL ASSOCIATION, as Agent


By:
 
Name:
 
Title:
 

    




[Signatures Continued on Following Page]







A-6

--------------------------------------------------------------------------------




[Include signature of the Borrower Representative only if required under
Section 12.5(b)(iii) of the Credit Agreement]
Agreed and consented to as of the date first written above.


BORROWERS:


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers


By:
 
Name:
 
Title:
 

    













































A-7

--------------------------------------------------------------------------------




SCHEDULE 1
Information Concerning the Assignee




Notice Address:
 
 
 
 
 
 
Telephone No.:
 
 
Telecopy No.:
 
 
 
 
Lending Office:
 
 
 
 
 
 
Telephone No.:
 
 
Telecopy No.:
 
 
 
 
Payment Instructions:
 
 
 



                    
                
                
        
            


                    
                
                

















A-8

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTICE OF BORROWING
PRIVATE INFORMATION


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income
Fund II L.P. (collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
1.
The Borrowers hereby request that the Lenders make Loans to the Borrowers in an
aggregate principal amount equal to $___________________ pursuant to [Section
2.1 or Section 2.2] of the Credit Agreement.

2.
The Borrowers request that such Loans be made available to the Borrowers on
____________, 201_.

3.
The Borrowers hereby request that the requested Loans all be of the following
Type:

[Check one box only]


o
Term Loans
o
Revolving Loans



[Check one box only]    


o
Base Rate Loans
o
LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]
o
1 month
 
o
2 months
 
o
3 months




B-1

--------------------------------------------------------------------------------








4.
The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrowers certify to the Agent and the Lenders that all conditions
to the making of the requested Loans contained in Article V of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Loans are made.
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by [Section 2.1 or Section 2.2] of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
 
 
 
 
By:
 
Name:
 
Title:
 

    





B-2

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTICE OF CONTINUATION
PRIVATE INFORMATION


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income
Fund II L.P. (collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is ____________, 201__.

2.
The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrowers on
____________, 201_.

3.
The portion of such principal amount subject to such Continuation is
$__________________________.

4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 201_.

5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]
o
1 month
 
o
2 months
 
o
3 months


C-1

--------------------------------------------------------------------------------






The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, (a) no Default or Event of Default exists or will
exist after giving effect to such Continuation, and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
 
 
 
 
By:
 
Name:
 
Title:
 






C-2

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF CONVERSION
PRIVATE INFORMATION


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income
Fund II L.P. (collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is ______________, 201_.

2.
The Loans to be Converted pursuant hereto are currently:

[Check one box only]
o
Base Rate Loans
 
o
LIBOR Loans

3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrowers on
____________, 201_.

4.
The portion of such principal amount subject to such Conversion is
$___________________.

5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:


D-1

--------------------------------------------------------------------------------




[Check one box only]    


o
Base Rate Loans
o
LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]
o
1 month
 
o
2 months
 
o
3 months



The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
 
 
 
 
By:
 
Name:
 
Title:
 






D-2

--------------------------------------------------------------------------------




EXHIBIT E




FORM OF REVOLVING NOTE
$____________________
February 12, 2013





FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), Lepercq Corporate Income Fund L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIF”), and Lepercq Corporate Income Fund II
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIFII”; collectively with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promises to pay to the order of
____________________ (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank, National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrowers under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
The date and amount of each Revolving Loan made by the Lender to the Borrowers,
and each payment made on account of the principal thereof, shall be recorded by
the Lender either on the schedule attached hereto or on its books and records,
and, prior to any transfer of this Revolving Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.
This Revolving Note is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of February 12, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Loans upon the terms and conditions specified therein.
Except as permitted by Section 12.5 of the Credit Agreement, this Revolving Note
may not be assigned by the Lender to any Person.





E-1

--------------------------------------------------------------------------------






THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Revolving Note.
THE OBLIGATIONS OF THE BORROWERS UNDER THIS REVOLVING NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

































E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.


LEXINGTON REALTY TRUST
By:
 
Name:
Joseph S. Bonventre
Title:
Executive Vice President







LEPERCQ CORPORATE INCOME FUND L.P.




LEPERCQ CORPORATE INCOME FUND II L.P.






Each By: LEX GP-1 Trust, its sole general partner
 
 
 
By:
 
Name:
Joseph S. Bonventre
Title:
Vice President






























E-3

--------------------------------------------------------------------------------




SCHEDULE OF LOANS




This Revolving Note evidences Revolving Loans made under the within-described
Credit Agreement to the Borrowers, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:




Date of
Loan
Principal Amount of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By






























































E-4

--------------------------------------------------------------------------------




FORM OF TERM NOTE


$____________________
February 12, 2013





FOR VALUE RECEIVED, each of the undersigned, Lexington REALTY Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), Lepercq Corporate Income Fund L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIF”), and Lepercq Corporate Income Fund II
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIFII”; collectively with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promises to pay to the order of
____________________ (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank, National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Term Loans made by the Lender to the
Borrowers under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.
The date and amount of each Term Loan made by the Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by the
Lender either on the schedule attached hereto or on its books and records, and,
prior to any transfer of this Term Note, endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.
This Term Note is one of the Notes referred to in the Second Amended and
Restated Credit Agreement dated as of February 12, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Term
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5 of the Credit Agreement, this Term Note may
not be assigned by the Lender to any Person.
THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
    

E-5

--------------------------------------------------------------------------------




The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Term Note.
THE OBLIGATIONS OF THE BORROWERS UNDER THIS TERM NOTE SHALL BE JOINT AND
SEVERAL, AND ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL
AMOUNT OF THE OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

































E-6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.


LEXINGTON REALTY TRUST
By:
 
Name:
Joseph S. Bonventre
Title:
Executive Vice President







LEPERCQ CORPORATE INCOME FUND L.P.




LEPERCQ CORPORATE INCOME FUND II L.P.






Each By: LEX GP-1 Trust, its sole general partner
 
 
 
By:
 
Name:
Joseph S. Bonventre
Title:
Vice President




























E-7

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF OPINION OF COUNSEL




[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]
















February 12, 2013


Ladies and Gentlemen:


We have acted as counsel to LEXINGTON REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), LEPERCQ
CORPORATE INCOME FUND L.P., a limited partnership formed under the laws of the
State of Delaware (“LCIF”), and LEPERCQ CORPORATE INCOME FUND II L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIFII”;
collectively with the Trust and LCIF, the “Borrowers” and each a “Borrower”), in
connection with the Second Amended and Restated Credit Agreement dated as of the
date hereof (the “Credit Agreement”), among the Borrowers, the lending
institutions party thereto (each, a “Lender” and, collectively, the “Lenders”)
and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
the “Agent”). Each of LCIF and LCIFII are referred to herein individually as a
“Delaware Borrower” and collectively as the “Delaware Borrowers”. We have also
acted as counsel to each of the entities set forth on Schedule I hereto
(individually a “Guarantor” and collectively the “Guarantors”) in connection
with the transactions contemplated by the Credit Agreement. Each of the Delaware
Borrowers and the Guarantors are referred to herein individually as a “Delaware
Loan Party” and collectively as the “Delaware Loan Parties”. Each of the
Borrowers and the Guarantors are referred to herein individually as a “Loan
Party” and collectively as the “Loan Parties”. This opinion letter is being
delivered at the request of the Loan Parties pursuant to Section 5.1.(a)(iv) of
the Credit Agreement. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.





--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 2



As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate or other organizational records,
certificates of public officials and other instruments as we have deemed
necessary or appropriate as a basis for the opinions set forth herein,
including, without limitation:
(i)
the Credit Agreement;



(ii)
the Notes of even date herewith (the “Notes”) executed by the Borrowers in favor
of the Lenders;



(iii)
the Guaranty;



(iv)
the respective articles or certificates of incorporation, formation,
organization or limited partnership or declarations of trust, as applicable,
each certified by the Secretary of State of the State of Delaware for each
Delaware Loan Party as of the date set forth on such Schedule II, and the
bylaws, operating agreement, limited liability company agreement or limited
partnership agreement, as applicable, of each Delaware Loan Party as certified
by the secretary, manager, managing member or general partner, as applicable, of
such Delaware Loan Party as of the date hereof (collectively, the “Charter
Documents”);



(v)
certificates of the Secretary of State of the State of Delaware for each
Delaware Loan Party as to the incorporation or formation, as applicable, and
good standing of such Delaware Loan Party under the laws of the State of
Delaware as of the date set forth opposite such Delaware Loan Party's name on
Schedule II hereto (collectively, the “Good Standing Certificates”)



(vi)
resolutions adopted by the board of directors, board of trustees, manager, board
of managers or general partner, as applicable, of each of the Delaware Loan
Parties authorizing, among other things, the execution, delivery and performance
of the Loan Documents (as defined below) to which such Delaware Loan Party is a
party; and



(vii)
certificates of officers and other representatives of each of the Delaware Loan
Parties certifying the incumbency, authority and true signatures of the officers
or representatives of each of the Delaware Loan Parties authorized to sign the
Loan Documents to which such Delaware Loan Party is a party and the certificates
and other documents and instruments being delivered by the Loan Parties pursuant
to such Loan Documents and certifying as to other factual matters.




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 3





The Credit Agreement, the Notes and the Guaranty are referred to herein,
individually, as a “Loan Document” and, collectively, as the “Loan Documents”.
In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.
In such examination and in rendering the opinions expressed below, we have
assumed: (i) the due authorization, execution and delivery of each Loan
Document, and each other document referred to above by all the parties thereto
(other than the due authorization, execution and delivery of the Loan Documents
by the Delaware Loan Parties); (ii) the genuineness of all signatures on all
documents submitted to us; (iii) the authenticity and completeness of all
documents, corporate or other organizational records, certificates and other
instruments reviewed by us; (iv) that photocopy, electronic, certified,
conformed, facsimile and other copies of original documents, corporate or other
organizational records, certificates and other instruments reviewed by us
conform to such original documents, corporate or other organizational records,
certificates and other instruments; (v) the legal capacity and competency of all
individuals executing documents; (vi) that the Loan Documents are the valid and
binding obligations of each of the parties thereto (other than the Loan Parties)
under New York law, enforceable against such parties (other than the Loan
Parties) under New York law in accordance with their respective terms and have
not been amended or terminated orally or in writing; (vii) that there are no
agreements or understandings between or among any of the parties to the Loan
Documents or third parties that would expand, modify or otherwise affect the
terms of the Loan Documents or the respective rights or obligations of the
parties thereunder or that would modify, release, terminate, subordinate or
delay the attachment of the security interest and liens granted thereunder;
(viii) that the statements contained in the certificates and comparable
documents of public officials, officers and representatives of the Loan Parties
and other Persons on which we have relied for the purposes of this opinion
letter (including, without limitation, the Good Standing Certificates) are true
and correct on and as of the date hereof; (ix) that the officers and directors,
trustees, managers or general managers, as applicable, of each of the Loan
Parties have properly exercised their fiduciary duties; and (x) that the rights
and remedies set forth in the Loan Documents will be exercised reasonably and in
good faith and were granted without fraud or duress and for good, valuable and
adequate consideration and without intent to hinder, delay or defeat any rights
of any creditors or stockholders of, or other holders of equity interests in,
any of the Loan Parties. As to all questions of fact material to this opinion
letter, we have relied (without independent investigation, except as expressly
indicated herein) upon certificates or comparable documents of officers and
representatives of the Loan Parties and upon the representations and warranties
of the Loan Parties contained in the Loan Documents, including the Credit
Agreement.



--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 4



Statements in this opinion letter that are qualified by the expression “to our
knowledge”, “of which we have knowledge”, “known to us” or “we have no reason to
believe” or other expressions of like import are limited solely to the current
actual knowledge of the attorneys in this Firm who have devoted substantive
attention to the representation of the Loan Parties in connection with the
preparation, negotiation, execution and delivery of the Loan Documents (and
expressly exclude the knowledge of any other person in this Firm and any
constructive or imputed knowledge of any information, whether by reason of our
representation of the Loan Parties or otherwise). We have not undertaken any
independent investigation to determine the accuracy of any such statement, and
any limited inquiry undertaken by us during the preparation of this opinion
letter should not be regarded as such an investigation In rendering the opinions
set forth in clause (ii) of opinion paragraph 4 and in opinion paragraph 9, we
have not made any independent investigation of any court, government or
regulatory records to determine whether any order, judgment, decree, action,
suit or proceeding has been filed or is pending.
Based upon the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth herein, we are
of the following opinions:
1.Each Delaware Loan Party is a validly existing corporation, limited liability
company, limited partnership or statutory trust, as applicable, in good standing
under the laws of the State of Delaware; and each Delaware Loan Party has the
corporate or other organizational power and authority to enter into and carry
out its obligations under the Loan Documents to which it is a party.


2.Each Delaware Loan Party has taken all necessary corporate or other
organizational action on its part to be taken by it in order to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party; and each Delaware Loan Party has duly executed and delivered each of the
Loan Documents to which it is a party.


3.Each of the Loan Documents constitutes the valid and binding obligation of
each Loan Party which is a party thereto, enforceable against such Loan Party in
accordance with its terms.


4.The execution and delivery by each Loan Party of the Loan Documents to which
it is a party and if such Loan Party were now to perform its obligations under
each Loan Document the performance of its obligations thereunder, including
incurring and repayment by the Borrowers of the borrowings under the Credit
Agreement and the guaranteeing by the Guarantors of such borrowings pursuant to
the Guaranty, do not (i) cause such Loan Party to violate any federal or New
York State law, rule or regulation, or (ii) cause such Loan Party to violate any
order, judgment or decree of any federal or New York state court or governmental
body or authority which by its terms names and is applicable to such Loan Party
and which is known to us, or (iii) constitute a breach by such Loan Party of, or
constitute a default by such Loan Party under, the express terms of any of the
agreements listed on Schedule 6.1.(h) to the Credit Agreement (collectively, the
“Reviewed Agreements”) to which such Loan Party is a party, or (iv) result in
the creation or imposition of any Lien upon any of the property of such Loan
Party pursuant to any of the Reviewed



--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 5



Agreements, or (v) violate any provision of the Charter Documents of the
applicable Delaware Loan Party.


5.No consent, approval or authorization of, or filing with, any federal or New
York State governmental body or authority is required to be obtained or made by
the Loan Parties to authorize, or is otherwise required to be obtained or made
by the Loan Parties in connection with, the execution and delivery of the Loan
Documents by the Loan Parties which are parties thereto and the performing of
their obligations thereunder, including the incurring and repayment by the
Borrowers of the borrowings under the Credit Agreement and the guaranteeing by
each Guarantor of such borrowings pursuant to the Guaranty.


6.The making of the Loans on the date hereof and the application of the proceeds
thereof as provided in the Credit Agreement do not violate Regulation U or X of
the Board of Governors of the Federal Reserve System.


7.The Loans (when considered without regard to the “usury savings” clause
contained in Section 3.8. of the Credit Agreement) are not usurious under the
laws of the State of New York.


8.No Loan Party is, and after giving effect to the application of the proceeds
of the Loans advanced on the date hereof for the purposes permitted by the
Credit Agreement, no Loan Party will then be (solely as a result of such
application), required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended.


9.To our knowledge there is no action, suit or proceeding, at law or in equity,
by or before any federal or New York state court, governmental or regulatory
body or agency or any federal or New York state arbitration board or panel,
pending or overtly threatened in writing against any Loan Party that questions
the validity of the Loan Documents to which it is a party.


The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:
A.We express no opinion with respect to any of the following (collectively, the
“Excluded Laws”): (i) anti-fraud laws or, except as expressly set forth in
opinion paragraph 8, other federal or state securities laws; (ii) except as
expressly set forth in opinion paragraph 6, Federal Reserve Board margin
regulations; (iii) pension or employee benefit laws, e.g., ERISA; (iv) federal
or state antitrust, trade or unfair competition laws, including, without
limitation, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended; and the Exon-Florio Act; (v) the statutes, ordinances, administrative
decisions or rules and regulations of counties, towns, municipalities and other
political subdivisions (whether created or enabled through legislative action at
the federal, state or regional level); (vi) federal or state environmental laws;
(vii) federal or state land use, building codes or subdivision laws;
(viii) federal or state tax laws; (ix) federal or state laws relating to
communications (including, without limitation, the Communications Act of 1934,
as



--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 6



amended, and the Telecommunications Act of 1996, as amended); (x) federal
patent, copyright or trademark, state trademark or other federal or state
intellectual property laws; (xi) federal or state racketeering laws, e.g., RICO;
(xii) federal or state health care laws or federal or state safety laws, e.g.,
OSHA; (xiii) federal or state laws concerning aviation, vessels, railways or
other means of transportation; (xiv) federal or state laws concerning public
utilities; (xv) federal or state labor or employment laws; (xvi) federal or
state laws or policies concerning (A) national or local emergencies,
(B) possible judicial deference to acts of sovereign states including judicial
acts, or (C) criminal or civil forfeiture laws; (xvii) federal or state banking
or insurance laws; (xviii) export, import or customs laws; (xix) anti-terrorism
orders, as the same may be renewed, extended, amended or replaced, or any
federal, state or local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements or policies relating to the same, including,
without limitation, Executive Order 13224, effective September 24, 2001; (xx)
the USA Patriot Improvement and Reauthorization Act of 2005, its successor
statutes or similar statutes in effect from time to time, or the policies
promulgated thereunder or any foreign assets control regulations of the United
States Treasury Department or any enabling legislation or order relating
thereto; (xxi) federal or state laws concerning bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally, including, without limitation, fraudulent transfer or fraudulent
conveyance laws; or (xxii) other federal or state statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud and wire fraud statutes); or, in the case of each of the foregoing, any
rules or regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.


B.We express no opinion with respect to (i) the truth of the factual
representations and warranties contained in the Loan Documents, (ii) the effect
of the law of any jurisdiction other than the State of New York which limits the
rates of interest legally chargeable or collectible, or (iii) any document or
agreement other than the Loan Documents, regardless of whether such document or
agreement is referred to in the Loan Documents.


C.We express no opinion with respect to the effect that the introduction of
extrinsic evidence as to the meaning of any Loan Document may have on the
opinions expressed herein.


D.We express no opinion as to the effect on our opinions regarding the Loan
Documents arising out of the status or activities of, or laws applicable to, the
Agent, the Lenders or any other party, if any, to the Loan Documents (other than
the Loan Parties under federal or New York State law), and, without limiting the
foregoing, we are not expressing any opinion as to the effect of compliance or
non-compliance by such parties with any state or federal laws or regulations
applicable to the transactions contemplated by the Loan Documents because of the
nature of any of their businesses.



--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 7







E.With respect to our opinions set forth in opinion paragraph 1, with your
permission, we are relying solely and without independent investigation on our
review and examination of (i) with respect to the valid existence and good
standing of the Loan Parties, the Good Standing Certificates, and (ii) with
respect to entity power and authority of the Loan Parties, the Charter Documents
and applicable statutes governing the incorporation or formation of the Loan
Parties, as such statutes appear in a standard compilation thereof.
 
F.In giving our opinion set forth in opinion paragraph 2, with respect to the
due execution of the Loan Documents, we have relied solely upon the incumbency
and signature certificates referred to above with respect to the identity and
signatures of the signatories.


G.Our opinions are subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally, including, without limitation, fraudulent transfer or
fraudulent conveyance laws; (ii) the effect of public policy considerations,
statutes or court decisions that may limit rights to obtain exculpation,
indemnification or contribution (including, without limitation, indemnification
regarding violations of the securities laws and indemnification for losses
resulting from a judgment for the payment of any amount other than in United
States dollars); and (iii) the effect of general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing) and the availability of equitable remedies (including,
without limitation, specific performance and equitable relief), regardless of
whether considered in a proceeding in equity or at law.


H.No opinion is expressed herein with respect to the validity, binding effect or
enforceability of (i) any provision of the Loan Documents allowing any party to
exercise any remedial rights without notice to any Loan Party; (ii) any waiver
of demand or notice by any Loan Party, or any waiver of any rights or any
defense which as a matter of law or public policy cannot be waived, in either
case to the extent contained in the Loan Documents; (iii) any provision of the
Loan Documents purporting to prohibit, restrict or condition the assignment of
any agreement or instrument to the extent the same is rendered ineffective by
Sections 9-406 through 9-409 of the Uniform Commercial Code as in effect in a
relevant jurisdiction; (iv) any provision of the Loan Documents purporting to
establish evidentiary standards; (v) any provision of the Loan Documents
purporting to establish the subject matter jurisdiction of the United States
District Court to adjudicate any controversy related to any of the Loan
Documents; (vi)  any provision of the Loan Documents purporting to entitle the
Agent, any Lender or any other Person to specific performance of any provision
thereof; (vii)  any provision of the Loan Documents requiring a Person to cause
another Person to take or to refrain from taking action under circumstances in
which such Person does not control such other Person; (viii) any provision of
the Loan Documents providing for the effectiveness of service of process by mail
in any suit, action or proceeding of any nature arising in connection with or in
any way relating to any Loan Document; (ix) any provision of the Loan Documents
requiring waivers or amendments to be in writing insofar as such provision
suggests that oral or other modifications, amendments or waivers could not be
effectively agreed upon by the parties or that the doctrine of promissory
estoppel might not apply; (x) any provision of the Loan Documents



--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 8



stating that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy; (xi) any liquidated
damage or other provision of the Loan Documents that imposes (or is deemed or
construed to impose) a penalty or forfeiture; (xii) any provision of the Loan
Documents purporting to limit the liability of any party thereto to third
parties; (xiii) any provision of the Loan Documents stating that time is of the
essence; (xiv) any provision of the Loan Documents that constitutes (or is
construed to constitute) an agreement to agree; (xv) any right of setoff to the
extent asserted by a participant in the rights of a Lender under the Loan
Documents; and (xvi); any provision of the Loan Documents that would require
payment of (A) any unamortized original issue discount (including any original
issue discount effectively created by payment of a fee), or (B) the closing or
arrangement fees, to the extent they are considered to be fees for the
“brokerage, soliciting, driving or procuring of a loan” and exceed 0.50% of the
amount thereof in violation of New York General Obligations Law Section 5-531.


I.No opinion is expressed herein with respect to the validity, binding effect or
enforceability of any provision of the Loan Documents insofar as it purports to
effect a choice of governing law or choice of forum for the adjudication of
disputes, other than (a) the enforceability by a New York State court under New
York General Obligations Law Section 5-1401 of the choice of New York State law
as the governing law of the Loan Documents (subject, however, to the extent
limited by the Constitution of the United States and by Section 1-105(2) of the
New York UCC), and (b) the enforceability by a New York State court under New
York General Obligations Law Section 5-1402 of New York State courts as a
non-exclusive forum for the adjudication of disputes with respect to the Loan
Documents.


J.Our opinions are limited solely to laws and regulations (other than the
Excluded Laws) that, in our experience, are generally applicable to transactions
in the nature of those contemplated by the Loan Documents between unregulated
parties.


K.With respect to our opinions set forth in opinion paragraph 4 regarding the
Reviewed Agreements, we have not reviewed, and express no opinion on, (i)
financial covenants or similar provisions requiring financial calculations or
determinations to ascertain whether there is any breach of or default under such
provisions or (ii) provisions relating to the occurrence of a “material adverse
effect,” “material adverse change” or words of similar import. In addition, our
opinions relating to the Reviewed Agreements are subject to the effect on the
Reviewed Agreements of (x) the introduction of extrinsic evidence to interpret
the terms thereof and (y) any non-written modifications thereof. Moreover, our
opinions relating to those agreements are based solely upon the plain meaning of
their language without regard to interpretation or construction that might be
indicated by the laws governing those agreements.





--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 9





L.We express no opinion with respect to (i) the right, title or interest of any
Loan Party in or to any property, or (ii) the creation or perfection of any
security interests or liens, or (iii) the priority of any security interests or
liens.


Without limiting any of the other limitations, exceptions and qualifications
stated elsewhere herein (including, without limitation, qualification paragraph
A with respect to Excluded Laws), we express no opinion with regard to any law
other than, as in effect on the date of this opinion letter, (i) except as
otherwise limited in this paragraph, the internal laws of the State of New York;
(ii) to the extent set forth in opinion paragraph 1 with respect to the Delaware
Loan Parties and in opinion paragraph 2 with respect to the due authorization
and execution by the Delaware Loan Parties of the Loan Documents to which each
of them is a party, the Delaware General Corporation Law, Delaware Limited
Liability Company Act, the Delaware Revised Uniform Limited Partnership Act and
the Delaware Statutory Trust Act (in each case based solely upon our review of a
standard compilation thereof, without regard to any regulations promulgated
thereunder or any judicial or administrative interpretations thereof) (the
“Relevant Statutes”); and (iii) the federal laws of the United States. We are
not engaged in practice in the State of Delaware and, without limitation, we do
not express any opinion regarding any Delaware contract law. We have assumed
without independent investigation that the limited liability company agreements,
limited partnership agreements, trust agreements or similar organizational
agreements of the Delaware Loan Parties are (A) legal, valid and binding
obligations of each party thereto, enforceable against each such party in
accordance with their respective terms, (B) in full force and effect, and (C)
the entire agreements of the parties pertaining to the subject matter thereof;
to the extent that our opinions in opinion paragraphs 1, 2 and 4 are dependent
on the interpretation of such agreement, it is based on the plain meaning of the
provisions thereof in light of the Relevant Statutes.
This opinion letter deals only with the specified legal issues expressly
addressed herein, and you should not infer any opinion that is not explicitly
addressed herein from any matter stated in this opinion letter. The opinions
expressed herein are to be governed by the law of the State of New York and
shall be construed in accordance with the customary practice in New York of
lawyers who regularly give, and lawyers who regularly advise opinion recipients
regarding, opinions of the kinds contained herein.







--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 10



This opinion letter is solely for the benefit of the addressees in connection
with the Loan Documents. This opinion letter may not be relied upon by the
addressees for any other purpose, relied upon by any other Person, or quoted
without our prior written consent. This opinion letter speaks only as of the
date hereof and is not to be deemed to have been reissued by any subsequent
delivery of a copy hereof. We expressly disclaim any responsibility to advise
you or any other Person of any development or circumstance of any kind,
including any change in law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed in this opinion letter.








Very truly yours,

















--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 11



SCHEDULE I
DELAWARE LOAN PARTIES


Delaware Corporations:


LRA Manager Corp.
Lexington Realty Advisors, Inc.




Delaware Limited Liability Companies:


Acquiport 550 Manager LLC
Acquiport 600 Manager LLC
Acquiport Lake Mary 550 LLC
Acquiport Lake Mary 600 LLC
Acquiport Laurens LLC
Acquiport Milford LLC
Acquiport Temperance LLC
Acquiport Winchester LLC
Acquiport Winchester Manager LLC
Lex Chillicothe GP LLC
Lex Eugene GP LLC
Lex GP Holding LLC
Lex Jessup GP LLC
Lex Missouri City GP LLC
Lex Opelika GP LLC
Lex Phoenix GP LLC
Lex Rock Hill GP LLC
Lex Shreveport GP LLC
Lex St. Joseph GP LLC
Lex Valdosta GP LLC
Lex Westerville GP LLC
Lex-Eastgar GP LLC
Lexington Acquiport Company, LLC
Lexington Acquiport Sierra LLC
Lexington Allen Manager LLC
Lexington American Way LLC
Lexington Antioch LLC
Lexington Antioch Manager LLC
Lexington Bristol GP LLC
Lexington Bulverde Manager LLC
Lexington Canton LLC
Lexington Centennial LLC
Lexington Centennial Manager LLC




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 12



Lexington Collierville Manager LLC
Lexington Columbus GP LLC
Lexington Dulles LLC
Lexington Dulles Manager LLC
Lexington Duncan Manager LLC
Lexington Durham, LLC
Lexington Florence LLC
Lexington Florence Manager LLC
Lexington Fort Mill LLC
Lexington Fort Mill Manager LLC
Lexington Foxboro I LLC
Lexington Glendale LLC
Lexington Glendale Manager LLC
Lexington Hampton LLC
Lexington High Point LLC
Lexington High Point Manager LLC
Lexington Honolulu Manager LLC
Lexington Lake Forest Manager LLC
Lexington Lakewood Manager LLC
Lexington Lion Cary GP LLC
Lexington Lion Plymouth GP LLC
Lexington Livonia L.L.C.
Lexington Louisville Manager LLC
Lexington Marshall LLC
Lexington Millington Manager LLC
Lexington Minneapolis LLC
Lexington MLP Westerville Manager LLC
Lexington OC LLC
Lexington Olive Branch LLC
Lexington Olive Branch Manager LLC
Lexington Palm Beach LLC
Lexington Shelby GP LLC
Lexington Southfield LLC
Lexington Spartanburg LLC
Lexington Tampa GP LLC
Lexington TNI Des Moines Manager LLC
Lexington TNI Westlake Manager LLC
Lexington Toy Trustee LLC
Lexington Wallingford LLC
Lexington Wallingford Manager LLC
Lexington Waxahachie Manager LLC
Lex-Property Holdings LLC
LMLP GP LLC
LSAC Crossville Manager LLC
LSAC Eau Claire Manager LLC




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 13



LSAC General Partner LLC
LSAC Oklahoma City Manager LLC
LSAC Pascagoula Manager LLC
LSAC Woodlands Manager LLC
LXP GP, LLC
MLP Unit Pledge GP LLC
Net 1 Henderson LLC
Net 1 Phoenix L.L.C.
Net 2 Cox LLC
Net 2 Hampton LLC
Newkirk Altenn GP LLC
Newkirk Avrem GP LLC
Newkirk Basot GP LLC
Newkirk Bluff GP LLC
Newkirk Carolion GP LLC
Newkirk Clifmar GP LLC
Newkirk Croydon GP LLC
Newkirk Dalhill GP LLC
Newkirk Denport GP LLC
Newkirk Elport GP LLC
Newkirk Elway GP LLC
Newkirk Gersant GP LLC
Newkirk Jacway GP LLC
Newkirk JLE Way GP LLC
Newkirk Johab GP LLC
Newkirk Lanmar GP LLC
Newkirk Liroc GP LLC
Newkirk MLP Unit LLC
Newkirk Salistown GP LLC
Newkirk Skoob GP LLC
Newkirk Spokmont GP LLC
Newkirk Superwest GP LLC
Newkirk Syrcar GP LLC
Newkirk Walando GP LLC
Newkirk Washtex GP LLC
NK-CINN Hamilton Property LLC
NK-CINN Hamilton Property Manager LLC
NK-Lumberton Property LLC
NK-Lumberton Property Manager LLC
NK-ODW/Columbus Property LLC
NK-ODW/Columbus Property Manager LLC
NLSAF Jacksonville GP LLC
NLSAF Marshall GP LLC
NLSAF McDonough Manager LLC
NLSAF Tampa GP LLC




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 14



Savannah Waterfront Hotel LLC
Triple Net Investment Company LLC
Xel Florence GP LLC







Delaware Limited Partnerships:


Federal Southfield Limited Partnership
Lepercq Corporate Income Fund L.P.
Lepercq Corporate Income Fund II L.P.
Lex Chillicothe L.P.
Lex Eugene L.P.
Lex Jessup L.P.
Lex Missouri City L.P.
Lex Opelika L.P.
Lex Phoenix L.P.
Lex Rock Hill L.P.
Lex Shreveport L.P.
Lex St. Joseph L.P.
Lex Valdosta L.P.
Lex Westerville L.P.
Lex-Eastgar L.P.
Lexington Acquiport Colinas L.P.
Lexington Allen L.P.
Lexington Bristol L.P.
Lexington Bulverde L.P.
Lexington Collierville L.P.
Lexington Columbus L.P.
Lexington Duncan L.P.
Lexington Durham Limited Partnership
Lexington Honolulu L.P.
Lexington Lake Forest L.P.
Lexington Lakewood L.P.
Lexington Lion Cary L.P.
Lexington Lion Plymouth L.P.
Lexington Louisville L.P.
Lexington Millington L.P.
Lexington MLP Westerville L.P.
Lexington Shelby L.P.
Lexington Tampa L.P.
Lexington Tennessee Holdings L.P.
Lexington TNI Des Moines L.P.
Lexington TNI Westlake L.P.




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 15



Lexington Toy Clackamus L.P.
Lexington Toy Lynwood L.P.
Lexington Toy Tulsa L.P.
Lexington Waxahachie L.P.
Lexington/Lion Venture L.P.
LSAC Crossville L.P.
LSAC Eau Claire L.P.
LSAC Oklahoma City L.P.
LSAC Operating Partnership L.P.
LSAC Pascagoula L.P.
LSAC Woodlands L.P.
MLP Unit Pledge L.P.
Net Lease Strategic Assets Fund L.P.
Newkirk Altenn L.P.
Newkirk Avrem L.P.
Newkirk Basot L.P.
Newkirk Bluff L.P.
Newkirk Carolion L.P.
Newkirk Clifmar L.P.
Newkirk Croydon L.P.
Newkirk Dalhill L.P.
Newkirk Denport L.P.
Newkirk Elport L.P.
Newkirk Elway L.P.
Newkirk Gersant L.P.
Newkirk Jacway L.P.
Newkirk JLE Way L.P.
Newkirk Johab L.P.
Newkirk Lanmar L.P.
Newkirk Liroc L.P.
Newkirk Salistown L.P.
Newkirk Skoob L.P.
Newkirk Spokmont L.P.
Newkirk Superwest L.P.
Newkirk Syrcar L.P.
Newkirk Walando L.P.
Newkirk Washtex L.P.
NLSAF Jacksonville L.P.
NLSAF Marshall L.P.
NLSAF McDonough L.P.
NLSAF Tampa L.P.
Phoenix Hotel Associates Limited Partnership
Xel Florence L.P.




--------------------------------------------------------------------------------





To the Agent and Lenders
February [ ], 2013
Page 16





Delaware Statutory Trusts:


Lex GP-1 Trust
Lex LP-1 Trust








--------------------------------------------------------------------------------



SCHEDULE II
DATES OF CERTIFICATION OF CHARTER DOCUMENTS AND GOOD STANDING CERTIFICATES


Delaware Loan Party
Date of Certification
Acquiport 550 Manager LLC
January 30, 2013
Acquiport 600 Manager LLC
January 30, 2013
Acquiport Lake Mary 550 LLC
January 30, 2013
Acquiport Lake Mary 600 LLC
January 30, 2013
Acquiport Laurens LLC
January 30, 2013
Acquiport Milford LLC
January 30, 2013
Acquiport Temperance LLC
January 30, 2013
Acquiport Winchester LLC
January 30, 2013
Acquiport Winchester Manager LLC
January 30, 2013
Federal Southfield Limited Partnership
February 5, 2013
Lepercq Corporate Income Fund L.P.
January 30, 2013
Lepercq Corporate Income Fund II L.P.
January 30, 2013
Lex Chillicothe GP LLC
January 30, 2013
Lex Chillicothe L.P.
January 30, 2013
Lex Eugene GP LLC
January 30, 2013
Lex Eugene L.P.
January 30, 2013
Lex GP Holding LLC
January 30, 2013
Lex GP-1 Trust
January 30, 2013
Lex Jessup GP LLC
January 30, 2013
Lex Jessup L.P.
January 30, 2013
Lex LP-1 Trust
January 30, 2013
Lex Missouri City GP LLC
January 30, 2013
Lex Missouri City L.P.
January 30, 2013
Lex Opelika GP LLC
January 30, 2013
Lex Opelika L.P.
January 30, 2013
Lex Phoenix GP LLC
January 30, 2013
Lex Phoenix L.P.
January 30, 2013
Lex Rock Hill GP LLC
January 30, 2013
Lex Rock Hill L.P.
January 30, 2013
Lex Shreveport GP LLC
January 30, 2013
Lex Shreveport L.P.
January 30, 2013
Lex St. Joseph GP LLC
January 30, 2013
Lex St. Joseph L.P.
January 30, 2013
Lex Valdosta GP LLC
January 30, 2013
Lex Valdosta L.P.
January 30, 2013
Lex Westerville GP LLC
January 30, 2013
Lex Westerville L.P.
January 30, 2013
Lex-Eastgar GP LLC
January 30, 2013
Lex-Eastgar L.P.
January 30, 2013
Lexington Acquiport Colinas L.P.
January 30, 2013
Lexington Acquiport Company, LLC
January 30, 2013
Lexington Acquiport Sierra LLC
January 30, 2013
Lexington Allen L.P.
January 30, 2013
Lexington Allen Manager LLC
January 30, 2013




--------------------------------------------------------------------------------



Delaware Loan Party
Date of Certification
Lexington American Way LLC
January 30, 2013
Lexington Antioch LLC
January 30, 2013
Lexington Antioch Manager LLC
January 30, 2013
Lexington Bristol GP LLC
January 30, 2013
Lexington Bristol L.P.
January 30, 2013
Lexington Bulverde L.P.
January 30, 2013
Lexington Bulverde Manager LLC
January 30, 2013
Lexington Canton LLC
January 30, 2013
Lexington Centennial LLC
January 30, 2013
Lexington Centennial Manager LLC
January 30, 2013
Lexington Collierville L.P.
January 30, 2013
Lexington Collierville Manager LLC
January 30, 2013
Lexington Columbus GP LLC
January 30, 2013
Lexington Columbus L.P.
January 30, 2013
Lexington Dulles LLC
January 30, 2013
Lexington Dulles Manager LLC
January 30, 2013
Lexington Duncan L.P.
January 30, 2013
Lexington Duncan Manager LLC
January 30, 2013
Lexington Durham, LLC
February 7, 2013
Lexington Durham Limited Partnership
February 5, 2013
Lexington Florence LLC
January 30, 2013
Lexington Florence Manager LLC
January 30, 2013
Lexington Fort Mill LLC
January 30, 2013
Lexington Fort Mill Manager LLC
January 31, 2013
Lexington Foxboro I LLC
January 30, 2013
Lexington Glendale LLC
January 30, 2013
Lexington Glendale Manager LLC
January 30, 2013
Lexington Hampton LLC
January 30, 2013
Lexington High Point LLC
January 30, 2013
Lexington High Point Manager LLC
January 30, 2013
Lexington Honolulu L.P.
January 30, 2013
Lexington Honolulu Manager LLC
January 30, 2013
Lexington Lake Forest L.P.
January 30, 2013
Lexington Lake Forest Manager LLC
January 30, 2013
Lexington Lakewood L.P.
January 30, 2013
Lexington Lakewood Manager LLC
January 30, 2013
Lexington Lion Cary GP LLC
January 30, 2013
Lexington Lion Cary L.P.
January 30, 2013
Lexington Lion Plymouth GP LLC
January 30, 2013
Lexington Lion Plymouth L.P.
January 30, 2013
Lexington Livonia L.L.C.
January 30, 2013
Lexington Louisville L.P.
January 30, 2013
Lexington Louisville Manager LLC
January 30, 2013
Lexington Marshall LLC
January 30, 2013
Lexington Millington L.P.
January 30, 2013
Lexington Millington Manager LLC
January 30, 2013
Lexington Minneapolis LLC
January 30, 2013
Lexington MLP Westerville L.P.
January 30, 2013
Lexington MLP Westerville Manager LLC
January 30, 2013




--------------------------------------------------------------------------------



Delaware Loan Party
Date of Certification
Lexington OC LLC
January 30, 2013
Lexington Olive Branch LLC
January 30, 2013
Lexington Olive Branch Manager LLC
January 30, 2013
Lexington Palm Beach LLC
January 30, 2013
Lexington Realty Advisors, Inc.
January 30, 2013
Lexington Shelby GP LLC
January 30, 2013
Lexington Shelby L.P.
January 30, 2013
Lexington Southfield LLC
January 30, 2013
Lexington Spartanburg LLC
January 30, 2013
Lexington Tampa GP LLC
January 30, 2013
Lexington Tampa L.P.
January 30, 2013
Lexington Tennessee Holdings L.P.
January 30, 2013
Lexington TNI Des Moines L.P.
January 30, 2013
Lexington TNI Des Moines Manager LLC
January 30, 2013
Lexington TNI Westlake L.P.
January 30, 2013
Lexington TNI Westlake Manager LLC
January 30, 2013
Lexington Toy Clackamus L.P.
January 30, 2013
Lexington Toy Lynwood L.P.
January 30, 2013
Lexington Toy Trustee LLC
January 30, 2013
Lexington Toy Tulsa L.P.
January 30, 2013
Lexington Wallingford LLC
January 30, 2013
Lexington Wallingford Manager LLC
January 30, 2013
Lexington Waxahachie L.P.
January 30, 2013
Lexington Waxahachie Manager LLC
January 30, 2013
Lexington/Lion Venture L.P.
January 30, 2013
Lex-Property Holdings LLC
January 30, 2013
LMLP GP LLC
January 30, 2013
LRA Manager Corp.
January 30, 2013
LSAC Crossville L.P.
January 30, 2013
LSAC Crossville Manager LLC
January 30, 2013
LSAC Eau Claire L.P.
January 30, 2013
LSAC Eau Claire Manager LLC
January 30, 2013
LSAC General Partner LLC
January 30, 2013
LSAC Oklahoma City L.P.
January 30, 2013
LSAC Oklahoma City Manager LLC
January 30, 2013
LSAC Operating Partnership L.P.
January 30, 2013
LSAC Pascagoula L.P.
January 31, 2013
LSAC Pascagoula Manager LLC
January 30, 2013
LSAC Woodlands L.P.
January 30, 2013
LSAC Woodlands Manager LLC
January 30, 2013
LXP GP, LLC
January 30, 2013
MLP Unit Pledge GP LLC
January 30, 2013
MLP Unit Pledge L.P.
January 30, 2013
Net 1 Henderson LLC
[ ], 2013
Net 1 Phoenix L.L.C.
February 5, 2013
Net 2 Cox LLC
January 30, 2013
Net 2 Hampton LLC
January 30, 2013
Net Lease Strategic Assets Fund L.P.
January 30, 2013
Newkirk Altenn GP LLC
January 30, 2013




--------------------------------------------------------------------------------



Delaware Loan Party
Date of Certification
Newkirk Altenn L.P.
January 30, 2013
Newkirk Avrem GP LLC
January 30, 2013
Newkirk Avrem L.P.
January 30, 2013
Newkirk Basot GP LLC
January 30, 2013
Newkirk Basot L.P.
January 30, 2013
Newkirk Bluff GP LLC
January 30, 2013
Newkirk Bluff L.P.
January 30, 2013
Newkirk Carolion GP LLC
January 30, 2013
Newkirk Carolion L.P.
January 30, 2013
Newkirk Clifmar GP LLC
January 30, 2013
Newkirk Clifmar L.P.
January 30, 2013
Newkirk Croydon GP LLC
January 30, 2013
Newkirk Croydon L.P.
January 30, 2013
Newkirk Dalhill GP LLC
January 30, 2013
Newkirk Dalhill L.P.
January 30, 2013
Newkirk Denport GP LLC
January 31, 2013
Newkirk Denport L.P.
January 31, 2013
Newkirk Elport GP LLC
January 30, 2013
Newkirk Elport L.P.
January 30, 2013
Newkirk Elway GP LLC
January 30, 2013
Newkirk Elway L.P.
January 30, 2013
Newkirk Gersant GP LLC
January 30, 2013
Newkirk Gersant L.P.
January 30, 2013
Newkirk Jacway GP LLC
January 30, 2013
Newkirk Jacway L.P.
January 30, 2013
Newkirk JLE Way GP LLC
January 30, 2013
Newkirk JLE Way L.P.
January 30, 2013
Newkirk Johab GP LLC
January 30, 2013
Newkirk Johab L.P.
January 30, 2013
Newkirk Lanmar GP LLC
January 30, 2013
Newkirk Lanmar L.P.
January 30, 2013
Newkirk Liroc GP LLC
January 30, 2013
Newkirk Liroc L.P.
January 30, 2013
Newkirk MLP Unit LLC
January 30, 2013
Newkirk Salistown GP LLC
January 30, 2013
Newkirk Salistown L.P.
January 30, 2013
Newkirk Skoob GP LLC
January 30, 2013
Newkirk Skoob L.P.
January 30, 2013
Newkirk Spokmont GP LLC
January 30, 2013
Newkirk Spokmont L.P.
January 30, 2013
Newkirk Superwest GP LLC
January 30, 2013
Newkirk Superwest L.P.
January 30, 2013
Newkirk Syrcar GP LLC
January 30, 2013
Newkirk Syrcar L.P.
January 30, 2013
Newkirk Walando GP LLC
January 30, 2013
Newkirk Walando L.P.
January 30, 2013
Newkirk Washtex GP LLC
January 30, 2013
Newkirk Washtex L.P.
January 30, 2013
NK-CINN Hamilton Property LLC
January 30, 2013




--------------------------------------------------------------------------------



Delaware Loan Party
Date of Certification
NK-CINN Hamilton Property Manager LLC
January 30, 2013
NK-Lumberton Property LLC
January 30, 2013
NK-Lumberton Property Manager LLC
January 30, 2013
NK-ODW/Columbus Property LLC
January 30, 2013
NK-ODW/Columbus Property Manager LLC
January 30, 2013
NLSAF Jacksonville GP LLC
January 30, 2013
NLSAF Jacksonville L.P.
January 30, 2013
NLSAF Marshall GP LLC
January 30, 2013
NLSAF Marshall L.P.
January 30, 2013
NLSAF McDonough L.P.
January 31, 2013
NLSAF McDonough Manager LLC
January 31, 2013
NLSAF Tampa GP LLC
January 30, 2013
NLSAF Tampa L.P.
January 30, 2013
Phoenix Hotel Associates Limited Partnership
February 4, 2013
Savannah Waterfront Hotel LLC
February 1, 2013
Triple Net Investment Company LLC
January 30, 2013
Xel Florence GP LLC
January 30, 2013
Xel Florence L.P.
January 30, 2013








--------------------------------------------------------------------------------




EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
PRIVATE INFORMATION


_____________ __, 20__




KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income
Fund II L.P. (collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
(1)    The undersigned is the _____________________ of the Trust.
(2)    The undersigned has examined the books and records of the Trust and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.
(3)    To the best of the undersigned's knowledge, information and belief after
due inquiry, no Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrowers with respect
to such event, condition or failure].
(4)    The representations and warranties made or deemed made by the Borrowers
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

G-1

--------------------------------------------------------------------------------






(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Trust and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1, 9.2. and 9.4 of the Credit
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


 
 
Name:
 
Title:
 






G-2

--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]





























































G-3

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF AMENDED AND RESTATED GUARANTY


This AMENDED AND RESTATED GUARANTY dated as of February 12, 2013 (this
“Guaranty”), executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Second Amended and Restated Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Lexington Realty Trust (the “Trust”), LEPERCQ
Corporate Income Fund L.P. (“LCIF”), and LEPERCQ Corporate Income Fund II L.P.
(“LCIFII”; collectively, with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, each Guarantor is owned or controlled by a Borrower, or is otherwise an
Affiliate of the Borrowers;


WHEREAS, the Borrowers, each Guarantor and the Subsidiaries of the Borrowers,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, each Guarantor is willing
to guarantee the Borrowers' obligations to the Administrative Agent and the
Lenders on the terms and conditions contained herein; and


WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Guarantied Parties' making, and continuing to make, such financial
accommodations to the Borrowers.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrowers or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Loan
Agreement and any other Loan Document to which any Borrower or such other Loan
Party is a party, including, without limitation, the repayment of all principal
of the Loans and the payment of all interest, fees, charges, reasonable
attorneys' fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses,

H-1

--------------------------------------------------------------------------------




including, without limitation, reasonable attorneys' fees and disbursements,
that are incurred by the Administrative Agent or any other Guarantied Party in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against any Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
any Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any Borrower,
any other Loan Party or any other Person; or (c) to make demand of any Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Loan Agreement or any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of any Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any Borrower, any other Loan Party or any

H-2

--------------------------------------------------------------------------------




other Person, or any action taken with respect to this Guaranty by any trustee
or receiver, or by any court, in any such proceeding;


(f)    any act or failure to act by any Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor's subrogation rights, if
any, against any Borrower to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest in or other Lien
on any collateral, if any, securing in any way any of the Guarantied
Obligations;


(h)    any application of sums paid by any Borrower, any Guarantor or any other
Person with respect to the liabilities of any Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrowers remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of any
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which any at any time be available to or be
asserted by any Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;


(k)    any change in corporate existence, structure or ownership of any Borrower
or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full), including, without limitation, suretyship
defenses, all of which are hereby expressly WAIVED by each Guarantor.


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 of this Guaranty and
may otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Loan Agreement or any other Loan Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Borrower, any other Loan Party or any other Person; and (f)
apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrowers with respect to or in any way relating to
such Guarantor in the Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.

H-3

--------------------------------------------------------------------------------






Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrowers are to cause such Guarantor to comply under the terms of the Loan
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including any Borrower or a trustee in
bankruptcy for any Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Loan
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of any Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of any Borrower, such Guarantor shall be subrogated to
the rights of the payee against such Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against such Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the

H-4

--------------------------------------------------------------------------------




receipt by the Administrative Agent and the Lenders of the full amount payable
hereunder had such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party and each Participant, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender, each Affiliate of a Guarantied Party or a Participant subject to receipt
of the prior written consent of the Requisite Lenders, exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
or such Participant or any Affiliate of the Administrative Agent, or such Lender
to or for the credit or the account of such Guarantor against and on account of
any of the Guarantied Obligations, although such obligations shall be contingent
or unmatured. Each Guarantor agrees, to the fullest extent permitted by
Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any Borrower to such Guarantor of whatever description, including, without
limitation, all intercompany receivables of such Guarantor from such Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from any Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor's maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including, without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.



H-5

--------------------------------------------------------------------------------




Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrowers and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.


(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
AND THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN

H-6

--------------------------------------------------------------------------------




INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL OF ITS OWN SELECTION AND WITH A FULL UNDERSTANDING OF THE
LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Loan Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of amounts and other matters set forth
therein. The failure of the Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person's
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor's successors and permitted assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Loan Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding any Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders, which consent may be withheld, conditioned, or delayed in the Lenders'
sole and exclusive discretion, except as permitted under Section 9.7 of the Loan
Agreement, and any such assignment or other transfer to which all of the Lenders
have not so consented or which is not permitted under Section 9.7 of the Loan
Agreement shall be null and void.



H-7

--------------------------------------------------------------------------------




Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6
of the Loan Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m.
prevailing Eastern time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. All such notices, and other communications shall be
effective: (i) if mailed, when received; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 12.14 of the Loan Agreement to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as the result of
any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, agent, or representative of the Administrative Agent or any other
Guarantied Party, shall have any liability with respect to, and each Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by a Guarantor in connection with, arising out of, or in any way related to,
this Guaranty or any of the other Loan Documents or any of the transactions
contemplated by this Guaranty, the Loan Agreement, any of the other Loan
Documents or any of the other documents, instruments and agreements evidencing
any of the Guarantied Obligations. Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any other Guarantied Party or any
of the Administrative Agent's or any other Guarantied Party's affiliates,
officers, directors, employees, attorneys, agents, or representatives for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Loan Agreement or any of the other
Loan Documents, or any of the transactions contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 12.14 of the Loan Agreement.



H-8

--------------------------------------------------------------------------------




Section 30. Counterparts. To facilitate execution, this Guaranty and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means). It shall not be necessary that the signature of, or on behalf
of, each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.


Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor's Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Obligations until such time as the Obligations have
been indefeasibly paid and performed in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until such Obligations have been
indefeasibly paid and performed in full and the Commitments have expired or
terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against any
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.
    
Section 32. Guaranties by Lex Phoenix L.P. and Lex Phoenix GP LLC. The
Administrative Agent acknowledges that Lex Phoenix L.P., directly, and Lex
Phoenix GP LLC, indirectly as the owner of all of the partnership interest in
Lex Phoenix L.P., hold title to the property known as Copperpoint Insurance in
Phoenix, Arizona, for purposes of facilitating a tax deferred exchange for the
Trust and that the Trust or one of its Subsidiaries is the real party in
interest. Accordingly, and notwithstanding anything to the contrary set forth
herein or any other instrument executed in connection with this Guaranty by Lex
Phoenix L.P. and Lex Phoenix GP LLC, the Administrative Agent agrees that it has
no recourse under the Guaranty against PPNY OS Holdings LLC, in its capacity as
the sole member of Lex Phoenix GP LLC, and agrees to waive any and all rights,
claims, remedies, causes of action that it may have or later acquire in law,
equity, contract or otherwise, to bring any action or claim against PPNY OS
Holdings LLC that would result in a monetary judgment against PPNY OS Holdings
LLC. The limitation on the rights set forth in this paragraph are not intended
to affect or impair any rights that the Administrative Agent may have with
respect to the Lex Phoenix L.P. and Lex Phoenix GP LLC, as Guarantors. The
protections set forth herein are for the sole benefit of Asset Preservation,
Inc., and its affiliated entities.


Section 33. Definitions. (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors'
rights.


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated

H-9

--------------------------------------------------------------------------------




liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Loan Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.


[Signatures on Following Page]







H-10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


[GUARANTOR]




By:
 
Name:
 
Title:
 





Address for Notices for all Guarantors:


c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attention:    Patrick Carroll
Telecopier:    (212) 594-6600
Telephone:    (212) 692-7215




Accepted:


KEYBANK NATIONAL ASSOCIATION




By:
 
Name:
 
Title:
 

                        

H-11

--------------------------------------------------------------------------------




ANNEX I


FORM OF ACCESSION AGREEMENT


This ACCESSION AGREEMENT dated as of ____________, ____ (this “Agreement”),
executed and delivered by ______________________, a _____________ (the “New
Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Second Amended and Restated Credit Agreement dated as of February 12,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among Lexington Realty Trust (the “Trust”),
LEPERCQ Corporate Income Fund L.P. (“LCIF”), and LEPERCQ Corporate Income Fund
II L.P. (“LCIFII”; collectively, with the Trust and LCIF, the “Borrowers” and
each a “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, the New Guarantor is owned or controlled by a Borrower, or is otherwise
an Affiliate of the Borrowers;


WHEREAS, the Borrowers, the New Guarantor and the other Subsidiaries of the
Borrowers, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, the New Guarantor is
willing to guarantee the Borrowers' obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, the New Guarantor's execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrowers.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Amended and Restated Guaranty dated as of February 12,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), made by the Guarantors party thereto in favor of the
Administrative Agent, for its benefit and the benefit of the other Guarantied
Parties and assumes all obligations of a “Guarantor” thereunder, all as if the
New Guarantor had been an original signatory to the Guaranty. Without limiting
the generality of the foregoing, the New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);



H-12

--------------------------------------------------------------------------------




(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Loan
Agreement.




[Signatures on Next Page]







H-13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:
 
Name:
 
Title:
 

    


(CORPORATE SEAL)


Address for Notices:


c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attention:    Patrick Carroll
Telecopier:    (212) 594-6600
Telephone:    (212) 692-7215




Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent




By:
 
Name:
 
Title:
 


H-14

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF BORROWING BASE CERTIFICATE
PRIVATE INFORMATION


_____________ __, 20__




KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison




Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of February 12, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Lexington
Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income
Fund II L.P. (collectively, the “Borrowers”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to the Credit Agreement, the undersigned hereby certifies to the Agent
and the Lenders as follows:
(1)    The undersigned is the _____________________ of the Trust.
(2)    The undersigned has examined the books and records of the Trust and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Borrowing Base Certificate.
(3)    Attached hereto as Schedule 1 are reasonably detailed calculations
setting forth the amount of Net Operating Income and Value attributable to the
Borrowing Base Assets under the Credit Agreement.
[(4)    To the best of the undersigned's knowledge, information and belief after
due inquiry, no Default or Event of Default exists.]3




________________________
3 Include item number 4 if delivering this certificate in connection with
delivery of a pro forma Borrowing Base Certificate under Section 7.16. of the
Credit Agreement.

I-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.




    


 
Name:
 
Title:
 
















I-2

--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]







I-3

--------------------------------------------------------------------------------




EXHIBIT J
 
REPRESENTATIONS AND WARRANTIES RELATING TO BORROWING BASE ASSETS
 



As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers represent and warrant that as to each Property:


1.A Property Subsidiary is the sole legal and equitable owner in fee simple of
the Property or a lessee under a valid Ground Lease of the Property or a holder
of a valid estate for years in respect the Property, free and clear of all Liens
or any ownership interest of any other Person, has full right, power and
authority to own, lease or hold the Property, and all consents required to
transfer ownership of, or leasehold or estate rights in, the Property to the
Property Subsidiary have been obtained.


2.The Borrowers have conducted their customary due diligence and review with
respect to the Property, including inspection of the Property, and such
customary due diligence and review have not revealed facts that would adversely
affect the value of the Property.


3.The Borrowers have complied with all applicable conditions set forth in the
Credit Agreement to the inclusion and retention of the Property in the Borrowing
Base Assets Pool.


4.The Property complies with all Environmental Laws except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect and is
free of any material structural defect.


5.The Property is located in one of the states of the United States or the
District of Columbia.


6.The Property is an office, retail or industrial property, or if not, such
Property has been approved by the Agent as an Eligible Unencumbered Property
notwithstanding the fact that it is not an office, retail or industrial
property.


7.All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on the Property and that have become delinquent in respect
of the Property have been paid or an escrow of funds in an amount sufficient to
cover such payments has been established.


8.One or more engineering assessments were performed and prepared by an
independent engineering consultant firm prior to the acquisition of the Property
by the Borrowers or one of their Affiliates, and, except as set forth in an
engineering report prepared in connection with such assessment, a copy of which
has been delivered to the Borrowers, the Property is, to the Borrowers'
knowledge, in good repair, free and clear of any damage that would materially
and adversely affect its value.

J-1

--------------------------------------------------------------------------------




9.There is no proceeding pending, and neither the Borrowers nor any of their
Subsidiaries or Affiliates has received notice of any pending or threatening
proceeding for the condemnation of all or any material portion of the Property.


10.The Borrowers have received an owner's title insurance policy, in ALTA form
or equivalent, (or if such policy has not yet been issued, such insurance may be
evidenced by escrow instructions, a “marked up” pro forma or specimen policy or
title commitment, in either case, marked as binding and countersigned by the
title insurer or its authorized agent at the closing of the related acquisition)
as adopted in the applicable jurisdiction (the “Title Insurance Policy”), which
to the knowledge of the Borrowers, was issued by a recognized title insurance
company qualified to do business in the jurisdiction where the Property is
located and neither the Borrowers nor any of their Subsidiaries or Affiliates
have done, by act or omission, and the Borrowers have no knowledge of, anything
that would impair the coverage under such Title Insurance Policy. Such Title
Insurance Policy has been issued for the benefit of the Borrowers or the
applicable Property Subsidiary, and contains no material exclusions for, or
affirmatively insures against any losses arising from (other than in
jurisdictions in which affirmative insurance is unavailable) (a) failure to have
access to a public road, and (b) material encroachments of any part of the
building thereon over easements.


11.The Property is covered by (a) a fire and extended perils included within the
classification “All Risk of Physical Loss” insurance policy in an amount
(subject to a customary deductible) equal to the replacement cost of
improvements (excluding foundations) located on the Property, and in any event,
the amount necessary to avoid the operation of any co-insurance provisions; (b)
business interruption or rental loss insurance in an amount at least equal to 12
months of operations of the Property; and (c) comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the Property in an amount customarily, but not
less than $1 million. All triple net lessees of any Property located in seismic
zone 3 or 4 are required to carry earthquake insurance if the Probable Maximum
Loss (“PML”) for such property would exceed 20% of the replacement cost of the
insurance. Such determination is the responsibility of the lessee. Earthquake
insurance, if required, on the Property must be obtained by an insurer rated at
least “A-:V” (or the equivalent) by A.M. Best Company or “BBB-” (or the
equivalent) from S&P or “Baa3” (or the equivalent) from Moody's. To the
Borrowers' knowledge, the insurer with respect to each policy is qualified to
write insurance in the relevant jurisdiction to the extent required.


12.To the knowledge of the Borrowers, there are no material violations of any
applicable zoning ordinances, building codes and land laws applicable to the
Property or the use and occupancy thereof which would have a material adverse
effect on the value, operation or net operating income of the Property.


13.To the knowledge of the Borrowers, based solely on surveys and/or the title
policy referred to herein obtained in connection with the origination of each
loan, either (i) none of the material improvements which were included for the
purposes of determining the appraised value of the Property lies outside of the
boundaries and building restriction lines of the property or (ii) the Property
is a legal non-conforming use, to an extent which would have a material adverse
effect on the value of the Property and no improvements on adjoining properties
encroached upon the Property to any material and adverse extent.

J-2

--------------------------------------------------------------------------------




14.To the knowledge of the Borrowers, there is no pending action, suit or
proceeding, arbitration or governmental investigation against the owner of or
relating to any Property, an adverse outcome of which could reasonably be
expected to materially and adversely affect the value or current use of such
Property.


15.The Property is either not located in a federally designated special flood
hazard area or, if so located, the Borrowers or the tenants or tenant maintain
flood insurance with respect to such improvements and such policy is in full
force and effect in an amount no less than the lesser of (i) the value of the
Property located in such flood hazard area or (ii) the maximum allowed under the
related federal flood insurance program.


16.The Property is treated as a real estate asset for purposes of Section 856(c)
of the Code, and the interest or other payments payable pursuant to such
security is treated as interest on an obligation secured by a mortgage on real
property or on an interest in real property for purposes of Section 856(c) of
the Code.


17.Under the terms of the documents relating to the Property, any related
insurance proceeds or condemnation award will be applied either to the principal
amount outstanding under the loan or to the repair or restoration of all or part
of the Property (except in such cases where a provision entitling another party
to hold and disburse such proceeds would not be viewed as commercially
unreasonable by a prudent commercial mortgage lender) in an amount equal to the
greater of (x) the replacement costs for the Property or (y) the acquisition
costs for the Property (subject, in the case of condemnation awards, to the
rights of the lessor in the Ground Lease (as defined in Section 21 below)). As
of the Closing Date, neither the Borrowers nor any of their Subsidiaries or
Affiliates has submitted a claim for the repair and restoration of the Property
following the occurrence of a material casualty event.


18.In the case of a Property that constitutes an interest of a Property
Subsidiary as a lessee under a ground lease of a property (a “Ground Lease”)
(the term Ground Lease shall mean such ground lease, all written amendments and
modifications, and any related estoppels or agreements from the ground lessor),
but not by the related fee interest in such property (the “Fee Interest”), the
following shall be true and correct:


(a)    There has been no material change in the term of such Ground Lease, the
payment terms under such Ground Lease or any renewal options under such Ground
Lease since its recordation;


(b)    Such Ground Lease is not subject to any liens or encumbrances; and


(c)    Such Ground Lease is in full force and effect, and no material default
has occurred under such Ground Lease as of the Closing Date.


19.There is no mortgage, deed of trust or similar instrument encumbering the
Property.


20.The Property Subsidiary which owns the Property has no Indebtedness other
than as permitted under the Credit Agreement.

J-3

--------------------------------------------------------------------------------




SPECIAL COVENANTS CONCERNING PROPERTIES


As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers, with respect to each Property:


(a)
shall defend the right, title and interest of the applicable Property Subsidiary
in and to the Property against the claims and demands of all Persons.



(b)
shall cause the Property to be managed in accordance with the policies and
procedures customary for assets of a type such as the Property.



(c)
shall review its policies and procedures periodically to confirm that the
policies and procedures are being complied with in all material respects and are
adequate to meet the Borrowers' business objectives with respect to the
Property.






J-4

--------------------------------------------------------------------------------




EXHIBIT K


Street Address
City
State
1640 Parker Way
Opelika
AL
12209 W. Markham Street
Little Rock
AR
5201 W Barraque St
Pine Bluff
AR
3030 N. 3rd St.
Phoenix
AZ
13430 N. Black Canyon Freeway
Phoenix
AZ
1440 E 15th Street
Tucson
AZ
19019 N. 59th Ave
Glendale
AZ
26210 and 26220 Enterprise CT
Lake Forest
CA
1315 West Century Drive
Louisville
CO
1110 Bayfield Drive
Colorado Springs
CO
3940 South Tellar St
Lakewood
CO
9201 East Dry Creek Road
Centennial
CO
100 Barnes Road
Wallingford
CT
4200/4300 RCA Boulevard
Palm Beach Gardens
FL
10340 US19
Port Richey
FL
10419 N 30th St
Tampa
FL
6277 Sea Harbor Drive
Orlando
FL
Sandlake Rd./Kirkman Rd.
Orlando
FL
2455 Premier Drive
Orlando
FL
3102 Queen Palm Drive
Tampa
FL
550 Business Center Drive
Lake Mary
FL
600 Business Center Drive
Lake Mary
FL
109 Stevens St
Jacksonville
FL
2223 North Druid Hills Road
Atlanta
GA
956 Ponce de Leon Avenue
Atlanta
GA
4545 Chamblee-Dunwoody Road
Chamblee
GA
201 West Main Street
Cumming
GA
1066 Main Street
Forest Park
GA
825 Southway Drive
Jonesboro
GA
[ADDRESS TO BE PROVIDED]
McDonough
GA
1698 Mountain Indus. Blvd.
Stone Mountain
GA
278 Norman Dr
Valdosta
GA
King Street
Honolulu
HI
3600 Army Post Rd
Des Moines
IA
5104 North Franklin Road
Lawrence
IN
2300 Litton Lane
Hebron
KY
1901 Ragu Drive
Owensboro
KY
4455 American Way
Baton Rouge
LA
5417 Campus Drive
Shreveport
LA
70 Mechanic Street
Foxboro
MA
26555 Northwestern Highway
Southfield
MI
1601 Pratt Avenue
Marshall
MI
7111 Crabb Road
Temperance
MI


K-1

--------------------------------------------------------------------------------




Street Address
City
State
43955 Plymouth Oaks Blvd
Plymouth
MI
12000 Tech Center Drive
Livonia
MI
12025 Tech Center Drive
Livonia
MI
904 Industrial Rd
Marshall
MI
3165 McKelvey Road
Bridgeton
MO
3902 Gene Field Road
St Joseph
MO
1700 47th Ave North
Minneapolis
MN
3943 Denny Ave
Pascagoula
MS
7670 Hacks Cross Road
Olive Branch
MS
24th St. W. & St. John's Ave.
Billings
MT
250 Swathmore Avenue
High Point
NC
1133 Poplar Creek Road
Henderson
NC
Julian Avenue/Clominger St.
Thomasville
NC
2880 Kenny Biggs Road
Lumberton
NC
US 221 & Hospital Road
Jefferson
NC
291 Talbert Blvd.
Lexington
NC
200 Lucent Lane
Cary
NC
671 Washburn Switch Road
Shelby
NC
121 Technology Drive
Durham
NH
130 Midland Avenue
Port Chester
NY
200 Arrowhead Drive
Hebron
OH
351 Chamber Drive
Chillicothe
OH
5500 New Albany Road
Columbus
OH
2221 Schrock Road
Columbus
OH
4831 Whipple Avenue, N.W.
Canton
OH
1084 E. Second Street
Franklin
OH
1650-1654 William Road
Columbus
OH
2000 Eastman Drive
Milford
OH
10590 Hamilton Ave
Cincinnati
OH
500 Olde Worthington Road
Westerville
OH
11411 N. Kelly Ave
Oklahoma City
OK
6910 S. Memorial Highway
Tulsa
OK
N.E.C. 45th St./Lee Blvd.
Lawton
OK
12535 S.E. 82nd Avenue
Clackamas
OR
1700 Millrace Dr
Eugene
OR
265 Lehigh St
Allentown
PA
250 Rittenhouse Circle
Bristol
PA
25 Lakeview Drive
Jessup
PA
S. Carolina 52/52 Bypass
Moncks Corner
SC
333 Three D Systems Circle
Rock Hill
SC
50 Tyger River Drive
Duncan
SC
1362 Celebration Blvd
Florence
SC
2210 Enterprise Drive
Florence
SC
2476 Stateview Blvd
Fort Mill
SC
101 Michelin Drive
Laurens
SC


K-2

--------------------------------------------------------------------------------




Street Address
City
State
399 Peachwood Center Dr
Spartanburg
SC
6050 Dana Way
Antioch
TN
3350 Miac Cove Road
Memphis
TN
900 Industrial Boulevard
Crossville
TN
477 Distribution Pkwy.
Collierville
TN
1600 East 23rd St.
Chattanooga
TN
1053 Mineral Springs road
Paris
TN
3456 Meyers Avenue
Memphis
TN
3820 Micro Drive
Millington
TN
420 Riverport Rd
Kingsport
TN
120 S E Parkway Dr
Franklin
TN
2425 Highway 77 North
Waxahachie
TX
2050 Roanoke Rd
Westlake
TX
17191 St. Lukes Way
Woodlands
TX
19500 Bulverde Road
San Antonio
TX
1610 S. Westmoreland Ave.
Dallas
TX
601/701 Experian Pkwy
Allen
TX
4811 Wesley Street
Greenville
TX
1200 Jupiter Road
Garland
TX
6555 Sierra Drive
Irving
TX
13930 Pike Road
Missouri City
TX
421 Butler Farm Rd
Hampton
VA
400 Butler Farm Road
Hampton
VA
3211 W. Beverly Street
Staunton
VA
13651 McLearen Road
Herndon
VA
291 Park Center Drive
Winchester
VA
18601 Alderwood Mall Boulevard
Lynnwood
WA
1700 State Route 160
Port Orchard
WA
9803 Edmonds Way
Edmonds
WA
2424 Alpine Rd
Eau Claire
WI






K-3